        Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 1 of 61




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

    IN RE:                                              §
                                                        §
    WATSON GRINDING &                                   §           CASE NO. 20-30967
    MANUFACTURING CO.,                                  §
                                                        §           (Chapter 11)
      Debtor.                                           §


                                                        §           FILED IN ALL CASES AND
                                                        §           ADVERSARY PROCEEDINGS
                                                        §           ON ATTACHED EXHIBIT “A”
                                                        §           AND IN THE MAIN BANKRUPTCY
                                                        §           CASE DOCKETS
                                                        §

     OMNIBUS OBJECTION AND RESPONSE OF CHAPTER 11 TRUSTEE, JANET
     NORTHRUP, TO MOTIONS TO REMAND AND/OR ABSTAIN FILED IN MAIN
    BANKRUPTCY CASE DOCKET AND IN VARIOUS ADVERSARY PROCEEDINGS

         Janet S. Northrup, Chapter 11 Trustee (the “Trustee”) of the Estate of Watson Grinding &

Manufacturing Co. (the “Debtor” or “Watson Grinding” or “WGM”), files this Omnibus Objection

and Response of Chapter 11 Trustee, Janet Northrup, to Motions to Remand and/or Abstain Filed

in Main Bankruptcy Case Docket and in Various Adversary Proceedings (“Objection”) as set forth

on the attached Exhibit A 1 and respectfully states the following in support thereof:




1
  This Omnibus Objection and Response of Chapter 11 Trustee, Janet Northrup, to Motions to Remand and/or Abstain
Filed in Main Bankruptcy Case Docket and in Various Adversary Proceedings will be filed in the WGM Bankr. Case,
the WVS Bankr. Case in response to all motions to abstain and remand. A duplicate copy will also be filed in all the
adversary proceedings where a motion to abstain and/or remand was filed, as set forth on the attached Exhibit A. The
Trustee objects to permissive abstention and remand in all the adversary proceedings even those where no motion to
abstain or remand was filed. Filing this Objection in the main bankruptcy case dockets shall serve as the Trustee’s
objection in those adversary proceedings where no party is seeking abstention or remand.

                                                         1
          Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 2 of 61




                                             I.       BACKGROUND

A.         History of Watson Grinding and the January 24, 2020 Explosion

           1.      Watson Grinding was founded as a small, privately-held specialty grinding shop in

1960 by James Watson in his garage. Over the following years, Watson Grinding grew to include

a full-scale machine shop and began offering thermal spray coatings. As Watson Grinding

continued to grow, it shifted its specialty to the manufacturing and service of valve and pump

components used in the severe service process. It also specialized in turning and milling of alloys,

hard metals, and large parts. Watson Grinding began experimenting with thermal spray coatings

during the 1980s. Over the course of decades, Watson Grinding developed and perfected high

velocity oxygen fuel and ceramic coatings for applications to help prevent wear and corrosion in

the severe service process. Watson Grinding had customers located around the world. 2

           2.      Watson Grinding was a family-owned businesses built on decades of goodwill with

customers, suppliers, and employees as well as the leadership of a well-respected management

team with a reputation in the community for providing quality products and services. In the early

morning of January 24, 2020, a tragic explosion occurred at the Watson Grinding thermal spray

coating facility. The explosion damaged all the facilities where Watson Grinding operated,

abruptly halting normal operations. 3

           3.      Although the current general understanding is that explosion involved a propylene

leak in the area of the spray coating building at Watson Grinding’s facility, the exact cause and

contributing factors that led to the explosion remains undetermined and disputed. A number of

entities were involved in the supply of propylene to Watson Grinding’s facility and the servicing

of the propylene system. Additionally, a number of entities were involved in designing, servicing,


2
    See Declaration of Robert White at para. 6 [WGM Dkt. No. 10].
3
    Id. at para. 13-15.

                                                         2
        Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 3 of 61




inspecting, and providing components, including safety components addressing gas leaks, to the

spray coating building at Watson Grinding’s facility. Watson Grinding believes that the injuries

and damages alleged by the various plaintiffs were proximately caused by the negligence,

carelessness and other liability-producing conduct of persons or entities over whom it exercised

no control or right of control.

         4.        Though currently in a nascent stage, Watson Grinding intends to assert and

prosecute all available defenses, affirmative defenses, and affirmative claims against responsible

third parties in the 125 Removed Cases (as defined herein) involving claims asserted by thousands

of plaintiffs. 4

B.       Procedural Background – State Court Lawsuits / Removals in Bankruptcy Cases

         (i)       The Bankruptcy Case / Appointment of Committee / Appointment of Trustee

         5.        Multiple important investigations began with various government agencies in the

moments after the explosion and lasted for many months thereafter. Those investigations required

intensive participation by the owners, management, and employees of Watson Grinding to assist

in securing the site and preserving evidence. While in the midst of its concentrated effort to assist

the various agencies with their investigations and attend to urgent matters, Watson Grinding was

hit with a deluge of lawsuits, ex parte temporary restraining orders 5, and impending hearings on



4
  Watson Grinding intends to assert the right to the determination of comparative responsibility and its right to seek
contribution and indemnity from any other party. To that end and as the investigations continue, Watson Grinding
anticipates that it will file crossclaims and third-party claims against other parties related to Watson Grinding’s and
the plaintiffs’ claimed injuries and damages arising out of the explosion.
5
  The first case was filed by Kwok Daniel Ltd., LLP as Rigoberto Miranda, Jr. et. al. v. Watson Valve Services, Inc.
and Watson Grinding and Manufacturing Co., Case No. 2020-04959, pending in the 281st Judicial District Court of
Harris County, Texas before the Honorable District Court Judge Christine Weems. Plaintiffs’ Application for
Temporary Restraining Order and Temporary Injunction Against Defendants Watson Valve Services, Inc. and Watson
Grinding and Manufacturing Co. (“TRO Application”) was filed on January 24, 2020 at 12:16 p.m. (CT) – less than
eight hours after the explosion occurred. See Notice of Removal filed in Adv. Proc. No. 20-03083 at pg. 13 of 142
[Dkt. No. 1]. Less than two hours later, at 2:05 p.m.(CT), the presiding judge signed a Temporary Restraining Order
and Order Setting Hearing on Application for Temporary Injunction (“Miranda TRO”). See Notice of Removal filed
in Adv. Proc. No. 20-03083 at pg. 22 – 24 of 142.

                                                          3
        Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 4 of 61




temporary injunctions. 6 Although the immediate and on-going investigations of Bureau of

Alcohol, Tobacco, Firearms and Explosives (the “ATF”), the Occupational Safety and Health

Administration (“OSHA”), the U.S. Chemical Safety and Hazard Investigation Board (the “CSB”),

the Texas Commission on Environmental Quality (the “TCEQ”), the Houston Police Department

(“HPD”), and the Houston Fire Department (“HFD”) were highly controlled and restrictive in

terms of site and evidence preservation, those safeguards were insufficient to satisfy the presiding

judge in the Miranda case that the plaintiffs in that case would not suffer “probable, imminent, and

irreparable injury” absent entry of the Miranda TRO. 7 The Miranda TRO included the following

restrictive provisions:




        6.      The various agencies’ investigations were complex and required Watson

Grinding’s meticulous attention to detailed instructions. It was unclear to Watson Grinding

whether the Miranda TRO restrained it from fully cooperating with any and all instructions from

the various agencies relating to site and evidence preservation without the plaintiffs’ counsel



6
  The Miranda TRO set a hearing for a Temporary Injunction for February 7, 2020 at 2:30 p.m. (“Miranda T.I.
Hearing”).
7
  See Notice of Removal filed in Adv. Proc. No. 20-03083 at pg. 23 of 142 [Dkt. No. 1].

                                                    4
          Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 5 of 61




present, which was not possible at that time given the exigencies of the circumstances and

applicable regulations. Moreover, the Miranda TRO unreasonably restricted Watson Grinding and

Watson Valve from securing certain inventory, work-in-process, and customer property in order

to preserve the value of its assets and to prevent additional liabilities. Ex parte temporary

restraining orders containing similar provisions were entered in a number of lawsuits filed in the

hours and days following the explosion.

          7.       Due to the restrictions in the Miranda TRO (and others) and the multiple on-going

investigations, Watson Grinding could not access the critical business records (electronic and hard

copy) and assets necessary to preserve value for the benefit of all stakeholders. The inability to

operate in the ordinary course or even on a limited basis to preserve the value of the business

combined with the deluge of lawsuits and injunctive orders in over 17 different state courts put

Watson Grinding in a position of needing to seek relief from the Bankruptcy Court to ensure (i)

that it would not be violating injunctive orders of state courts by complying with its obligations to

the various agencies (some federal) conducting investigations at the site; and (ii) that there would

be a coordinated, transparent, fair, and consolidated process for the preservation and management

of its estate and the resolution of claims.

          8.       On February 6, 2020 (the “Petition Date”), Watson Grinding filed a Voluntary

Petition for Relief 8 under chapter 11 of tile 11 of the United States Code (the “Bankruptcy Code”)

in the United States Bankruptcy Court for the Southern District of Texas, Houston Division

pending as Case No. 20-30967 (the “WGM Bankr. Case”).




8
    See Voluntary Chapter 11 Petition [WGM Dkt. No. 1]

                                                         5
        Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 6 of 61




        9.       As of the Petition Date, Watson Grinding was not operating its business in the

ordinary course of business but was engaged in limited operations. 9

        10.      Also, on February 6, 2020, Watson Valve Services, Inc. (“Watson Valve” or

“WVS”)(a company related to Watson Grinding) filed its own chapter 11 case in this Court under

Case No. 20-30968 (“WVS Bankr. Case”).

        11.      Given the complexity of the Debtor’s assets and the volume of anticipated claims,

the pending investigations by various regulatory agencies, as well as the voluminous litigation

already pending on the Petition Date, the Court designated both the WGM Bankr. Case and the

WVS Bankr. Case as complex chapter 11 cases. 10

        12.      Pursuant to an Order for Appointment of January 24 Claimants Committee entered

by the Bankruptcy Court on February 10, 2020 (“Committee Appointment Order”) 11, the United

States Trustee appointed the January 24 Claimants Committee (“Committee”) in the WGM Bankr.

Case with the following members on February 21, 2020: (i) Travis Horton, (ii) Massiel Nunez,

(iii) Houston Corvette Service, (iv) Margarita Flores, (v) Phillip Burnam, (vi) Janette Thomas, and

(vii) Gerardo Castorena, Jr.. 12 The Committee Appointment Order states:




        13.      No “committee” was formed in the WVS Bankr. Case.




9
  See Declaration of Robert L. White [WGM Dkt. No. 10] for additional general information about the Debtor and its
business as of the Petition Date.
10
   See Notice of Designation as Complex Chapter 11 Cases [WGM Dkt. No. 9].
11
   See Order for Appointment of January 24 Claimants Committee [WGM Dkt. No. 25].
12
   See Notice of Appointment of Official January 24 Claimants Committee [WGM Dkt. No. 89].

                                                        6
        Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 7 of 61




        14.      Watson Grinding operated as a debtor-in-possession – through its board and

management - from February 6, 2020 until June 4, 2020. 13 The Board of Directors of Watson

Grinding held a meeting on May 29, 2020 and unanimously agreed to consent to the appointment

of a chapter 11 trustee in its bankruptcy case. 14 On June 4, 2020, Janet S. Northrup was appointed

as the chapter 11 trustee of the bankruptcy estate of the Debtor (the “Grinding Trustee” or

“Northrup”). 15 The Court also appointed Robert Ogle as the chapter 11 trustee in the WVS Bankr.

Case (the “Valve Trustee” or “Ogle”). 16

        (ii)     The State Court Cases and Claims Related Procedures

        15.      There were 27 state court cases filed against Watson Grinding and others on the

Petition Date. Some of those cases were non-suited after the Petition Date.

        16.      The chapter 11 case was filed with certain key objectives, including (i) bringing

order and transparency to the various pending investigations with regulatory agencies as well as

certain plaintiff groups that also wanted to conduct investigations at the site of the explosion; (ii)

to streamline the litigation to prevent a piecemeal dismantling of available resources for the various

stakeholders; (iii) to prevent a race to the courthouse vis-à-vis available insurance proceeds to

ensure and promote fairness to those asserting claims against both Watson Grinding and Watson

Valve; and (iv) to promote confidence, transparency, and accountability with respect to the

administration of the respective “estates.” Equal access, notice, and a right to be heard are

axiomatic in the bankruptcy process and are fundamental tenets of the Bankruptcy Code that this


13
   The Watson Grinding Board was comprised of three members: (i) Chairman of the Board – John Watson; (ii) Robert
White; and (iii) Jason White. Watson Grinding’s management consisted of: (i) President – John Watson; (ii) Chief
Operating Officer – Robert White; and (iii) Executive Vice President – Jason White. See footnote 14 infra.
14
   See May 29, 2020 Resolution of the Board of Directors of Watson Grinding and Manufacturing Co. [WGM Dkt.
No. 318-1].
15
   Order Approving Appointment of Chapter 11 Trustee in the Watson Grinding and Manufacturing Case (“WGM
Trustee Order”)[WGM Dkt. No. 331].
16
   Order Approving Appointment of Chapter 11 Trustee in the Watson Valve Services Inc. Case (“WVS Trustee
Order”)[WVS Dkt. No. 221].

                                                       7
        Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 8 of 61




Court demands from the participants. The Bankruptcy Code provides for the transparency,

accountability, fair dealing, and organizational structure needed to properly address the rights of

the various stakeholders – especially in a matter dominated by voluminous multi-party litigation

presenting multifaceted and competing rights.

        17.      At the first day hearings, the Bankruptcy Court indicated that counsel for WGM

and WVS should, upon appointment of the Committee, confer with the Committee’s counsel to

determine if a procedure could be proposed to streamline the lift stay, removal, remand, and

withdrawal of the reference activity in the two chapter 11 cases.

        18.      On May 8, 2020, the Court entered an Order (I) Modifying the Automatic Stay, (II)

Setting the Deadline for Filing Notices of Removal, (III) Setting the Deadline for Filing Motions

to Remand, and (IV) Scheduling Omnibus Hearing on Motions to Remand (the “Procedures

Order”). 17 The prospect of potentially dozens of separate motions to lift stay and staggered

removal/remand proceedings in dozens of adversary proceedings seemed inefficient and wasteful.

The Procedures Order was the product of a joint effort by the Committee, Watson Grinding, and

Watson Valve to streamline the procedures relating to motions to lift stay, removal of cases,

motions to remand, and motions to withdraw the reference but without waiver of any party’s

substantive rights. The Procedures Order included the following key scheduling provisions:

                 a. From May 15, 2020 through July 8, 2020 – the automatic stay was temporarily
                    modified to allow parties to:
                         i. Amend complaints or petitions in pending non-bankruptcy actions for
                            the purpose of adding claims and causes of action against the Debtors;
                        ii. Add the Debtors as a defendant in pending non-bankruptcy actions; and
                       iii. File suit against WGM, WVS or both of the Debtors.

                 b. August 7, 2020 – deadline for removal of any non-bankruptcy actions against
                    Watson Grinding or Watson Valve.

17
  See Order (I) Modifying the Automatic Stay, (II) Setting the Deadline for Filing Notices of Removal, (III) Setting
the Deadline for Filing Motions to Remand, and (IV) Scheduling Omnibus Hearing on Motions to Remand (the
“Procedures Order”)[WGM Dkt. No. 279]

                                                         8
        Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 9 of 61




                 c. August 31, 2020 – deadline for filing motions to remand and motions to
                    withdraw the reference in all removed cases.

                 d. September 30, 2020 – deadline for filing objections and responses to motions
                    to remand and motions to withdraw the reference in removed cases. 18

                 e. October 22, 2020 – hearing on all motions to remand and motions to withdraw
                    the reference in removed cases.

        19.      The Committee sought additional relief from the Bankruptcy Court regarding

publication of notice of the July 8, 2020 non-governmental claims bar date (the “Bar Date”) 19 and

to allow pending lawsuits to serve as proofs of claim. 20 A number of parties with pending lawsuits

also filed formal proofs of claim in the Official Claims Register in the WGM Bankr. Case. 21

        20.      In total there are 125 adversary proceedings, which are all removed cases from the

state courts (collectively, the “Removed Cases”). 22 Watson Grinding removed a total of 119 state

court cases into adversary proceedings under the WGM Bankr. Case and Watson Valve removed

a total of 6 state court cases into adversary proceedings under the WVS Bankr. Case.

        21.      Of the 125 Removed Cases, 22 were commenced before the Petition Date (the “Pre-

Petition State Court Cases”) and 103 were commenced after the Petition Date (the “Post-Petition

State Court Cases”). 23 Prior to entry of the Procedures Order, Watson Grinding removed 20 Pre-


18
   The parties later agreed to an extension of the response deadline for motions to remand to October 12, 2020. See
Courtroom Minutes dated September 24, 2020 [WGM Dkt. No. 774].
19
   See Order Approving Form and Manner of Notice of Bar Date to Potential January 24 Claimants entered on May
28, 2020 [WGM Dkt. No. 309], pursuant to which the Committee did a mass mailing of a notice of the bar date to all
addresses within a 1.75 mile radius of the Explosion site and published a notice of the bar date in the Houston
Chronicle. The last day for governmental units to file proofs of claim was September 11, 2020 (“Govt. Claims Bar
Date”).
20
   See Order Recognizing Pending Litigation Complaints as Proofs of Claim entered on May 28, 2020 [WGM Dkt.
No. 310][WVS Dkt. No. 200]. Pursuant to this Order, plaintiffs with lawsuits against Watson Grinding or Watson
Valve were not required to file formal proofs of claim on the official form because their pending lawsuit constituted
a proof of claim.
21
   See Official Claims Register in the WGM Bankr. Case and Exhibit B, a summary of all claims against the Watson
Grinding Estate.
22
   There will be 126 total “Removed Cases” after the recently filed Cascata Partners, LLC case is removed. See
footnote 21, infra.
23
   See Exhibit C, a summary of lawsuits filed by plaintiffs in state courts sorted by date.

                                                         9
       Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 10 of 61




Petition State Court Cases and 1 Post-Petition State Court Case while Watson Valve removed 2

Pre-Petition State Court Cases to this Court. After entry of the Procedures Order, which was

supposed to streamline the litigation process, 95 additional new lawsuits were filed in the state

courts (many duplicative of previously filed cases) which combined with 7 other lawsuits filed

after the Petition Date (but before the Procedures Order was entered) resulted in 102 additional

cases being removed to this Court by the Grinding Trustee and the Valve Trustee.

         22.     Notably, in 14 of the state court cases, neither Watson Grinding nor Watson Valve

were named as defendants. In those 14 cases, the plaintiffs named third parties as defendants –

many of which have contribution and indemnity claims against the Debtors. 24 In each of those

instances, the Court lifted the stay to permit the third-party defendants 25 to file third party claims

against the Debtors and to allow for removal. 26

         23.     Remarkably, 4 of the 14 cases that did not name the Debtors as parties were filed

after the Claims Bar Date. 27 After filing a series of emergency motions, the Bankruptcy Court

authorized Matheson and Western to file third party petitions against Watson Grinding and Watson

Valve and for those cases to be removed. 28




24
   See Exhibit D, a summary of lawsuits filed by plaintiffs in state courts without naming the Debtors as defendants.
25
   Matheson Tri-Gas Inc. (“Matheson”), Western International Gas & Cylinders Inc. (“Western”), and 3M Companies
(“3M”).
26
   See Orders at WGM Dkt. Nos. 248, 535, 546, 691, and 800.
27
   The four cases filed in state court after the Claims Bar Date against non-debtor defendants only were filed by the
McMillan Law Firm, which represents numerous other claimants in this case and is actively involved on the
Committee. The plaintiffs in the three “late filed” state court cases are: Hoan Pham [Adv. No. 20-03410], Christopher
Tovar [Adv. No. 20-03411], Victor Garcia Salas [Adv. No. 20-03412], and Cascata Partners, LLC [due to be removed
on October 14, 2020].
28
   See (i) Unopposed Order Granting Leave of Court to Permit Matheson Tri-Gas, Inc. and Western International Gas
& Cylinders, Inc. to File Third-Party Petitions Against Watson Grinding and Manufacturing Co. and Watson Valve
Services, Inc. In Pending Litigation, and Granting Such Other Relief Whether in Law or Equity, As is Just Under the
Circumstances [WGM Dkt. No. 684]; and (ii) Unopposed Order Granting Omnibus Unopposed Motion to Allow
Matheson Tri-Gas, Inc. and Western International Gas & Cylinders, Inc. to File Third-Party Petitions Against Watson
Grinding & Manufacturing Co. and Watson Valve Services, Inc. in New Litigation [WGM Dkt. No. 800].

                                                         10
      Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 11 of 61




C.     Claims in the Removed Cases

       24.     Each of the 22 Pre-Petition State Court Cases presents a claim against Watson

Grinding for a personal injury, wrongful death, or both.

       25.     In the Post-Petition State Court Cases, there are claims presented against Watson

Grinding for personal injury, wrongful death, property damage, contract claims, subrogation

claims, and contribution and indemnity claims.

       26.     In the Removed Cases, there are subrogation claims asserted by various insurance

companies arising from the claimed injuries and damages of the various plaintiffs in the Removed

Cases (the “Subrogation Claims”). All of the Subrogation Claims are found in Post-Petition State

Court Cases and/or in formal proofs of claim filed in the Official Claims Register in the WGM

Bankr. Case.

       27.     In the Removed Cases, there are claims asserted against Watson Grinding for

contribution and indemnity by third parties who have also filed formal proofs of claim in the

Official Claims Register in the WGM Bankr. Case (the “3P Contribution/Indemnity Claims”). The

3P Contribution/Indemnity Claims arise from the claimed injuries and damages of the various

plaintiffs in all the Removed Cases in which they are named as co-defendants.

       28.     While Watson Grinding has been named as a defendant in each of the Removed

Cases, it will also have affirmative claims against various parties relating to the explosion. Watson

Grinding believes that the injuries and damages alleged by the various plaintiffs were proximately

caused by the negligence, carelessness and other liability-producing conduct of persons or entities

over whom it exercised no control or right of control. Though currently in a nascent stage, Watson

Grinding intends to assert and prosecute all available defenses, affirmative defenses, and




                                                 11
          Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 12 of 61




affirmative claims against responsible third parties in the 125 pending lawsuits involving claims

asserted by thousands of plaintiffs.

           29.      Watson Grinding has filed a claim against Watson Valve for contribution and

indemnity. 29

           30.      Watson Grinding has also been sued in a declaratory judgment action filed by

Indian Harbor Insurance Company (“IHIC”) in Adversary No. 20-03415 (the “Insurance Dec.

Action”). The Insurance Dec. Action was filed by IHIC in response to a demand made by Watson

Grinding as an insured under the general commercial liability policy held by Watson Valve. 30 In

the Insurance Dec Action, IHIC is seeking a declaratory judgment that it is not obligated to defend

and indemnify Watson Grinding against claims asserted in the State Court Actions (now the

“Removed Cases”). The claims asserted in the Insurance Dec. Action are core proceedings under

28 U.S.C. §157(b)(2)(A)(B)(C)(E) and (O).

           31.      Watson Grindings affirmative estate enlarging claims against third parties arise out

of the same nucleus of facts as the claims asserted in all the Removed Cases.

D.         Insurance Programs

           32.      Watson Grinding and Watson Valve have the following insurance programs and

coverages:

           (i)      Workers’ Compensation Insurance

           33.      Watson Grinding maintained Workers’ Compensation Insurance in Texas for

claims arising from, or related to, employment by the Watson Grinding (“Workers’ Compensation

Claims”). The Workers’ Compensation Insurance covers, among other things, statutory workers’

compensation and employer liability claims generally arising from accidents, disability, death, or


29
     See POC No. 68 filed by Watson Grinding in the Official Claims Register in the WVS Bankr. Case.
30
     See Proof of Claim No. 67 filed by Watson Grinding in the Official Claims Register in the WVS Bankr. Case.

                                                         12
       Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 13 of 61




disease sustained by employees in the course of their employment with the Watson Grinding.

Payment of a claim under the Workers’ Compensation Insurance does not require payment of a

deductible.

        34.     Specifically, Watson Grinding maintained Workers’ Compensation Insurance

through a policy (the “Workers’ Compensation Insurance Policy”) with Texas Mutual Insurance

Company (“Texas Mutual”). The coverage period is November 30, 2019 through November 30,

2020 with coverage up to $1 million in the event of a valid claim.

        35.     Workers’ compensation in Texas also covers employer liability claims. This

coverage, commonly known as “Coverage B” in Texas, covers claims against a subscribing

employer by the surviving spouse and “heirs of the body” of a deceased employee against claims

seeking exemplary damages pursuant to Texas Labor Code Section 408.001(b). Further, any

umbrella policies will typically “follow form” and cover excess liabilities under Coverage B as

well, not just casualty losses.

        (ii)    General Liability Program – Watson Grinding

        36.     The General Liability Program provides coverage for legal or contractual liability,

or other damages to third parties arising from, or incurred to third parties in connection with

Watson Grinding’s manufacturing programs or its premises. In particular, the General Liability

Program may cover general commercial liability, including property and personal injury damages

to third parties arising out of the business operations.

        37.     For Watson Grinding, United Fire Insurance is the primary insurer with coverage

amounts totaling $1,000,000, issued on November 19, 2019. Its policy number is 85319121.

Watson Grinding has policy with Navigators Insurance that provides excess liability coverage in

the event of a loss up to $5,000,000 and RSUI has the final layer of excess liability coverage in



                                                  13
       Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 14 of 61




the amount of $20,000,000. The coverage period for the Excess Liability Program is November

30, 2019 through November 30, 2020.

        (iii)    General Liability Program – Watson Valve

        38.      For Watson Valve, Indian Harbor Insurance Company (“IHIC”) is the primary

insurer with coverage amounts totaling $1,000,000, issued under policy number is

US00087635LI19A in November 2019. Watson Valve also has a policy with IHIC that provides

excess liability coverage in the event of a loss up to $10,000,000 under policy number

US00087637LI19A issued in November 2019. Finally, Watson Valve has its final layer of excess

liability coverage from RSUI Indemnity Company in the amount of $15,000,000 under policy

number NHA088211 issued in November 2019.

E.      Committee Plan and Disclosure Statement

        39.      On August 31, 2020, the Committee filed its Combined Disclosure Statement and

Plan of Liquidation of Watson Grinding and Manufacturing Co. Under Chapter 11 of the

Bankruptcy Code (the “Committee DS/Plan”) 31 along with its Expedited Motion for an Order (1)

Conditionally Approving Disclosure Statement; (2) Scheduling Plan Confirmation; (3)

Establishing Voting Deadlines and Procedures for Filing Objections to Confirmation; (4)

Temporarily Allowing Certain Claims for Voting Purposes Only; (5) Approving Form of Ballots;

and (6) Establishing Solicitation and Tabulation Procedures (“Motion for Conditional

Approval”). 32

        40.      The Grinding Trustee filed a Response to the Committee DS/Plan and Motion for

Conditional Approval (“WGM Objection”). 33 A chief concern raised by the Grinding Trustee was



31
   See Committee DS/Plan [WGM Dkt. No. 683].
32
   See Motion for Conditional Approval [WGM Dkt. No. 687].
33
   See WGM Objection [WGM Dkt. No. 704].

                                                    14
       Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 15 of 61




the fact that the Committee DS/Plan called for remand by vote. After a hearing held on September

9, 2020, the Court indicated that it would decide whether to abstain and/or remand the Removed

Cases before the Committee DS/Plan could be confirmed (or in conjunction with plan

confirmation) – but the decision would be made by the Court rather than a vote. With that

guidance, the Grinding Trustee has been working with the Committee as well as the Valve Trustee

and other interested parties regarding the terms of a consensual plan. The parties have not yet

agreed on the terms of a consensual plan but will endeavor to do so in the coming weeks.

        41.     The Committee is going to file an amended disclosure statement and plan by

October 16, 2020 with a hearing on conditional approval to be held on October 30, 2020.

        42.     The hearing regarding the various motions to abstain and/or remand is set for

October 22, 2020. The Court authorized the Committee to make further revisions/amendments to

their amended disclosure statement and plan between October 22, 2020 and October 30, 2020, as

needed.

                                     II.      BASIS FOR REMOVAL

        43.     The Removed Cases were removed under 28 U.S.C. § 1452, Bankruptcy Rule 9027,

and Local Bankruptcy Rules 9027, and the General Order of Reference entered by the District

Court of this District on March 10, 2005.

        44.     The Removed Cases were filed before and after the commencement of the WGM

Bankr. Case. This Notice of Removal has been timely filed pursuant to applicable law, orders of

this Court, Bankruptcy Rule 9027. 34

        45.     Venue in this Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409.




34
  See Procedures Order [WGM Dkt. No. 279]; In re R.E. Loans, LLC, No. 11-35865, 2012 WL 3262767, at *2 (Bankr.
S.D. Tex. Aug. 8, 2012).

                                                     15
      Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 16 of 61




       46.     Cases subject to jurisdiction are removable under the authority of 28 U.S.C. §

1452(a) (“A party may remove any claim or cause of action…to the district court for the district

where such civil action is pending, if such district court has jurisdiction of such claim or cause of

action under section 1334 of this title”). The Removed Cases, including all claims and causes of

action asserted therein, are civil actions other than a proceeding before the United States Tax Court.

The Removed Cases are not a civil action by a government unit to enforce such government unit’s

police or regulatory power.

       47.     This Court has jurisdiction over the Removed Cases pursuant to 28 U.S.C. §

1334(b) (federal district courts have “original jurisdiction of all civil proceedings…arising in or

related to cases under title 11”). The State Court Actions “arises in” or, alternatively, is “related

to” a Title 11 case, i.e. the Debtor’s Chapter 11 Bankruptcy Case. In this circuit, “related to”

proceedings include any case whose outcome “could conceivably have any effect on the

administration of the estate.” In re Wood, 825 F.2d 90, 93 (5th Cir. 1987) (emphasis added); In re

Baudoin, 981 F.2d 736, 740 (5th Cir. 1993).

       48.     The resolution of the Removed Cases will have a direct impact on the bankruptcy

estate of Watson Grinding. The Removed Cases are “related to” the WGM Bankr. Case because

the outcome of Removed Cases could conceivably change Watson Grinding’s rights, liabilities, or

options in a way that would have an effect upon the handling and administration of the bankruptcy

estate. Resolution of Removed Cases, will not only fix substantial liabilities against Watson

Grinding’s Estate but will also determine affirmative claims of the Debtor, which are estate

enlarging claims affecting the potential distributions available to Watson Grinding’s creditors.

       49.     The Removed Cases directly involve the administration of the Debtor’s estate, the

allowance or disallowance of claims, and is a proceeding affecting the adjustment of the debtor-



                                                 16
       Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 17 of 61




creditor relationship. It is, therefore, a core proceeding under 28 U.S.C. § 157(b)(2)(A)(B)(C) and

(O). The claims and causes of action in the Removed Cases have a clear and direct impact on the

interests and property of the Debtor’s estate under 11 U.S.C. § 541. 35

        50.      None of the Movants seem to challenge whether the Removed Cases were properly

removed under 28 U.S.C. § 1452(a) or whether this Court has jurisdiction 28 U.S.C. § 1334(b).

Rather, the Movants request that this Court abstain under the statute governing mandatory

abstention and/or under the principles of permissive abstention and equitable remand.

                                   III.    MANDATORY ABSTENTION

        51.      Mandatory abstention applies when (1) the claims have no independent basis for

federal jurisdiction other than section 1334(b); (2) the claims are non-core; (3) an action has been

commenced in state court; and (4) the action can be timely adjudicated in state court. 36

        52.      28 U.S.C. §157(b)(4) limits the types of claims subject to mandatory abstention. It

states that mandatory abstention does not apply to non-core proceedings under 28 U.S.C.

§157(b)(2)(B).

        53.      Section §157(b)(5) further provides that “the district court shall order that personal

injury tort and wrongful death claims shall be tried in the district court in which the bankruptcy

case is pending.” 37




35
   See In re OGA Charters, LLC 901 F.3d 599, 604 (5th Cir. 2018)(insurance proceeds are property of the estate in
circumstances where the amount of claims exceeds the amount of insurance proceeds available thereby threatening
the estate).
36
   See 28 U.S.C. §1334(c)(2); see also In re Houston Regional Sports Network, L.P., 514 B.R. 211, 214 (Bankr. S.D.
Tex. 2014)(citing In re Rupp & Bowman Co., 109 F.3d 237, 239 (5th Cir.1997); see also In re Gober, 100 F.3d 1195,
1206 (5th Cir.1996); In re Mugica, 362 B.R. 782 (Bankr.S.D.Tex.2007)).
37
   See 28 U.S.C. 157(b)(5) (emphasis added).

                                                       17
        Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 18 of 61




           54.    Read together, these statutes are intended to centralize the administration of the

estate and to eliminate the multiplicity of forums for the adjudication of parts of the bankruptcy

case. 38

           55.    Each of the Pre-Petition State Court Cases states a claim for personal injury,

wrongful death, or both. As such, they are no subject to mandatory abstention because mandatory

abstention does not apply to litigation asserting claims for personal injury and/or wrongful death.

           56.    Ostensibly, the plaintiffs who filed state court cases without naming the Debtors

were hoping to evade the exception to mandatory abstention provided for in 28 U.S.C. §§157(b)(4)

and (b)(5). But Courts have held that claims for contribution and/or indemnity that derive from a

personal injury or wrongful death claim are also not subject to mandatory abstention. 39

           57.    Likewise, any Post-Petition State Court Case asserting a claim for personal injury,

wrongful death, or contribution/indemnity arising therefrom is also not subject to mandatory

abstention.

           58.    Mandatory abstention does not apply to cases commenced after the Petition Date.

Section 1334(c)(2) requires a state court action to be commenced before the bankruptcy

proceedings. 40 Authority to amend pleadings and/or file cases against the Debtors under the

Procedures Order did not dispense with the statutory requirements for mandatory abstention.

Indeed, all substantive rights regarding removal, remand, and withdrawal of the reference were




38
   See Berry v. Pharmacia Corp., 316 B.R. 883, 888-89 (S.D. Miss 2004); In re Dow Corning Corp., 86 F.3d 482, 496
(6th Cir. 1996)(section 157(b)(5) is intended to “assure fair and nonpreferential resolution of the. . .claims.”); A.H.
Robins Co. v. Piccinin, 788 F.2d 994, 1011 (4th Cir. 1986).
39
   See Berry, 316 B.R. at 889; In re New Eng. Compounding Pharm. Prod. Liab. Litig., 496 B.R. 256, 272 (D. Mass.
2013); Abbatiello v. Monsanto Co., No. 06 Civ. 266(KMW), 2007 WL 747804 at *3 (S.D.N.Y. Mar. 8, 2007).
40
   Houston Baseball Partners, LLC v. Comcast Corp. (In re Houston Regional Sports Network, L.P., 514 B.R. 211,
214 (Bankr. S.D. Tex. 2014).

                                                          18
        Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 19 of 61




expressly reserved in the Procedures Order. 41 Movants provide no authority to the contrary.

Accordingly, all the Post-Petition State Court Cases are not subject to mandatory abstention.

         59.      Movants have failed to carry their burden to establish that their claims are non-core.

Each of the Removed Cases is deemed to be a proof of claim. Moreover, a number of plaintiffs

also filed formal proofs of claim in the Official Claims Register in the WGM Bankr. Case.

Allowance of disallowance of a claim is a “core” proceeding under 11 U.S.C. §157(b)(2)(B). Thus,

each of the Removed Cases involving contingent, unliquidated, and disputed claims against the

estate is a “core proceeding” because it involves the allowance and/or disallowance of claims

against the estate.

         60.      Finally, the Movants must establish that the Removed Cases can be timely

adjudicated in state court. Typically, this is not a seriously contested issue in when a party seeks

mandatory abstention. Courts often assume that the state court can timely adjudicate the average

case. But, the Removed Cases are not the “average” case and the question of whether the state

courts (plural) can timely adjudicate these cases is seriously in question in the case sub judice.

         61.      The party asserting that an action can be timely adjudicated in state court must

provide the court with more than a ‘naked assertion’ that the state court can timely adjudicate

claims. 42 Many of these cases were removed within days of being filed and/or were subject to the

automatic stay under 11 U.S.C. §362 until they were removed to this Court. Accordingly, nothing

of substance occurred in the Removed Cases prior to removal. 43




41
   See Procedures Order at para. 11 [WGM Dkt. No. 279].
42
   See J.T. Thorpe Co. v. Am. Motorists, A. H-02-4598, 2003 WL 23323005, at *3 (S.D. Tex. June 6, 2003); WRT
Creditors Liquidation Trust v. C.I.B.C. Oppenheimer Corp., 75 F. Supp. 2d 596, 605-606 (S.D. Tex. 1999).
43
   Most curiously, after these cases were removed, plaintiffs and other parties continued to file pleadings in the state
courts and/or seek citations from the clerk of the Harris County District Court. Each of these acts, too numerous to
list, is a violation of the automatic stay under 11 U.S.C. §362 and was not authorized by the Procedures Order.

                                                          19
       Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 20 of 61




        62.     By comparison, the Committee (which is dominated by counsel for plaintiffs in the

state court cases) has undertaken substantial discovery by issuing numerous subpoenas duces

tecum in the WGM Bankr. Case to Watson Grinding and dozens of third parties. The discovery

undertaken by the Committee by way of subpoena powers under Rule 45 and Bankruptcy Rule

2004, was not limited to the financial condition of the Debtors, but went to the heart of liability

issues on the merits.

        63.     With few exceptions, the state district courts in Harris County have not conducted

jury trials since March of 2020. To their credit, they have just recently begun to implement the use

of technology to enable the courts to conduct voir dire while maintaining social distancing so that

juries can be empaneled and jury trials can resume, subject to guidance from the Texas Supreme

Court and governmental officials. While these procedures will hopefully begin to ease the backlog

that has no doubt developed due to the COVID-19 pandemic, there is no way that the state courts

are moving with the same speed and/or efficiencies that they might have had prior to the pandemic.

Likewise, there are still major public health concerns with assembling large volumes of people in

a public space that will undoubtedly result in a cautiously optimistic “roll out” of the new

procedures for empaneling jury members.

        64.     Additionally, this is not a question of whether one state court can timely adjudicate

the Removed Cases – but whether dozens of state courts can do so across 125 cases. While the

plaintiffs hope to consolidate the cases if they are remanded back to the state courts, there are no

guaranties that each court is going to agree to consolidate their respective cases. By comparison,

if these cases are not remanded, it is guaranteed that all cases will be consolidated before a single

federal district court.




                                                 20
       Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 21 of 61




        65.         Mandatory abstention is not warranted because Movants have also failed to

establish that mandatory abstention applies to any cases involving personal injury and/or wrongful

death claims – which definitively includes all Pre-Petition State Court Cases. Movants have failed

to establish elements 2, 3, and 4 for mandatory abstention to apply to all cases – but especially the

Post-Petition State Court Cases because they were not filed until after the bankruptcy proceedings

were filed.

        66.         The Grinding Trustee respectfully requests that the Court deny the Movants’

motions to abstain under the mandatory abstention provision in 28 U.S.C. 1334(c)(2).

                     IV.     PERMISSIVE ABSTENTION/EQUITABLE REMAND

        67.         Even if mandatory abstention is not required under 28 U.S.C. §1334(c)(2), the

Court may permissively abstain under 28 U.S.C. §1334(c)(1) or equitably remand under 28 U.S.C.

§1452(b). The Court has substantial discretion to deny the Movants’ request to permissively

abstain and/or equitably remand. 44 One court noted that it was “incongruous” to abstain from a

case excepted from mandatory abstention under 28 U.S.C. §157(b)(5) because the entire reason

that statute exists is to promote the goal of centralizing administration of the bankruptcy estate. 45

        68.         Courts consider the following factors in deciding whether to permissively abstain

or equitably remand:

              (1)    Effect or lack thereof on the efficient administration of the estate if the court
                     recommends [remand or] abstention;
              (2)    Extent to which state law issues predominate over bankruptcy issues;
              (3)    Difficult or unsettled nature of applicable law;
              (4)    Presence of related proceeding commenced in state court or other non-
                     bankruptcy proceeding;
              (5)    Jurisdictional basis, if any, other than §1334;
              (6)    Degree of relatedness or remoteness of proceeding to main bankruptcy case;
              (7)    The substance rather than the form of an asserted core proceeding;

44
  See In re Wood, 825 f. 2d 90, 93 (5th Cir. 1987); In re OGA Charters, LLC, 569 B.R. 105, 122 (S.D. Tex. 2017).
45
  See e.g. In re Triad Group, Inc., Case No. 13-C-1307, No. 13-C-1308, 13-C-1389, Bankr. Case No. 12-31923, No.
12-31924, 12-36443 (E.D. Wis. Feb. 14, 2014).

                                                      21
        Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 22 of 61




               (8)    The feasibility of severing state law claims from core bankruptcy matters to
                      allow judgment to be entered in state court with enforcement left to the
                      bankruptcy court;
               (9)    The burden of the bankruptcy court's docket;
               (10)   The likelihood that the commencement of the proceeding in bankruptcy court
                      involves forum shopping by one of the parties;
               (11)   The existence of a right to a jury trial;
               (12)   The presence in the proceeding of non-debtor parties;
               (13)   Comity; and
               (14)   Possibility of prejudice to other parties in the action.

See In re Houston Regional Sports Network, L.P., 514 B.R. at 215.

         69.         Applying the fourteen factors, the Grinding Trustee believes that on whole the

factors weigh against permissive abstention and equitable remand. Factors 1, 3, 4, 6, 7, 9, 10, and

14 weigh against permissive abstention and remand.

                     a. Factor 1: Effect or lack thereof on the efficient administration of the estate if
                        the court recommends [remand or] abstention: The administration of Watson
                        Grinding’s chapter 11 bankruptcy estate will likely be substantially delayed if
                        the Removed Cases are remanded to a couple dozen different state courts for a
                        determination of liability as well as damages. It would be inefficient for the
                        state courts to adjudicate the Removed Cases and then have the Bankruptcy
                        Court duplicate adjudicating the same issues in connection with the objections
                        to the proofs of claim filed by the parties seeking remand. Also, Watson
                        Grinding will seek affirmative recoveries in the Removed Cases which will
                        directly impact when and how much creditors will receive on account of
                        allowed claims. Consolidation of the Removed Cases into a single form - the
                        Federal Court - will prevent duplicative discovery, avoid inconsistent rulings,
                        conserve the estate’s resources, and streamline the litigation in a way that was
                        not been accomplished in the state courts prior to removal. Finally, retention
                        of the Removed Cases in the Federal Courts will encourage settlement and
                        finality because it will be possible to approve settlements under Fed. R. Bankr.
                        P. 9019 in a manner that will be binding on all parties. Accordingly, this factor
                        strongly favors retention. 46

46
   See In re Hassell, Case No. 19-30694, 2020 WL 728890, at *4 (Bankr. S.D. Tex. January 7, 2020). In this case,
this Court found that Factor 1 favored denying abstention and remand because the removed case, “while non-core,
will effectively determine the allowance and amount of five proofs of claim” which constituted a significant portion
of the total liabilities asserted against that estate. In the Watson Grinding Bankruptcy Case, the Removed Cases
constitute the vast majority of claims asserted against the Watson Grinding estate. Additionally, in the Hassell case,
the Court found persuasive the fact that the debtor also had an affirmative and potentially estate enlarging claim in the
removed case from which the estate would benefit if the debtor was successful in the litigation. Those circumstances
also exist in the Watson Grinding case where Watson Grinding could potentially recover large sums of money in the
Removed Cases which would directly impact administration of the estate.


                                                           22
        Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 23 of 61




                  b. Factor 3: Difficult or unsettled nature of applicable law: The state law issues
                     in the Removed Cases are not novel or unsettled. Federal Courts routinely hear
                     state law issues and are well equipped to handle a mass tort docket with well-
                     settled law concerning the causes of action. This factor weighs in favor of
                     retention of the Removed Cases. 47

                  c. Factor 4: Presence of related proceeding commenced in state court or other non-
                     bankruptcy proceeding: the Removed Cases were promptly removed to this
                     Court and there are no related proceedings pending in the state courts. If the
                     125 Removed Cases are remanded, they will be disbursed to dozens of state
                     district courts. Consolidation in the state courts is not a guaranty and there are
                     many parties who may strenuously oppose such efforts – include certain
                     plaintiff groups who may not want to consolidate their cases with other plaintiff
                     groups. By comparison, the 125 Removed Cases will be consolidated into a
                     single forum if retained in the Federal Courts. This factor weighs in favor of
                     retention of the Removed Cases.

                  d. Factor 6: Degree of relatedness or remoteness of proceeding to main bankruptcy
                     case: The Removed Case are very related to the administration of the main
                     bankruptcy case as it will impact, among other things: (i) the allowance or
                     disallowance of claims, (ii) the feasibility and success of any confirmed plan,
                     (iii) the ability of the estate to pursue affirmative claims which are assets of the
                     bankruptcy estate, (iv) and the ability to timely distribute funds to holders of
                     allowed claims. The adjudication of the issues presented in the Removed Cases
                     are not remote to the main bankruptcy case but go to the very purpose for filing
                     the bankruptcy case – the efficient administration of the estate and the prompt
                     and fair resolution of claims against the estate. This factor weighs in favor of
                     retention of the Removed Cases. 48

                  e. Factor 7: The substance rather than the form of an asserted core proceeding:
                     The parties seeking to remand the Removed Cases have filed proofs of claim
                     and/or have asked this Court to deem their state court petitions as proofs of
                     claim. The parties seeking remand have placed the issues in the Removed Cases
                     squarely in front of this Court and have submitted to this Court’s jurisdiction
                     by filing proofs of claim based on the Removed Cases. It is disingenuous for
                     the parties seeking remand to now ask this court to abstain or remand the
                     Removed Cases when they have asked this Court to allow their proofs of claim
                     based upon the claims asserted in the Removed Cases. The allowance or
                     disallowance of claims is an expressly enumerated core proceeding under 28
                     U.S.C. §157(b)(2)(B). For the same reasons as set forth in Factors 1 and 6,
                     Factor 7 also weighs in favor of retention of the Removed Cases.


47
  See Houston Regional Sports Network, 514 B.R. at 216.
48
  See In re Hassell, Case No. 19-30694, 2020 WL 728890, at *5 (Bankr. S.D. Tex. January 7, 2020)(For the same
reasons Factor 1 weighs in favor of retention, so does Factor 6 where the “resolution of claims will have a significant
determinative effect on the assets and liabilities of the bankruptcy estate).

                                                          23
      Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 24 of 61




              f. Factor 9: The burden of the bankruptcy court's docket: While this Court’s
                 docket is one of the busiest dockets in the country – especially for complex
                 chapter 11 cases – the Court has always been available for hearings with very
                 little notice and has made itself available to the parties whenever needed. The
                 Court had ample availability to hold numerous hearings and status conferences
                 in September at the request of the Committee relating to their requests to push
                 the Committee DS/Plan toward confirmation on an expedited basis. This factor
                 weighs in favor of retention of the Removed Cases.

              g. Factor 10: The likelihood that the commencement of the proceeding in
                 bankruptcy court involves forum shopping by one of the parties: There is no
                 improper forum shopping by the Grinding Trustee. The cases were properly
                 removed under applicable law, which permits cases just like these to be
                 removed to the Federal Courts to centralize key issues relating to the
                 administration of a bankruptcy estate. By comparison, the number of
                 duplicative cases filed by plaintiffs in the state courts as well as the presence of
                 duplicative cases where the Debtors were excluded in an attempt to avoid this
                 Court’s jurisdiction, is indicia that many plaintiffs now seeking remand have
                 engaged in forum shopping. This factor weighs in favor of retention of the
                 Removed Cases.

              h. Factor 14: Possibility of prejudice to other parties in the action: The Debtor
                 will be prejudiced by remanding the Removed Cases to the state courts because
                 it will unduly delay the administration of the estate. Given that the state courts
                 lack jurisdiction to bind all parties to a settlement with the Debtors’ insurers,
                 the estate (and therefore the creditors) would be prejudiced by remanding the
                 Removed Cases to the state courts. The parties seeking to remand the Removed
                 Cases have not demonstrated that they will be prejudiced if the Removed Cases
                 are retained in Federal Court. This factor weighs in favor of retention of the
                 Removed Cases.

       70.    The Grinding Trustee believes that factors 2, 5, 8, 11, 12, and 13 are neutral or

unpersuasive factors:

              a. Factor 2: Extent to which state law issues predominate over bankruptcy issues:
                 The issues underlying the claims and defenses in the State Court Action are
                 state law issues. However, it was the Committee that requested for each of the
                 Removed Cases to be deemed a proof of claim and there are dozens of other
                 plaintiffs who also filed formal proofs of claim in the Official Claims Register
                 in the WGM Bankr. Case. If Bankruptcy Courts or Federal Courts could never
                 hear state law issues, it would neuter the entire claims resolution process
                 underpinning the Bankruptcy Code. In fact, Bankruptcy Courts and Federal
                 Courts routinely adjudicate state law issues and are well-equipped to do so. The
                 allowance or disallowance of claim is a core bankruptcy issue as are the
                                                24
          Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 25 of 61




                       counterclaims of a debtor against parties who have filed claims in the
                       bankruptcy case. This factor weighs against permissive abstention and remand
                       or worst case is neutral.

                   b. Factor 5: Jurisdictional basis, if any, other than §1334: If the Debtors were not
                      in a bankruptcy case, there would not likely be a basis for federal jurisdiction
                      under a federal statute or based on diversity jurisdiction. Accordingly, the
                      Court may find that this factor weighs in favor of abstention and remand but is
                      nonetheless unpersuasive. The Court may also find this factor to be neutral
                      because the other non-debtor defendants have submitted to the jurisdiction of
                      the federal courts and the plaintiffs in 23 adversary proceedings have not filed
                      motions to remand. 49 In other words, plaintiffs in nearly 20% of the Removed
                      Cases are not seeking remand to the state courts.

                   c. Factor 8: The feasibility of severing state law claims from core bankruptcy
                      matters to allow judgment to be entered in state court with enforcement left to
                      the bankruptcy court: It is not feasible to sever state law claims in the Removed
                      Cases from the claims resolution process in the bankruptcy case. Both courts
                      could come to different conclusions on the exact same set of facts, which would
                      not be appropriate or economical. This factor weighs in favor of retention or is
                      neutral.

                   d. Factor 11: The existence of a right to a jury trial: This factor is neutral because
                      even if there is a jury trial right, a jury trial can be held in federal court if the
                      reference is withdrawn.

                   e. Factor 12: The presence in the proceeding of non-debtor parties: The Debtors
                      are defendants in the Removed Cases. It is true that there are non-debtor parties
                      – including those on the plaintiffs’ side and the defendants’’ side. Plaintiffs in
                      23 out of 125 adversary proceedings have not sought remand. Likewise, no co-
                      defendant with the Debtors has sought remand and have submitted to the
                      jurisdiction of the Court. The outcome of the Removed Cases will have a
                      significant impact on the estate of the Debtor in terms of establishing liability
                      but also determining the extent of funds that will be available for distribution to
                      creditors of the Debtor. While the presence of non-debtor parties might
                      typically be a factor weighing in favor of permissive abstention and remand, it
                      is most likely a neutral factor based on the facts before the Court with respect
                      to the Removed Cases.

                   f. Factor 13: Comity: There is no countervailing state interest present in the
                      Removed Cases which involve settled legal issues that Federal Courts routinely
                      adjudicate. Additionally, the state courts have not exercised any significant
                      jurisdiction over these cases and there are no efficiencies to be gained by
                      remanding the cases back to the state courts. It would be inappropriate to
                      delegate to the state courts bankruptcy matters, which will undoubtedly arise

49
     See Exhibit E – Summary of Cases in Which No Motion to Abstain/Remand was Filed.

                                                      25
      Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 26 of 61




                   during the litigation and which state courts should not adjudicate. This factor
                   either weighs against abstention and remand or is neutral.

       71.     On whole, the Grinding Trustee believes that the factors weigh strongly in favor of

retaining the Removed Cases in the Federal Court in order to promote a more uniform and efficient

process for administering this estate. To proceed expeditiously and efficiently in the administration

of the estate only inures to the benefit of those with claims against the estate. For these reasons,

the Grinding Trustee respectfully requests that the Court deny the movants’ requests for permissive

abstention and remand of the Removed Cases.

                                             PRAYER
       WHEREFORE, the Grinding Trustee respectfully requests that the Court deny the various

movants’ motions to remand and/or motions to abstain filed in the referenced adversary

proceedings and for such other and further relief to which she is entitled at law or in equity.

Dated: October 12, 2020.

                                                   Respectfully submitted,

                                                   JONES MURRAY & BEATTY, LLP
                                                   By: /s/ Erin E. Jones
                                                   Erin E. Jones
                                                   Texas Bar No. 24032478
                                                   Ruth Van Meter
                                                   Texas Bar No. 20661570
                                                   4119 Montrose Blvd, Suite 230
                                                   Houston, Texas 77006
                                                   Phone: 832-529-1999
                                                   Fax: 832-529-5513
                                                   erin@jmbllp.com
                                                   ruth@jmbllp.com

                                                   SPECIAL COUNSEL FOR JANET S. NORTHRUP,
                                                   CHAPTER 11 TRUSTEE OF THE ESTATE OF
                                                   WATSON GRINDING & MANUFACTURING CO.




                                                 26
      Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 27 of 61




                                                By: /s/ Michael I. Ramirez
                                                Michael I. Ramirez
                                                Texas Bar No. 24008604
                                                MCCOY LEAVITT LASKEY, LLC
                                                20726 Stone Oak Parkway, Suite 116
                                                San Antonio, TX 78258
                                                Telephone (210) 446-2828
                                                Fax (262) 522-7020
                                                mramirez@mlllaw.com
                                            SPECIAL LITIGATION COUNSEL FOR WATSON
                                            GRINDING & MANUFACTURING CO.

                               CERTIFICATE OF SERVICE

       I certify that on October 12, 2020, a true and correct copy of the foregoing Objection was
served via ECF to all parties registered to receive such service in each of the adversary
proceedings.

                                                    /s/ Erin E. Jones
                                                    Erin E. Jones




                                               27
Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 28 of 61




                          EXHIBIT A"

List of Various Adversary Proceedings and Motions to Abstain/
                  Remand Addressed by the

Omnibus Objection and Response of Chapter 11 Trustee, Janet
Northrup, to Motions to Remand and/or Abstain Filed in Main
Bankruptcy Case Docket and in Various Adversary Proceedings
                                      Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 29 of 61


 BANKR.
 COURT                                      MTN                                                                                                                                  STATE
REMOVAL BANKR. COURT    MOTION TO           DKT.   MTN FILE                                                                                PLAINTIFF        COMMITTEE           COURT    STATE COURT
  DATE  ADV. PROC. NO REMAND/ABSTAIN        NO.     DATE    POC FILED          PLAINTIFF(S)                  DEFENDANT(S)                ATTORNEY/FIRM     INVOLVEMENT       FILED DATE    CASE NO.
                                                                                                                                                        Mo Aziz - Committee
                                                                                                                                                        Co-Chair
                          MOTION TO                                                                    Watson Grinding and                              Committee Member (M.
  4/20/2020   2020-3081   REMAND             19     8/31/2020           Margarita Flores et. al.       Manufacturing Co., et. al.       ABRAHAM WATKINS Flores)              1/27/2020  2020-05250
                          MOTION TO                                                                    Watson Valve Services Inc. et.
  4/20/2020   2020-3082   REMAND             17     8/31/2020   YES     Yesenia Ayala et. al.          al.                            ALFRED LAW FIRM                             1/27/2020   2020-05311
                                                                                                                                                           Rob Kwok - Committee
                                                                                                       Watson Valve Services Inc.;                         Co-Chair
                          MOTION TO                                                                    Watson Grinding and                                 Committee Member
  4/20/2020   2020-3083   REMAND             19     8/31/2020           Rigoberto Miranda; Jr. et. al. Manufacturing Co.                KWOK               (Travis Horton)        1/24/2020   2020-04959
                                                                                                                                                           Chance McMillan -
                          MOTION TO                                                                    Watson Grinding and                                 Committee Member
  4/20/2020   2020-3085   REMAND             22     8/31/2020           Duong Tung La et. al.          Manufacturing Co., et. al.       MCMILLAN/HADI      (Nunez)                1/27/2020   2020-05281
                                                                                                                                                           Lee Thweatt -
                                                                                                                                                           Committee Member
                          MOTION TO                                     Houston Corvette Service       Watson Valve Services Inc. et.                      (Houston
  4/20/2020   2020-3087   REMAND             19     8/31/2020           Inc. et. al.                   al.                            THWEATT/KAMINS       Corvette/Andrus)       2/5/2020    2020-08220
                                                                                                                                                           Chance McMillan -
                          MOTION TO                                     Glibert Cruz/Massiel Nunez Watson Grinding and                                     Committee Member
  4/20/2020   2020-3088   REMAND             22     8/31/2020           et. al.                    Manufacturing Co., et. al.           MCMILLAN           (Nunez)                2/4/2020    2020-08019
                                                                                                                                                           Chance McMillan -
                          MOTION TO                                                                    Watson Grinding and                                 Committee Member
  4/20/2020   2020-3089   REMAND             21     8/31/2020           Maria Trejo et. al.            Manufacturing Co., et. al.       MCMILLAN           (Nunez)                2/4/2020    2020-08054
                                                                                                                                                           Chance McMillan -
                          MOTION TO                                                                    Watson Grinding and                                 Committee Member
  4/20/2020   2020-3090   REMAND            21      8/31/2020           Gilbert Figueroa et. al.       Manufacturing Co., et. al.       MCMILLAN           (Nunez)                2/4/2020    2020-08062
                          MOTION TO         674                                                        Watson Valve Services Inc. et.
  4/20/2020   2020-3091   REMAND             14     8/31/2020           Sean Robert Rangel             al.                              FERNELIOUS SIMON                          1/27/2020   2020-05585
                          MOTION TO                                                                    Watson Grinding and              LAW OFFICES OF
  4/21/2020   2020-3093   REMAND             23     8/31/2020           Anna Juarez et. al.            Manufacturing Co., et. al.       MANUEL SOLIS                              2/4/2020    2020-08058
                          MOTION TO                                                                    Watson Grinding and              LAW OFFICES OF
  4/21/2020   2020-3095   REMAND             20     8/31/2020           Esteban Pelcastre              Manufacturing Co., et. al.       MANUEL SOLIS                             2/4/2020     2020-08078
                                                                                                                                                           Ryan Zehl - Committee
                          MOTION TO                                                                    Watston Grinding and                                Member (Philip
  4/21/2020   2020-3096   REMAND             14     8/31/2020           Phillip Burnam                 Manufacturing Co.                ZEHL               Burnam)               1/28/2020    2020-05726
                          MOTION TO                                                                    Watson Grinding and
  4/21/2020   2020-3097   REMAND             14     8/31/2020           Carole Goff                    Manufacturing Co., et. al.       BAIN & BARKLEY                            1/31/2020   2020-07220
                                                                                                                                        ANTHONY PETERSON
                          MOTION TO         679                                                        Watson Grinding and              LLP / BONILLA
  4/21/2020   2020-3099   REMAND             11     8/31/2020           Daniel Gutierrez Jr. et. al.   Manufacturing Co., et. al.       CHAPA                                     1/30/2020   2020-06829
                          MOTION TO                                                                    Watson Grinding and
  4/21/2020   2020-3100   REMAND            689     8/31/2020           Ramon Cortez et. al.           Manufacturing Co., et. al.       MOSTYN                                    1/24/2020   2020-05191
                                                                                                                                        ANTHONY PETERSON
                                            681                                                        Watson Grinding and              LLP / BONILLA
  4/22/2020   2020-3102   MOTON TO REMAND    11     8/31/2020           Angel Olvera                   Manufacturing Co., et. al.       CHAPA                                     1/31/2020   2020-07292
                          MOTION TO                                                                    Watson Grinding and              LAW OFFICES OF
  4/22/2020   2020-3103   REMAND             19     8/31/2020           Ema Ferrufino                  Manufacturing Co., et. al.       MANUEL SOLIS                              2/5/2020    2020-08241
                          MOTION TO                                                                    Watson Grinding and              LAW OFFICES OF
  4/22/2020   2020-3105   REMAND             18     8/31/2020           Antorion Avitia et. al.        Manufacturing Co., et. al.       MANUEL SOLIS                              2/4/2020    2020-08069
                                                                                                                                                           Chance McMillan -
                          MOTION TO                                     Hector Mondragon Olvera et. Watson Grinding and                                    Committee Member
  4/22/2020   2020-3106   REMAND             17     8/31/2020           al.                         Manufacturing Co., et. al.          MCMILLAN           (Nunez)                2/4/2020    2020-08060
                          MOTION TO                                                                 Watson Grinding and                                    Committee Member
  4/22/2020   2020-3107   REMAND             15     8/31/2020           Eric Young et. al.          Manufacturing Co., et. al.          ARNOLD ITKIN       (Jannette Thomas)      2/3/2020    2020-07378
                                    Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 30 of 61


                                                                                                                                               Rob Kwok - Committee
                                                                                                                                               Co-Chair
                        MOTION TO                                                             Watson Valve Services Inc. et.                   Committee Member
4/22/2020   2020-3108   REMAND            19    8/31/2020         Steven Reagle et. al.       al.                            KWOK              (Travis Horton)      1/31/2020   2020-06877
                                                                                                                                               Rob Kwok - Committee
                                                                                                                                               Co-Chair
                        MOTION TO                                                             Watson Valve Services Inc. et.                   Committee Member
4/23/2020   2020-3109   REMAND            11    8/31/2020         Travis Horton et. al.       al.                            KWOK              (Travis Horton)      1/27/2020   2020-05505
                                                                                                                                               Rob Kwok - Committee
                                                                                                                                               Co-Chair
                        MOTION TO                                                             Watson Grinding and                              Committee Member
4/24/2020   2020-3110   REMAND            13    8/31/2020         Chris Le. et. al.           Manufacturing Co., et. al.     KWOK              (Travis Horton)      2/6/2020    2020-08475
                                                                                                                                               Mo Aziz - Committee
                                                                                                                                               Co-Chair
                        MOTION TO                                                             Watson Valve Services Inc. et.                   Committee Member (M.
5/21/2020   2020-3143   REMAND            12    8/31/2020         Richard Delaunay, et. al.   al.                            ABRAHAM WATKINS Flores)                2/7/2020    2020-08869
                                                                                                                                               Chance McMillan -
                        MOTION TO                                                             Western International Gas &                      Committee Member
5/21/2020   2020-3145   REMAND            22    8/31/2020         Juan Santillana et. al.     Cylinders, Inc., et. al.       MCMILLAN          (Nunez)              4/24/2020   2020-25744
                                                                                                                                               Lee Thweatt -
                                                                                                                                               Committee Member
                        MOTION TO                                                                                                              (Houston
5/26/2020   2020-3166   REMAND            11    8/31/2020         Sonia Martinez              KMHJ Ltd., et. al.             THWEATT/KAMINS    Corvette/Andrus)     2/10/2020   2020-09409
                        MOTION TO                                 Nationwide Insurance        Watson Grinding and            LAW OFFICE OF
6/29/2020   2020-3235   REMAND            16    8/31/2020         Company et al.              Manufacturing Co., et. al.     JAMES A. LAWRENCE                      6/24/2020   2020-37778
                                          672                     National Lloyds Insurance   Watson Grinding and            DOYEN SEBESTA &
6/30/2020   2020-3238   MOTON TO REMAND    11   8/31/2020   YES   Company et. al.             Manufacturing Co., et. al.     POELMA LLP                             6/29/2020   2020-38656
                        MOTION TO                                 Clear Blue Insurance        Watson Grinding and
 7/6/2020   2020-3257   REMAND            13    8/28/2020         Company et. al.             Manufacturing Co., et. al.     COZEN O'CONNER                         6/24/2020   2020-37921
                                                                                                                                               Mo Aziz - Committee
                                                                                                                                               Co-Chair
                        MOTION TO                                                             Watson Grinding and                              Committee Member (M.
 7/7/2020   2020-3259   REMAND            14    8/31/2020         Maria Castrejon et. al.     Manufacturing Co., et. al.     ABRAHAM WATKINS Flores)                7/1/2020    2020-39335
                                                                                                                                               Chance McMillan -
                        MOTION TO                                                             Watson Valve Services Inc. et.                   Committee Member
 7/9/2020   2020-3261   REMAND            15    8/31/2020         Saul Aguilar et. al.        al.                            MCMILLAN          (Nunez)              7/6/2020    2020-40010
                                                                                                                                               Chance McMillan -
                        MOTION TO                                 Maria Lourdes Hernandez et. Watson Valve Services Inc. et.                   Committee Member
7/10/2020   2020-3282   REMAND            23    8/31/2020         al.                         al.                            MCMILLAN          (Nunez)              7/6/2020    2020-39956
                                                                                                                                               Chance McMillan -
                        MOTION TO                                                             Watson Valve Services Inc. et.                   Committee Member
7/10/2020   2020-3283   REMAND             24   8/31/2020         Melissa Alvarez et. al.     al.                            MCMILLAN          (Nunez)              7/6/2020    2020-39968
                                          685                     The Travelers Indemnity     Watson Valve Services Inc. et. MUNCK WILSON
7/10/2020   2020-3284   MOTON TO REMAND    11   8/31/2020         Company et. al.             al.                            MANDALA, LLP                           7/2/2020    2020-39673
                                          674                                                 Watson Grinding and
7/10/2020   2020-3285   MOTON TO REMAND    23   8/31/2020         Sean Robert Rangel          Manufacturing Co., et. al.     FERNELIOUS SIMON                       7/2/2020    2020-39663
                                                                                                                                               Chance McMillan -
                        MOTION TO                                                             Watson Valve Services Inc. et.                   Committee Member
7/11/2020   2020-3286   REMAND            22    8/31/2020         Juan Santillana et. al.     al.                            MCMILLAN          (Nunez)              7/6/2020    2020-39950
                                                                                                                                               Chance McMillan -
                        MOTION TO                                                             Watson Valve Services Inc. et.                   Committee Member
7/11/2020   2020-3287   REMAND            27    8/31/2020         Gloria Balderas et. al.     al.                            MCMILLAN          (Nunez)              7/6/2020    2020-39931
                                                                                                                                               Chance McMillan -
                        MOTION TO                                                             Watson Valve Services Inc. et.                   Committee Member
7/12/2020   2020-3288   REMAND            22    8/31/2020         Baldemar Valdez et. al.     al.                            MCMILLAN          (Nunez)              7/6/2020    2020-40054
                                                                                                                             LAW OFFICES OF
                        MOTION TO                                 Acadia Insurance Company, Watson Valve Services Inc. et. ROBERT A. STUTMAN
7/12/2020   2020-3289   REMAND            11    8/31/2020         et. al.                     al.                            P.C.                                   7/2/2020    2020-39452
                                    Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 31 of 61


                        MOTION TO                                 Allstate Fire & Casualty       Watson Valve Services Inc. et. GROTEFELD
7/12/2020   2020-3291   REMAND            13    8/31/2020   YES   Insurance Company, et al.      al.                            HOFFMANN LLP                            7/6/2020   2020-39991
                                          676                                                    Watson Grinding and
7/12/2020   2020-3292   MOTON TO REMAND    9    8/31/2020         Juana Moreno et. al.           Manufacturing Co., et. al.     BECK REDDEN LLP                         7/6/2020   2020-39717
                                                                                                                                                    Chance McMillan -
                        MOTION TO          23                                                    Watson Valve Services Inc. et.                     Committee Member
7/14/2020   2020-3300   REMAND             24   8/31/2020         Juan Garcia Graciano et. al.   al.                              MCMILLAN          (Nunez)             7/6/2020   2020-39925
                        MOTION TO         10                                                      Watson Grinding and             LAW OFFICES OF
7/16/2020   2020-3301   REMAND            11    8/31/2020         Alfonso Vega et. al.           Manufacturing Co., et. al.       MANUEL SOLIS                          7/6/2020   2020-39923
                                          675                                                    Watson Grinding and
7/16/2020   2020-3302   MOTON TO REMAND     9   8/31/2020         Concepcion Estrada et. al.     Manufacturing Co., et. al.       BECK REDDEN LLP                       7/6/2020   2020-39709
                                                                                                                                                    Lee Thweatt -
                                                                                                                                                    Committee Member
                        MOTION TO                                                                Watson Valve Services Inc. et.                     (Houston
7/17/2020   2020-3306   REMAND            24    8/31/2020         Carlos Marquez et. al.         al.                            THWEATT/KAMINS      Corvette/Andrus)    7/7/2020   2020-40347
                                                                                                                                                    Lee Thweatt -
                                                                                                                                                    Committee Member
                        MOTION TO                                                                Watson Valve Services Inc. et.                     (Houston
7/17/2020   2020-3308   REMAND            25    8/31/2020         Tommy Vo et. al.               al.                            THWEATT/KAMINS      Corvette/Andrus)    7/7/2020   2020-40344
                                                                                                                                                    Lee Thweatt -
                                                                                                                                                    Committee Member
                        MOTION TO                                                                Watson Valve Services Inc. et.                     (Houston
7/23/2020   2020-3313   REMAND            25    8/31/2020         D Reagan Daniel (III)          al.                            THWEATT/KAMINS      Corvette/Andrus)    7/7/2020   2020-40339
                                                                                                                                                    Lee Thweatt -
                                                                                                                                                    Committee Member
                        MOTION TO                                                                Watson Valve Services Inc. et.                     (Houston
7/23/2020   2020-3314   REMAND            24    8/31/2020         David Uribe et. al.            al.                            THWEATT/KAMINS      Corvette/Andrus)    7/7/2020   2020-40340
                                                                                                                                                    Lee Thweatt -
                                                                                                                                                    Committee Member
                                          22                                                     Watson Valve Services Inc. et.                     (Houston
7/23/2020   2020-3315   MOTON TO REMAND   23    8/31/2020         Famela LLC et. al.             al.                            THWEATT/KAMINS      Corvette/Andrus)    7/7/2020   2020-40337
                                                                                                                                                    Lee Thweatt -
                                                                                                                                                    Committee Member
                        MOTION TO                                                                Watson Valve Services Inc. et.                     (Houston
7/24/2020   2020-3320   REMAND            22    8/31/2020         AMM Services, LLC et. al.      al.                            THWEATT/KAMINS      Corvette/Andrus)    7/7/2020   2020-40298
                        MOTION TO
                        REMAND/LATE
                        FILED/MOTION TO                                                          Watson Valve Services Inc. et. PIERCE SKRABANEK
7/24/2020   2020-3321   EXTEND            816   10/9/2020         Luis Matzar et. al.            al.                            PLLC                                    7/7/2020   2020-40297
                                                                                                                                                    Lee Thweatt -
                                                                                                                                                    Committee Member
                        MOTION TO                                 Decorus Manufacturing Co. Watson Valve Services Inc. et.                          (Houston
7/24/2020   2020-3322   REMAND            22    8/31/2020         et. al.                   al.                            THWEATT/KAMINS           Corvette/Andrus)    7/7/2020   2020-40270
                        MOTION TO
                        REMAND (ALLIED
                        PROPERTY)
                        MOTION TO
                        REMAND            17                      National General Insurance     Watson Valve Services Inc. et.
7/25/2020   2020-3325   (NATIONWIDE)      16    8/31/2020         Company et. al.                al.                            BERGER KAHN                             7/7/2020   2020-40244
                                                                                                                                MATTHIESEN
                        MOTION TO                                 Essentia Insurance             Watson Valve Services Inc. et. WICKERT & LEHRER
7/25/2020   2020-3326   REMAND            11    8/31/2020   YES   Company,et. al.                al.                            S.C.                                    7/7/2020   2020-40243
                                                                  Hartford Fire Insurance
                                                                  Company a/s/o CSAT
                                          673                     Investment Holdings, LLC,      Watson Valve Services Inc. et. DOYEN SEBESTA &
7/28/2020   2020-3328   MOTON TO REMAND    9    8/31/2020         et. al.                        al.                            POELMA LLP                              7/7/2020   2020-40232
                                    Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 32 of 61


                                                                                                                                             Chance McMillan -
                        MOTION TO                                                             Watson Valve Services Inc. et.                 Committee Member
7/28/2020   2020-3329   REMAND            21    8/31/2020         Humberto Arreola            al.                            MCMILLAN        (Nunez)              7/7/2020     2020-40208
                                                                                                                                             Mo Aziz - Committee
                                                                                                                                             Co-Chair
                        MOTION TO                                                             Watson Valve Services Inc. et.                 Committee Member (M.
7/28/2020   2020-3330   REMAND            23    8/31/2020         Richard Delaunay et. al.    al.                            ABRAHAM WATKINS Flores)              7/7/2020     2020-40230
                                                                                                                                             Chance McMillan -
                        MOTION TO                                                             Watson Valve Services Inc. et.                 Committee Member
7/28/2020   2020-3331   REMAND            23    8/31/2020         Amanda Sutton               al.                            MCMILLAN        (Nunez)              7/7/2020     2020-39965
                                                                                                                                             Chance McMillan -
                        MOTION TO                                                             Watson Valve Services Inc. et.                 Committee Member
7/28/2020   2020-3332   REMAND            24    8/31/2020         Alex Mabry                  al.                            MCMILLAN        (Nunez)              7/7/2020     2020-39914
                                                                  Cypress Texas Insurance
                        MOTION TO                                 Company (a/s/o Leonardo     Watson Valve Services Inc. et. GROELLE & SALMON
7/29/2020   2020-3337   REMAND            21    8/31/2020   YES   Fortuno)                    al.                            P.A.                                  7/8/2020    2020-40426
                                                                                                                                              Chance McMillan -
                        MOTION TO                                                             Watson Valve Services Inc. et.                  Committee Member
7/29/2020   2020-3342   REMAND            24    8/31/2020         Maria Matias et. al.        al.                            MCMILLAN         (Nunez)              7/7/2020    2020-39919
                        MOTION TO         14                                                  Watson Grinding and                             Committee Member
7/30/2020   2020-3343   REMAND            15    8/31/2020         Thi Banh et. al.            Manufacturing Co., et. al.     ARNOLD ITKIN     (Jannette Thomas)    6/30/2020   2020-39065
                                                                                                                                              Mo Aziz - Committee
                                                                                                                                              Co-Chair
                        MOTION TO                                                             Watson Grinding and                             Committee Member (M.
 8/3/2020   2020-3344   REMAND            20    8/31/2020         Yuliana Basurto,et. al.     Manufacturing Co., et. al.     ABRAHAM WATKINS Flores)               7/1/2020    2020-39387
                                                                                                                                              Mo Aziz - Committee
                                                                                                                                              Co-Chair
                        MOTION TO                                                             Watson Grinding and                             Committee Member (M.
 8/3/2020   2020-3346   REMAND            20    8/31/2020         Francison Olivo et. al.     Manufacturing Co., et. al.     ABRAHAM WATKINS Flores)               7/1/2020    2020-39332
                                          682                     Soany S Maradiago Oritz et. Watson Grinding and            ANTHONY PETERSON
 8/3/2020   2020-3347   MOTON TO REMAND    22   8/31/2020         al.                         Manufacturing Co., et. al.     LLP                                   7/1/2020    2020-39320
                                                                                                                                              Mo Aziz - Committee
                                                                                                                                              Co-Chair
                                                                                              Watson Grinding and                             Committee Member (M.
 8/3/2020   2020-3349   MOTON TO REMAND   24    8/31/2020         Elva Aguilar et. al.        Manufacturing Co., et. al.     ABRAHAM WATKINS Flores)               7/1/2020    2020-39353
                                                                                                                                              Chance McMillan -
                                                                                              Watson Valve Services Inc. et.                  Committee Member
 8/3/2020   2020-3350   MOTON TO REMAND   23    8/31/2020         Mayra Saucedo et. al.       al.                            MCMILLAN         (Nunez)              7/6/2020    2020-39955
                        MOTION TO
 8/3/2020   2020-3351   REMAND            688   8/31/2020   YES   Brandi Peck                 KMHJ Ltd., et. al.           BUZBEE                                  7/8/2020    2020-40602
                        MOTION TO
                        REMAND/LATE
                        FILED/MOTION TO   12                                                  Watson Grinding and
 8/3/2020   2020-3352   EXTEND            13    10/2/2020         Ivan Alvarado et. al.       Manufacturing Co., et. al.   TRIPLETT LAW FIRM                      7/7/2020     2020-40194
                                                                                                                                             Mo Aziz - Committee
                                                                                                                                             Co-Chair
                        MOTION TO                                                             Watson Grinding and                            Committee Member (M.
 8/5/2020   2020-3356   REMAND            21    8/31/2020         Magda Quinonez et. al.      Manufacturing Co., et. al.     ABRAHAM WATKINS Flores)              7/1/2020     2020-39333
                                                                                                                                             Chance McMillan -
                        MOTION TO                                                             Watson Valve Services Inc. et.                 Committee Member
 8/5/2020   2020-3357   REMAND            21    8/31/2020         Michelle Ordonez, et. al.   al.                            MCMILLAN        (Nunez)              7/7/2020     2020-39982
                        MOTION TO
                        REMAND/LATE                               Columbia Lloyds Insurance                                  DONATO BROWN
                        FILED/MOTION TO   692                     Company, as Subrogee of     Watson Valve Services Inc. et. POOL &
 8/5/2020   2020-3358   EXTEND            693    9/1/2020         Jose Calles, et al.         al.                            MOEHLMANN                             7/8/2020    2020-40516
                                   Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 33 of 61


                                                                                                                                                    Lee Thweatt -
                                                                                                                                                    Committee Member
                       MOTION TO                                                                Watson Valve Services Inc. et.                      (Houston
8/5/2020   2020-3359   REMAND            18    8/31/2020         Albert Nieves, et. al.         al.                            THWEATT/KAMINS       Corvette/Andrus)    7/7/2020   2020-40349
                       MOTION TO
                       REMAND/LATE
                       FILED/MOTION TO                           Amica Mutual Insurance         Watson Valve Services Inc. et. DEAN G. PAPPAS
8/5/2020   2020-3360   EXTEND            790   10/5/2020   YES   Company                        al.                            LAW FIRM                             7/8/2020       2020-40547
                                                                                                                                               Mo Aziz - Committee
                                                                                                                                               Co-Chair
                       MOTION TO                                                                Watson Valve Services Inc. et.                 Committee Member (M.
8/5/2020   2020-3362   REMAND            21    8/31/2020         Jose Alfredo Flores et. al.    al.                            ABRAHAM WATKINS Flores)              7/2/2020       2020-39415
                                                                                                                                               Lee Thweatt -
                                                                                                                                               Committee Member
                       MOTION TO                                                                Watson Valve Services Inc. et.                 (Houston
8/5/2020   2020-3363   REMAND            20    8/31/2020         Miranda Marcelina Flores       al.                            THWEATT/KAMINS  Corvette/Andrus)     7/7/2020       2020-40333
                       MOTION TO
                       REMAND/LATE                                                                                             KANE RUSSELL
                       FILED/MOTION TO                                                          Watson Valve Services Inc. et. COLEMAN AND
8/6/2020   2020-3365   EXTEND             9     9/4/2020         Stag Houston 2, L.P.           al.                            LOGAN PC                                 7/8/2020   2020-40530
                       MOTION TO                                                                KMHJ Management Company,
8/6/2020   2020-3366   REMAND            688   8/31/2020   YES   Charlene Marthieo, et. al.     LLC, et al.                    BUZBEE                                   7/8/2020   2020-40596
                                                                                                                                                    Chance McMillan -
                       MOTION TO                                                               Watson Valve Services Inc. et.                       Committee Member
8/6/2020   2020-3367   REMAND            23    8/31/2020         Marlen Ambriz Indiv., et. al. al.                               MCMILLAN           (Nunez)             7/7/2020   2020-39916
                       MOTION TO                                                               Watson Grinding and
8/6/2020   2020-3368   REMAND            689   8/31/2020         Hoa Tran, et. al.             Manufacturing Co., et. al.        MOSTYN                                 7/8/2020   2020-40556
                                         677                                                   Watson Grinding and               DICK LAW FIRM
8/6/2020   2020-3369   MOTON TO REMAND    14   8/31/2020         A&H Auto Tech, , et al.       Manufacturing Co., et. al.        PLLC                                   7/6/2020   2020-40095
                                                                                                                                                    Chance McMillan -
                       MOTION TO                                                                Watson Valve Services Inc. et.                      Committee Member
8/6/2020   2020-3370   REMAND            13    8/31/2020         Eric Rodriguez, Sr., et. al.   al.                              MCMILLAN           (Nunez)             7/7/2020   2020-40059
                       MOTION TO         680                                                    Watson Valve Services Inc. et.   CROWELL &
8/6/2020   2020-3371   REMAND             18   8/31/2020         Reymundo Vaesa, et. al.        al.                              KUCERA, PLLC                           7/7/2020   2020-40006
                                          17                     Melinda Adams, et al.          Watson Grinding and
8/6/2020   2020-3372   MOTON TO REMAND    18   8/31/2020         (JACKSON)                      Manufacturing Co., et. al.       ROBINS CLOUD LLP                    7/2/2020      2020-39434
                                                                                                                                                Rob Kwok - Committee
                                                                                                                                                Co-Chair
                       MOTION TO                                                                 Watson Valve Services Inc. et.                 Committee Member
8/7/2020   2020-3373   REMAND            10    8/31/2020         Robb King, et. al.              al.                            KWOK            (Travis Horton)      7/2/2020      2020-39460
                                                                                                                                                Lee Thweatt -
                                                                                                                                                Committee Member
                       MOTION TO                                 Michael Carpino Indiv., et. Watson Valve Services Inc. et.                     (Houston
8/7/2020   2020-3374   REMAND            20    8/31/2020         al.                             al.                            THWEATT/KAMINS  Corvette/Andrus)     7/8/2020      2020-40570
                                                                                                                                                Rob Kwok - Committee
                                                                                                                                                Co-Chair
                       MOTION TO                                                                 Watson Valve Services Inc. et.                 Committee Member
8/7/2020   2020-3375   REMAND            11    8/31/2020         Victor Delgado, et. al.         al.                            KWOK            (Travis Horton)      7/8/2020      2020-40526
                                                                                                                                                Mo Aziz - Committee
                                                                                                                                                Co-Chair
                       MOTION TO                                                                 Watson Valve Services Inc. et.                 Committee Member (M.
8/7/2020   2020-3377   REMAND            21    8/31/2020         Lucia Carmona, et. al.          al.                            ABRAHAM WATKINS Flores)              7/8/2020      2020-40612
                                                                                                                                SHRADER &       Eugene Egdorf -
                       MOTION TO                                                                 Watson Valve Services Inc. et. ASSOCIATES LLP  Committee Member
8/7/2020   2020-3379   REMAND            19    8/31/2020         Gerardo Castorena Jr. , et. al. al.                            (EGDORF)        (Gerardo Castorena)  7/6/2020      2020-39838
                                    Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 34 of 61


                                                                                                                                               Mo Aziz - Committee
                                                                                                                                               Co-Chair
                        MOTION TO                                                                                                              Committee Member (M.
 8/7/2020   2020-3380   REMAND            17   8/31/2020         Margarita Flores, et. al.   ARC Specialties Inc., et. al.     ABRAHAM WATKINS Flores)              7/7/2020     2020-40216
                        MOTION TO
 8/7/2020   2020-3381   REMAND            12   8/31/2020   YES   Yesenia Ayala, et. al.      Matheson Tri-Gas, Inc., et. al.   ALFRED LAW FIRM                        7/8/2020   2020-40565
                                                                                                                                                  Chance McMillan -
                        MOTION TO                                                                                                                 Committee Member
 8/7/2020   2020-3382   REMAND            18   8/31/2020         Massiel Nunez, et. al.        ARC Specialties Inc., et. al. MCMILLAN             (Nunez)             7/6/2020   2020-40011
                        MOTION TO                                                              KMHJ Management Company,
 8/7/2020   2020-3383   REMAND           688   8/31/2020   YES   William Wallingsford, et. al. LLC, et. al.                  BUZBEE                              3/25/2020       2020-19265
                                                                                                                                            Chance McMillan -
                        MOTION TO                                                                                                           Committee Member
 8/9/2020   2020-3384   REMAND            21   8/31/2020         Gilbert Figueroa, et. al.   ARC Specialties Inc., et. al.  MCMILLAN        (Nunez)              7/6/2020        2020-39924
                                                                                                                                            Mo Aziz - Committee
                                                                                                                                            Co-Chair
                        MOTION TO                                                            Watson Valve Services Inc. et.                 Committee Member (M.
 8/9/2020   2020-3385   REMAND            21   8/31/2020         Phillip Burnam , et. al.    al.                            ABRAHAM WATKINS Flores)              7/7/2020        2020-40245
                                                                                                                                            Chance McMillan -
                        MOTION TO                                                                                                           Committee Member
8/10/2020   2020-3386   REMAND            20   8/31/2020         Duong Tung La, et. al.      ARC Specialties Inc., et. al.  MCMILLAN        (Nunez)              7/6/2020        2020-39864
                                                                                                                                            Chance McMillan -
                        MOTION TO                                                                                                           Committee Member
8/10/2020   2020-3387   REMAND            21   8/31/2020         Maria Trejo et. al.         ARC Specialties Inc., et. al.  MCMILLAN        (Nunez)              7/7/2020        2020-39963
                                                                                                                                            Mo Aziz - Committee
                                                                                                                                            Co-Chair
                        MOTION TO                                                                                                           Committee Member (M.
8/10/2020   2020-3388   REMAND            15   8/31/2020         Carole Goff                 KMHJ Ltd., et. al.             ABRAHAM WATKINS Flores)              7/7/2020        2020-40254
                                                                                                                                            Chance McMillan -
                        MOTION TO                                Hector Mondragon Olvera,                                                   Committee Member
8/10/2020   2020-3389   REMAND            17   8/31/2020         et. al.                     ARC Specialties Inc., et. al.  MCMILLAN        (Nunez)              7/6/2020        2020-39996
                                                                                                                                            Chance McMillan -
                        MOTION TO                                                                                                           Committee Member
 9/9/2020   2020-3410   REMAND            3    9/15/2020         Hoan Pham                   ARC Specialties Inc., et. al.  MCMILLAN        (Nunez)              8/21/2020       2020-50258
                                                                                                                                            Chance McMillan -
                        MOTION TO                                                                                                           Committee Member
 9/9/2020   2020-3411   REMAND            3    9/15/2020         Christopher Tovar           ARC Specialties Inc., et. al.  MCMILLAN        (Nunez)              8/21/2020       2020-50254
                                                                                                                                            Chance McMillan -
                        MOTION TO                                                                                                           Committee Member
 9/9/2020   2020-3412   REMAND            3    9/15/2020         Victor Garcia Salas         ARC Specialties Inc., et. al.  MCMILLAN        (Nunez)              8/21/2020       2020-50259
Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 35 of 61




                      EXHIBIT "B"

                 CLAIMS SUMMARY
                                                 Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 36 of 61


Claim No.   Date Claim Filed   Schedule   Lawsuit             Claimant                      Description        Claim Amount          Claim     Claim Unsecured    Claim Secured Sched. Amount if Sched. Priority     Sched.    Sched. Secured if No
                                          Pending                                                                                   Priority                                     No Claim Filed    if No Claim Unsecured if No     Claim Filed
                                                                                                                                                                                                       Filed       Claim Filed
    1          2/12/2020          D          _       Harris County et al            Ad valorem taxes           $   114,787.81   $         -    $            -     $ 114,787.81 $             -   $           -   $           - $                -
    2          2/12/2020          D          _       Cypress-Fairbanks ISD Tax      Ad valorem taxes           $   121,678.22   $         -    $            -     $ 121,678.22 $             -   $           -   $           - $                -
                                                     GULF COAST METAL
    3                             F          _
               2/20/2020                             SALES                          Trade                      $    14,041.00   $         -    $      14,041.00       $         - $          -    $         -    $         -    $               -
    4          2/21/2020          F          _       HUNTER CHEMICAL LLC            Trade                      $          -     $         -    $            -         $         - $          -    $         -    $         -    $               -
    5          2/18/2020          F          _       GRAINGER, INC.                 Trade                      $     1,948.92   $         -    $       1,948.92       $         - $          -    $         -    $         -    $               -
                                                     CARBIDE & METAL, C&M
    6                             F          _
                3/2/2020                             TECH LLC                       Trade                      $   130,473.00   $         -    $     130,473.00       $         -   $        -    $         -    $         -    $               -
    7           3/3/2020          F          _       John Watson                    (Unsecured)                $ 1,199,258.00   $         -    $   1,199,258.00       $         -   $        -    $         -    $         -    $               -
    8           3/5/2020          _          _       American Express               Credit Card                $    48,929.03   $         -    $      48,929.03       $         -   $        -    $         -    $         -    $               -
    9           3/5/2020          F          _       American Express               Credit Card                $   484,030.69   $         -    $     484,030.69       $         -   $        -    $         -    $         -    $               -
                                                     Gulfstream Property &
   10                             _          _
                3/6/2020                             Casualty Insurance Company     Subrogation Claim          $    56,164.42   $         -    $      56,164.42       $         - $          -    $         -    $         -    $               -
                                                     Essentia Insurance Company,
   11                             _       20-03326
               3/10/2020                             as subrogee of William Usher   Subrogation Claim          $    32,890.81   $         -    $      32,890.81       $         - $          -    $         -    $         -    $               -
                                                     Essentia Insurance Company,
   12                             _       20-03326
               3/10/2020                             as subrogee of Ressler         Subrogation Claim          $    17,300.00   $         -    $      17,300.00       $         - $          -    $         -    $         -    $               -
                                                     Essentia Insurance Company,
   13                             _       20-03326
               3/10/2020                             as subrogee of Kamins          Subrogation Claim          $    32,609.27   $         -    $      32,609.27       $         - $          -    $         -    $         -    $               -
                                                     Essentia Insurance Company,
   14                             _       20-03326
               3/10/2020                             as subrogee of Rossman         Subrogation Claim          $    23,814.32   $         -    $      23,814.32       $         - $          -    $         -    $         -    $               -
                                                     Essentia Insurance Company,
   15                             _       20-03326
               3/10/2020                             as subrogee of Keckeisen       Subrogation Claim          $    26,287.44   $         -    $      26,287.44       $         - $          -    $         -    $         -    $               -
                                                     Southern Vanguard Insurance
   16                             _       20-03326
               3/13/2020                             No, subrogee of Gutierrez      Subrogation Claim          $    10,209.65   $         -    $      10,209.65       $         - $          -    $         -    $         -    $               -
                                                     Southern Vanguard Insurance
   17                             _       20-03326
               3/23/2020                             No, subrogee of Morales        Subrogation Claim          $     5,384.02   $         -    $       5,384.02       $         - $          -    $         -    $         -    $               -
                                                     Southern Vanguard Insurance
   18                             _       20-03326
               3/23/2020                             No, subrogee of Milner         Subrogation Claim          $    82,038.74   $         -    $      82,038.74       $         - $          -    $         -    $         -    $               -
                                                     Southern Vanguard Insurance
   19                             _       20-03326
               3/23/2020                             No, subrogee of Uriostegui     Subrogation Claim          $   108,014.00   $         -    $     108,014.00       $         - $          -    $         -    $         -    $               -
                                                     Southern Vanguard Insurance
   20                             _       20-03326
               3/23/2020                             No, subrogee of Tiende         Subrogation Claim          $     9,761.45   $         -    $       9,761.45       $         - $          -    $         -    $         -    $               -
                                                     Southern Vanguard Insurance
   21                             _       20-03326
               3/23/2020                             No, subrogee of Ortiz          Subrogation Claim          $    23,515.23   $         -    $      23,515.23       $         - $          -    $         -    $         -    $               -
                                                     Southern Vanguard Insurance
   22                             _       20-03326
               3/23/2020                             No, subrogee of Vargas         Subrogation Claim          $     9,575.53   $         -    $       9,575.53       $         - $          -    $         -    $         -    $               -
                                                     Southern Vanguard Insurance
   23                             _       20-03326
               3/23/2020                             No, subrogee of Wallingsford   Subrogation Claim          $     6,554.38   $         -    $       6,554.38       $         - $          -    $         -    $         -    $               -
                                                     Southern Vanguard Insurance
   24                             _       20-03326
               3/23/2020                             No, subrogee of Thurman        Subrogation Claim          $    12,203.63   $         -    $      12,203.63       $         - $          -    $         -    $         -    $               -
                                                     Southern Vanguard Insurance
   25                             _       20-03326
               3/23/2020                             No, subrogee of Aguilar        Subrogation Claim          $    25,477.68   $         -    $      25,477.68       $         - $          -    $         -    $         -    $               -
                                                     Southern Vanguard Insurance
   26                             _       20-03326
               3/23/2020                             No, subrogee of Cole           Subrogation Claim          $    10,604.87   $         -    $      10,604.87       $         - $          -    $         -    $         -    $               -
                                                     Southern Vanguard Insurance
   27                             _       20-03326
               3/23/2020                             No, subrogee of Robles         Subrogation Claim          $     4,471.47   $         -    $       4,471.47       $         - $          -    $         -    $         -    $               -
                                                     Southern Vanguard Insurance
   28                             _       20-03326
               3/23/2020                             No, subrogee of Shin           Subrogation Claim          $     7,739.75   $         -    $       7,739.75   $         -       $        -    $         -    $         -    $               -
                                                     Southern Vanguard Insurance
   29                             _       20-03326
               3/23/2020                             No, subrogee of Juarez         Subrogation Claim          $    42,157.66   $         -    $      42,157.66       $       - $            -    $         -    $         -    $               -
   30          3/26/2020          F          _       INC.                           Trade                      $   286,323.88   $         -    $     286,353.88   $         -   $            -    $         -    $         -    $               -
   31          3/27/2020          F          _       M & N METALS, INC.             Trade                      $     8,872.00   $         -    $       8,872.00   $         -   $            -    $         -    $         -    $               -
                                                     TECHNICAL
   32                             F          _
               3/27/2020                             ENGINEERING                    Trade                      $    56,300.00   $         -    $      56,300.00   $         -       $        -    $         -    $         -    $               -
   33          3/27/2020          F          _       CO.                            Trade                      $    45,648.53   $         -    $      45,648.53   $         -       $        -    $         -    $         -    $               -
   34          3/26/2020          F          _       PRECISION FLUIDS INC           Trade                      $       601.25   $         -    $         601.25   $         -       $        -    $         -    $         -    $               -
   35          3/30/2020          F          _       MASTER MACHINE INC.            Trade                      $     2,875.00   $         -    $       2,875.00   $         -       $        -    $         -    $         -    $               -
                                                                                    Personal Injury/Wrongful
   36                             _          _
                4/1/2020                             Chris Fields                   Death/Property Damage      $     2,326.95   $         -    $       2,326.95   $         -       $        -    $         -    $         -    $               -
   37           4/1/2020          _          _       Airgas, USA                    Trade                      $       578.99   $         -    $         578.99   $         -       $        -    $         -    $         -    $               -
   38           4/1/2020          _          _       Airgas, USA                    Trade                      $     8,136.91   $         -    $       8,136.91   $         -       $        -    $         -    $         -    $               -
                            Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 37 of 61


39               F      _       WEB INDUSTRIAL
     4/9/2020                   DIAMOND CO, INC             Trade                        $    20,846.95   $       -     $    20,846.95   $       -     $   -   $   -   $   -   $   -
                                                            Personal Injury/Wrongful
40               _   20-03168
     4/13/2020                  S&I Realty, LLC             Death/Property Damage        $   717,282.23   $       -     $   717,282.23   $       -     $   -   $   -   $   -   $   -
                                Wilber & Associates
                                METLIFE Insurance
41               _      _
                                Commercial Property ASO
     4/13/2020                  4LK, Inc.                   Subrogation Claim            $    11,575.11   $       -     $    11,575.11   $       -     $   -   $   -   $   -   $   -
                                TEXAS STAINLESS/HEAT
42               F      _
     4/16/2020                  TREATING                    Trade                        $     4,389.00   $       -     $     4,389.00   $       -     $   -   $   -   $   -   $   -
43   4/16/2020   _      _       Delta Centrifugal           Trade                        $    13,456.00   $       -     $    13,456.00   $       -                     $   -   $   -
44   4/22/2020   F      _       R & M FORGE & FITTINGS      Trade                        $    32,265.00   $       -     $    32,265.00   $       -     $   -   $   -   $   -   $   -
                                                            Margin and Sales Tax, plus
45               _      _
     4/28/2020                  WITHDRAWN                   accrual for 2020.                     TBD     $       -              TBD     $       -     $   -   $   -   $   -   $   -
                                                            Margin and Sales Tax, plus
46               _      _
     4/28/2020                  WITHDRAWN                   accrual for 2020.                     TBD     $       -              TBD     $       -     $   -   $   -   $   -   $   -
                                HOUSTON CENTERLESS
47               F      _
     5/7/2020                   GRINDING                      Trade                      $     2,140.00   $       -     $     2,140.00   $       -     $   -   $   -   $   -   $   -
                                Cypress Texas Insurance
48               _   20-03337
     5/8/2020                   Company                       Subrogation Claim          $    41,957.53   $       -     $    41,957.53   $       -     $   -   $   -   $   -   $   -
                                Texas Comptroller of Public Margin and Sales Tax, plus
49               E      _
      5/9/2020                  Accounts                      accrual for 2020.          $    59,326.55   $ 59,326.55   $          -     $       -     $   -   $   -   $   -   $   -
50   5/11/2020   F      _       U-LINE, INC.                  Trade                      $     8,885.08   $       -     $     8,885.08   $       -     $   -   $   -   $   -   $   -
                                BASS TOOL & SUPPLY,
51               F      _
     5/20/2020                  INC.                          Trade                      $    73,382.49   $       -     $          -     $       -     $   -   $   -   $   -   $   -
                                William Scotsman Inc. - Texas
52               _      _
     5/21/2020                  Mutual                        Trade                                TBD    $       -               TBD    $       -     $   -   $   -   $   -   $   -
53   5/22/2020   F      _       LANGLEY ALLOYS                Trade                      $    13,136.83   $       -     $    13,136.83       $       - $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
54               _      _
     6/10/2020                  Stephen Alan White            Death/Property Damage      $      725.00    $       -     $      725.00    $       -     $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
55               _      _
     6/10/2020                  Kurt Hall                     Death/Property Damage      $   133,000.00   $       -     $   133,000.00   $       -     $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
56               _      _
     6/11/2020                  Steven Reyenga                Death/Property Damage               TBD     $       -              TBD     $       -     $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
57               _      _
     6/15/2020                  Suk Yong Kim                  Death/Property Damage      $     1,500.00   $       -     $     1,500.00   $       -     $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
58               _      _
     6/15/2020                  James Davin                   Death/Property Damage      $     3,095.43   $       -     $     3,095.43   $       -     $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
59               _      _
     6/15/2020                  Kurt Hall                     Death/Property Damage      $   133,000.00   $       -     $   133,000.00   $       -     $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
60               _      _
     6/15/2020                  Seismic Exchange Inc.         Death/Property Damage      $     1,878.49   $       -     $     1,878.49   $       -     $   -   $   -           $   -
61   6/17/2020   F      _       INC                           Trade                      $    30,950.00   $       -     $    30,950.00   $       -     $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
62               _      _
     6/17/2020                  Charlene M. Greco             Death/Property Damage                TBD    $       -               TBD    $       -     $   -   $   -   $   -   $   -
63   6/17/2020   _      _       Texas Pipe and Supply Ltd. Trade                         $     6,270.36   $       -     $     6,270.36   $       -     $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
64               _      _
     6/22/2020                  Shannon Deann Smith           Death/Property Damage               TBD     $       -              TBD     $       -     $   -   $   -   $   -   $   -
                                Garlock Sealing Technologies,
65               _      _
     6/22/2020                  Inc.                          Trade                      $     1,279.36   $       -     $     1,279.36   $       -     $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
66               _      _
     6/22/2020                  Craig Eugene Johnson          Death/Property Damage               TBD     $       -              TBD     $       -     $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
67               _      _
     6/24/2020                  Morella Tapia                 Death/Property Damage      $    23,900.00   $       -     $    23,900.00   $       -     $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
68               _      _
     6/24/2020                  Nhan Nguyen                   Death/Property Damage               TBD     $       -              TBD     $       -     $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
69               _   20-03376
     6/24/2020                  Michael Jeffcoat              Death/Property Damage               TBD     $       -              TBD     $       -     $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
70               _   20-03376
     6/24/2020                  Leslie Hall                   Death/Property Damage               TBD     $       -              TBD     $       -     $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
71               _   20-03376
     6/24/2020                  Miguel Moreno                 Death/Property Damage               TBD     $       -              TBD     $       -     $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
72               _   20-03376
     6/24/2020                  Linda Garcia                  Death/Property Damage               TBD     $       -              TBD     $       -     $   -   $   -   $   -   $   -
                             Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 38 of 61


                                                     Personal Injury/Wrongful
73                _   20-03376
      6/24/2020                  Lenetta Webbert     Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                     Personal Injury/Wrongful
74                _   20-03376
      6/24/2020                  Josiah Anderson     Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                     Personal Injury/Wrongful
75                _   20-03376
      6/24/2020                  Maria Alas          Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                     Personal Injury/Wrongful
76                _   20-03376
      6/24/2020                  Maria Olivo         Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                     Personal Injury/Wrongful
77                _   20-03376
      6/24/2020                  Joseph Wells        Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                     Personal Injury/Wrongful
78                _   20-03376
      6/24/2020                  Joshua Tibbs        Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                     Personal Injury/Wrongful
79                _   20-03376
      6/24/2020                  Ray Riley           Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                     Personal Injury/Wrongful
80                _   20-03376
      6/24/2020                  Rita Rivera         Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                     Personal Injury/Wrongful
81                _   20-03376
      6/24/2020                  Rolando Morales     Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                     Personal Injury/Wrongful
82                _   20-03376
      6/24/2020                  Mark Allen          Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                     Personal Injury/Wrongful
83                _   20-03376
      6/24/2020                  Adam Alani          Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                     Personal Injury/Wrongful
84                _   20-03376
      6/24/2020                  Tara Carter         Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                     Personal Injury/Wrongful
85                _   20-03376
      6/24/2020                  Temika Webbert      Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                     Personal Injury/Wrongful
86                _   20-03376
      6/24/2020                  Jose Vasquez        Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                     Personal Injury/Wrongful
87                _   20-03376
      6/24/2020                  Tricia Berry        Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                     Personal Injury/Wrongful
88                _   20-03376
      6/24/2020                  Vicente Cardoso     Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                     Personal Injury/Wrongful
89                _   20-03376
      6/24/2020                  Valeriano Mendoza   Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                     Personal Injury/Wrongful
90                _   20-03376
      6/24/2020                  Alejandro Moreno    Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                     Personal Injury/Wrongful
91                _   20-03376
      6/24/2020                  Alexander Lee       Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                     Personal Injury/Wrongful
92                _   20-03376
      6/24/2020                  Anna Castro         Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                     Personal Injury/Wrongful
93                _   20-03376
      6/24/2020                  Valeriano Mendoza   Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                     Personal Injury/Wrongful
94                _   20-03376
      6/24/2020                  Jasmine Moreno      Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                     Personal Injury/Wrongful
95                _   20-03376
      6/24/2020                  Veronica Garcia     Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                     Personal Injury/Wrongful
96                _   20-03376
      6/24/2020                  Erica Moreno        Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                     Personal Injury/Wrongful
97                _   20-03376
      6/24/2020                  Eunice Quill        Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                     Personal Injury/Wrongful
98                _   20-03376
      6/24/2020                  Salvador Morales    Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                     Personal Injury/Wrongful
99                _   20-03376
      6/24/2020                  Johnathan Olivo     Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                     Personal Injury/Wrongful
100               _   20-03376
      6/24/2020                  Rebecca Moreno      Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                     Personal Injury/Wrongful
101               _   20-03376
      6/24/2020                  Jose Sanchez        Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                     Personal Injury/Wrongful
102               _   20-03376
      6/24/2020                  Ronnie Ellis        Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                     Personal Injury/Wrongful
103               _   20-03376
      6/24/2020                  Nadia Slack         Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                     Personal Injury/Wrongful
104               _   20-03376
      6/24/2020                  Reda Choukair       Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                             Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 39 of 61


                                                           Personal Injury/Wrongful
105               _   20-03376
      6/24/2020                  Ricardo Sutton            Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                           Personal Injury/Wrongful
106               _   20-03376
      6/24/2020                  John Andersen             Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                           Personal Injury/Wrongful
107               _   20-03376
      6/24/2020                  Mike Ayers                Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                           Personal Injury/Wrongful
108               _   20-03376
      6/24/2020                  Christopher Olivo         Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                           Personal Injury/Wrongful
109               _   20-03376
      6/24/2020                  Da'Aron Harmon            Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                           Personal Injury/Wrongful
110               _   20-03376
      6/24/2020                  Fernando Arias            Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                           Personal Injury/Wrongful
111               _   20-03376
      6/24/2020                  Daphne Griffin            Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                           Personal Injury/Wrongful
112               _   20-03376
      6/24/2020                  Dale Singleton            Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                           Personal Injury/Wrongful
113               _   20-03376
      6/24/2020                  Daphne Griffin            Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                           Personal Injury/Wrongful
114               _   20-03376
      6/24/2020                  Dellia Hall               Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                           Personal Injury/Wrongful
115               _   20-03376
      6/24/2020                  Dwanae Jorden             Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                           Personal Injury/Wrongful
116               _   20-03376
      6/24/2020                  Eduardo Ocen              Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                           Personal Injury/Wrongful
117               _   20-03376
      6/24/2020                  Johnathan Galvan          Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                           Personal Injury/Wrongful
118               _   20-03376
      6/24/2020                  Larry Seligmann           Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                           Personal Injury/Wrongful
119               _   20-03376
      6/24/2020                  Michael Berry             Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                           Personal Injury/Wrongful
120               _   20-03376
      6/24/2020                  Martin Garcia             Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                           Personal Injury/Wrongful
121               _   20-03376
      6/24/2020                  Stefanie Young            Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                           Personal Injury/Wrongful
122               _   20-03376
      6/24/2020                  Fay Hall                  Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                           Personal Injury/Wrongful
123               _   20-03376
      6/24/2020                  Emmalina Martinez         Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                           Personal Injury/Wrongful
124               _   20-03376
      6/24/2020                  Eunice Quill              Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                           Personal Injury/Wrongful
125               _   20-03376
      6/24/2020                  Fay Hall                  Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                           Personal Injury/Wrongful
126               _   20-03376
      6/24/2020                  Jaclyn Williams           Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                           Personal Injury/Wrongful
127               _   20-03376
      6/24/2020                  Herbert Maduro            Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                           Personal Injury/Wrongful
128               _   20-03376
      6/24/2020                  Johnyce Adams             Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                           Personal Injury/Wrongful
129               _   20-03376
      6/24/2020                  Reda Choukair             Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                           Personal Injury/Wrongful
130               _   20-03376
      6/24/2020                  Mike Ayers                Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                           Personal Injury/Wrongful
131               _   20-03376
      6/24/2020                  Nadia Slack               Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                           Personal Injury/Wrongful
132               _   20-03376
      6/24/2020                  Veronica Garcia           Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                           Personal Injury/Wrongful
133               _   20-03376
      6/24/2020                  Vicente Cardoso           Death/Property Damage               TBD    $   -            TBD    $   -   $   -   $   -   $   -   $   -
134   6/25/2020   _      _       Equian aso Jay Goldberg   Subrogation Claim          $   20,610.52   $   -   $   20,610.52   $   -   $   -   $   -   $   -   $   -
                                                           Personal Injury/Wrongful
135               _   20-03376
      6/24/2020                  Ronnie Ellis              Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                           Personal Injury/Wrongful
136               _   20-03376
      6/24/2020                  Salvador Morales          Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                           Personal Injury/Wrongful
137               _   20-03376
      6/24/2020                  Ricardo Sutton            Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                             Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 40 of 61


                                                        Personal Injury/Wrongful
138               _   20-03376
      6/24/2020                  Miguel Moreno          Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                 Equian abo Christian
139               _      _
      6/25/2020                  Ballesteros            Subrogation Claim          $   82,172.44   $   -   $   82,172.44   $   -   $   -   $   -   $   -   $   -
                                                        Personal Injury/Wrongful
140               _   20-03376
      6/24/2020                  Alexander Lee          Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                        Personal Injury/Wrongful
141               _   20-03376
      6/24/2020                  Michael Jeffcoat       Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                        Personal Injury/Wrongful
142               _   20-03376
      6/24/2020                  Michael Jeffcoat       Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                        Personal Injury/Wrongful
143               _   20-03376
      6/24/2020                  Alejandro Moreno       Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                        Personal Injury/Wrongful
144               _   20-03376
      6/24/2020                  Alexander Lee          Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                        Personal Injury/Wrongful
145               _   20-03376
      6/24/2020                  Fernando Arias         Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                        Personal Injury/Wrongful
146               _   20-03376
      6/24/2020                  Francisco Olivo        Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                        Personal Injury/Wrongful
147               _   20-03376
      6/24/2020                  Herbert Maduro         Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                        Personal Injury/Wrongful
148               _   20-03376
      6/24/2020                  John Andersen          Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                        Personal Injury/Wrongful
149               _   20-03376
      6/24/2020                  Johnathan Galvan       Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                        Personal Injury/Wrongful
150               _   20-03376
      6/24/2020                  Joseph Wells           Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                        Personal Injury/Wrongful
151               _   20-03376
      6/24/2020                  Johnathan Olivo        Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                        Personal Injury/Wrongful
152               _   20-03376
      6/24/2020                  Eric Morales           Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                        Personal Injury/Wrongful
153               _   20-03376
      6/24/2020                  Josiah Anderson        Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                        Personal Injury/Wrongful
154               _   20-03376
      6/24/2020                  Herbert Maduro         Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                        Personal Injury/Wrongful
155               _   20-03376
      6/24/2020                  Jaclyn Williams        Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                        Personal Injury/Wrongful
156               _   20-03376
      6/24/2020                  Larry Seligmann        Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                        Personal Injury/Wrongful
157               _   20-03376
      6/24/2020                  Lenetta Webbert        Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                        Personal Injury/Wrongful
158               _   20-03376
      6/24/2020                  Leslie Hall            Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                        Personal Injury/Wrongful
159               _   20-03376
      6/24/2020                  Linda Garcia           Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                        Personal Injury/Wrongful
160               _   20-03376
      6/24/2020                  Maria Alas             Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                        Personal Injury/Wrongful
161               _   20-03376
      6/24/2020                  Maria Olivo            Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                        Personal Injury/Wrongful
162               _   20-03376
      6/24/2020                  Mark Allen             Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                        Personal Injury/Wrongful
163               _   20-03376
      6/24/2020                  Martin Garcia          Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                        Personal Injury/Wrongful
164               _   20-03376
      6/24/2020                  Michael Berry          Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                        Personal Injury/Wrongful
165               _   20-03376
      6/24/2020                  Eric Quill             Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                        Personal Injury/Wrongful
166               _   20-03376
      6/24/2020                  Johnyce Adams          Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                        Personal Injury/Wrongful
167               _   20-03376
      6/24/2020                  Francisco Olivo        Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                        Personal Injury/Wrongful
168               _   20-03376
      6/24/2020                  Herbert Maduro         Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                                                        Personal Injury/Wrongful
169               _   20-03376
      6/24/2020                  Erica Moreno           Death/Property Damage              TBD     $   -           TBD     $   -   $   -   $   -   $   -   $   -
                             Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 41 of 61


                                                              Personal Injury/Wrongful
170               _   20-03376
      6/24/2020                  Eric Quill                   Death/Property Damage               TBD     $   -            TBD     $          -     $   -   $   -   $         -     $   -
                                                              Personal Injury/Wrongful
171               _   20-03376
      6/24/2020                  Erica Moreno                 Death/Property Damage               TBD     $   -            TBD     $          -     $   -   $   -   $         -     $   -
                                                              Personal Injury/Wrongful
172               _   20-03376
      6/24/2020                  Stefanie Young               Death/Property Damage               TBD     $   -            TBD     $          -     $   -   $   -   $         -     $   -
                                                              Personal Injury/Wrongful
173               _   20-03376
      6/24/2020                  Tara Carter                  Death/Property Damage               TBD     $   -            TBD     $          -     $   -   $   -   $         -     $   -
                                                              Personal Injury/Wrongful
174               _   20-03376
      6/24/2020                  Temika Webbert               Death/Property Damage               TBD     $   -            TBD     $          -     $   -   $   -   $         -     $   -
                                                              Personal Injury/Wrongful
175               _   20-03376
      6/24/2020                  Tricia Berry                 Death/Property Damage               TBD     $   -            TBD     $          -     $   -   $   -   $         -     $   -
                                                              Personal Injury/Wrongful
176               _   20-03376
      6/24/2020                  Jose Sanchez                 Death/Property Damage               TBD     $   -            TBD     $          -     $   -   $   -   $         -     $   -
                                                              Personal Injury/Wrongful
177               _   20-03376
      6/24/2020                  Eduardo Ocen                 Death/Property Damage               TBD     $   -            TBD     $          -     $   -   $   -   $         -     $   -
                                                              Personal Injury/Wrongful
178               _   20-03376
      6/24/2020                  Emmalina Martinez            Death/Property Damage               TBD     $   -            TBD     $          -     $   -   $   -   $         -     $   -
                                                              Personal Injury/Wrongful
179               _   20-03376
      6/24/2020                  Dellia Hall                  Death/Property Damage               TBD     $   -            TBD     $          -     $   -   $   -   $         -     $   -
                                                              Personal Injury/Wrongful
180               _   20-03376
      6/24/2020                  Dwanae Jorden                Death/Property Damage               TBD     $   -            TBD     $          -     $   -   $   -   $         -     $   -
                                                              Personal Injury/Wrongful
181               _   20-03376
      6/24/2020                  Dale Singleton               Death/Property Damage               TBD     $   -            TBD     $          -     $   -   $   -   $         -     $   -
                                                              Personal Injury/Wrongful
182               _   20-03376
      6/24/2020                  Christopher Olivo            Death/Property Damage               TBD     $   -            TBD     $          -     $   -   $   -   $         -     $   -
                                                              Personal Injury/Wrongful
183               _   20-03376
      6/24/2020                  Da'Aron Harmon               Death/Property Damage                TBD    $   -             TBD    $          -     $   -   $   -   $         -     $   -
184   6/25/2020   _      _       Equian obo Eric Ashley       Subrogation Claim          $    75,000.00   $   -   $    75,000.00   $          -     $   -   $   -   $         -     $   -
185   6/25/2020   _      _       Equian obo Eric Ashley       Subrogation Claim          $    39,732.83   $   -   $    39,732.83   $          -     $   -   $   -   $         -     $   -
186   6/25/2020   _      _       Equian obo Eric Ashley       Subrogation Claim          $     6,156.45   $   -   $     6,156.45   $          -     $   -   $   -   $         -     $   -
187   6/25/2020   _      _       Equian obo Eric Ashley       Subrogation Claim          $     9,245.84   $   -   $     9,245.84   $          -     $   -   $   -   $         -     $   -
                                 Fabiola Gonzalez and Bonerge Personal Injury/Wrongful
188               _      _
      6/26/2020                  Montiel                      Death/Property Damage      $    12,103.00   $   -   $    12,103.00   $          -     $   -   $   -   $         -     $   -
                                 NATIONAL SPECIALTY
189               F      _
      6/29/2020                  ALLOYS                       Trade                      $    14,725.00   $   -   $    14,725.00   $          -     $   -   $   -   $   16,701.12   $   -
                                 AMICA MUTUAL
190               _   20-03360
      6/29/2020                  INSURANCE COMPANY            Subrogation Claim          $   294,463.30   $   -   $   294,463.30   $          -     $   -   $   -   $         -     $   -
                                 NATIONAL SPECIALTY
191               _      _
      6/29/2020                  ALLOYS                       Trade                      $    14,725.00   $   -   $    14,725.00   $          -     $   -   $   -   $         -     $   -
                                                              Personal Injury/Wrongful
192               _      _
      6/29/2020                  Anna Salvadoro Moss          Death/Property Damage      $   130,000.00   $   -   $   130,000.00   $          -     $   -   $   -   $         -     $   -
                                 Phuc L Cahn e and Nhu Lihn Personal Injury/Wrongful
193               _      _
      6/29/2020                  Trong                        Death/Property Damage      $    30,000.00   $   -   $    30,000.00   $          -     $   -   $   -   $         -     $   -
                                                              Personal Injury/Wrongful
194               _      _
      6/26/2020                  Marty Griffith               Death/Property Damage      $       950.00   $   -   $      950.00    $          -     $   -   $   -   $         -     $   -
                                                              Personal Injury/Wrongful
195               _      _
      6/29/2020                  Maria Sanchez                Death/Property Damage      $    23,000.00   $   -   $    23,000.00   $          -     $   -   $   -   $         -     $   -
                                                              Personal Injury/Wrongful
196               _      _
      6/26/2020                  Marco Pineda                 Death/Property Damage      $     1,500.00   $   -   $     1,500.00   $          -     $   -   $   -   $         -     $   -
                                                              Personal Injury/Wrongful
197               _      _
      6/26/2020                  Diem Thi Hoang               Death/Property Damage      $    35,595.19   $   -   $    35,595.19   $          -     $   -   $   -   $         -     $   -
                                                              Personal Injury/Wrongful
198               _      _
      6/29/2020                  Mary Jackson                 Death/Property Damage      $   150,000.00   $   -   $   150,000.00   $          -     $   -   $   -   $         -     $   -
                                                              Personal Injury/Wrongful
199               _      _
      6/29/2020                  Chom Se Park                 Death/Property Damage      $       508.00   $   -   $      508.00    $          -     $   -   $   -   $         -     $   -
                                 Equian AAO American
                                 Modern Property and
200               _      _
                                 Casualty Insurance Company
      6/25/2020                  ASO Jay Goldberg             Subrogation Claim          $    20,610.52   $   -   $    20,610.52   $          -     $   -   $   -   $         -     $   -
                                                              Personal Injury/Wrongful
201               _      _
      7/1/2020                   Thomas William Young         Death/Property Damage      $     3,403.00   $   -   $     3,403.00   $          -     $   -   $   -   $         -     $   -
                                                              Personal Injury/Wrongful
202               _      _
      6/29/2020                  Susan M. Vogel & Sons        Death/Property Damage      $     1,666.50   $   -   $     1,666.50   $          -     $   -   $   -   $         -     $   -
203    7/1/2020   D      _       Texas Capital Bank           Secured Bank Debt          $ 3,004,993.05   $   -   $          -     $ 3,004,993.05   $   -   $   -   $         -     $   -
                             Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 42 of 61


204   7/1/2020    _      _       Texas Capital Bank             Secured Bank Debt          $    11,127.74   $   -   $    11,127.74   $   -   $   -   $   -   $   -   $   -
                                                                Personal Injury/Wrongful
205               _   20-03383
      7/1/2020                   Maria Blanco                   Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                                Personal Injury/Wrongful
206               _   20-03383
      7/1/2020                   Maria Blanco                   Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                                Personal Injury/Wrongful
207               _   20-03383
      7/1/2020                   Cathryn R. Bottoms             Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                                Personal Injury/Wrongful
208               _   20-03383
      7/1/2020                   Joe Brunson                    Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                 Susie Brunson as next friend Personal Injury/Wrongful
209               _   20-03383
      7/1/2020                   of Bylan B.                    Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                                Personal Injury/Wrongful
210               _   20-03383
      7/1/2020                   Susie Brunson, Individually Death/Property Damage                  TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                                Personal Injury/Wrongful
211               _   20-03383
      7/1/2020                   Sara G. Darrow                 Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                                Personal Injury/Wrongful
212               _   20-03383
      7/1/2020                   John DaSilva                   Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                                Personal Injury/Wrongful
213               _   20-03383
      7/1/2020                   Kay DaSilva                    Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                 Tasha Felder, Individually and Personal Injury/Wrongful
214               _   20-03383
      7/1/2020                   on Behalf                      Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                                Personal Injury/Wrongful
215               _   20-03383
      7/1/2020                   Johnnie Huynh                  Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                                Personal Injury/Wrongful
216               _   20-03383
      7/1/2020                   Henry Lindsay                  Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                                Personal Injury/Wrongful
217               _   20-03383
      7/1/2020                   Sophie Lindsay                 Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                                Personal Injury/Wrongful
218               _   20-03383
      7/1/2020                   Kelly Mallady                  Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                                Personal Injury/Wrongful
219               _   20-03383
      7/1/2020                   Ana Luisa Singu                Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                 Precision Calibration and
220               _      _
      7/1/2020                   Repair                         Trade                      $     1,922.00   $   -   $     1,922.00   $   -   $   -   $   -   $   -   $   -
                                                                Personal Injury/Wrongful
221               _      _
       7/1/2020                  HEB LP                         Death/Property Damage      $   404,536.55   $   -   $   404,536.55   $   -   $   -   $   -   $   -   $   -
222   6/25/2020   _      _       Equian obo Eric Ashley         Subrogation Claim          $    82,172.44   $   -   $    82,172.44   $   -   $   -   $   -   $   -   $   -
                                                                Personal Injury/Wrongful
223               _      _
      7/2/2020                   Sami Sultan                    Death/Property Damage      $     1,250.00   $   -   $     1,250.00   $   -   $   -   $   -   $   -   $   -
                                                                Personal Injury/Wrongful
224               _      _
      7/1/2020                   Susan M. Vogel & Sons          Death/Property Damage      $     1,666.50   $   -   $     1,666.50   $   -   $   -   $   -   $   -   $   -
                                 SubroSmart o/b/o Certain
225               _      _
      7/2/2020                   Underwriter of Lloyds          Subrogation Claim          $    22,094.95   $   -   $    22,094.95   $   -   $   -   $   -   $   -   $   -
                                 SubroSmart o/b/o Certain
226               _      _
      7/2/2020                   Underwriter of Lloyds          Subrogation Claim          $     3,882.18   $   -   $     3,882.18   $   -   $   -   $   -   $   -   $   -
                                                                Personal Injury/Wrongful
227               _   20-03383
      7/2/2020                   Amado Anguiano                 Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                 Tasha Felder, Individually and Personal Injury/Wrongful
228               _   20-03383
      7/2/2020                   on Behalf                      Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                 Tasha Felder, Individually and Personal Injury/Wrongful
229               _   20-03383
      7/2/2020                   on Behalf                      Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                                Personal Injury/Wrongful
230               _   20-03383
      7/2/2020                   Yoloanda Navarro               Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                                Personal Injury/Wrongful
231               _   20-03383
      7/2/2020                   Erick Anaya                    Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                                Personal Injury/Wrongful
232               _   20-03383
      7/2/2020                   Victoria Chavez                Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                                Personal Injury/Wrongful
233               _   20-03383
      7/2/2020                   Paola Chazarreta               Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                                Personal Injury/Wrongful
234               _   20-03383
      7/2/2020                   Paola G. Chazarreta            Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                                Personal Injury/Wrongful
235               _   20-03383
      7/2/2020                   Jose D. Coreas                 Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                                Personal Injury/Wrongful
236               _   20-03383
      7/2/2020                   Jorge Garcia                   Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                            Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 43 of 61


                                                                Personal Injury/Wrongful
237              _   20-03383
      7/2/2020                  Donald Holcomb                  Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                Ken Holland, Individually and   Personal Injury/Wrongful
238              _   20-03383
      7/2/2020                  on behalf                       Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                Ken Holland, Individually and   Personal Injury/Wrongful
239              _   20-03383
      7/2/2020                  on behalf                       Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                                Personal Injury/Wrongful
240              _   20-03383
      7/2/2020                  Byron Keith House               Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                                Personal Injury/Wrongful
241              _   20-03383
      7/2/2020                  Odess Marie James House         Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                SubroSmart o/b/o Certain
242              _      _
      7/2/2020                  Underwriter of Lloyds           Subrogation Claim          $     4,771.67   $   -   $     4,771.67   $   -   $   -   $   -   $   -   $   -
                                OERLIKON METCO (US)
243              F      _
      7/2/2020                  INC                             Trade                      $     8,527.58   $   -   $     8,527.58   $   -   $   -   $   -   $   -   $   -
                                SubroSmart o/b/o Certain
244              _      _
      7/2/2020                  Underwriter of Lloyds           Subrogation Claim          $    95,500.00   $   -   $    95,500.00   $   -   $   -   $   -   $   -   $   -
                                SubroSmart o/b/o Certain
245              _      _
      7/2/2020                  Underwriter of Lloyds           Subrogation Claim          $    65,500.00   $   -   $    65,500.00   $   -   $   -   $   -   $   -   $   -
                                SubroSmart o/b/o Certain
246              _      _
      7/2/2020                  Underwriter of Lloyds           Subrogation Claim          $     4,410.06   $   -   $     4,410.06   $   -   $   -   $   -   $   -   $   -
                                SubroSmart o/b/o Certain
247              _      _
      7/2/2020                  Underwriter of Lloyds           Subrogation Claim          $    29,424.84   $   -   $    29,424.84   $   -   $   -   $   -   $   -   $   -
                                SubroSmart o/b/o Certain
248              _      _
      7/2/2020                  Underwriter of Lloyds           Subrogation Claim          $    11,947.70   $   -   $    11,947.70   $   -   $   -   $   -   $   -   $   -
                                SubroSmart o/b/o Certain
249              _      _
      7/2/2020                  Underwriter of Lloyds           Subrogation Claim          $     4,120.58   $   -   $     4,120.58   $   -   $   -   $   -   $   -   $   -
                                SubroSmart o/b/o Certain
250              _      _
      7/2/2020                  Underwriter of Lloyds           Subrogation Claim          $    13,910.46   $   -   $    13,910.46   $   -   $   -   $   -   $   -   $   -
                                SubroSmart o/b/o Certain
251              _      _
      7/2/2020                  Underwriter of Lloyds           Subrogation Claim          $    30,930.27   $   -   $    30,930.27   $   -   $   -   $   -   $   -   $   -
                                SubroSmart o/b/o Certain
252              _      _
      7/2/2020                  Underwriter of Lloyds           Subrogation Claim          $     5,692.22   $   -   $     5,692.22   $   -   $   -   $   -   $   -   $   -
                                SubroSmart o/b/o Certain
253              _      _
      7/2/2020                  Underwriter of Lloyds           Subrogation Claim          $     4,907.16   $   -   $     4,907.16   $   -   $   -   $   -   $   -   $   -
                                SubroSmart o/b/o Certain
254              _      _
      7/2/2020                  Underwriter of Lloyds           Subrogation Claim          $     9,167.63   $   -   $     9,167.63   $   -   $   -   $   -   $   -   $   -
                                SubroSmart o/b/o Certain
255              _      _
      7/2/2020                  Underwriter of Lloyds           Subrogation Claim          $    29,306.32   $   -   $    29,306.32   $   -   $   -   $   -   $   -   $   -
                                SubroSmart o/b/o Certain
256              _      _
      7/2/2020                  Underwriter of Lloyds           Subrogation Claim          $     1,476.72   $   -   $     1,476.72   $   -   $   -   $   -   $   -   $   -
                                SubroSmart o/b/o Certain
257              _      _
      7/2/2020                  Underwriter of Lloyds       Subrogation Claim              $   183,000.00   $   -   $   183,000.00   $   -   $   -   $   -   $   -   $   -
                                                            Personal Injury/Wrongful
258              _   20-03383
      7/2/2020                  Elaine Jackson              Death/Property Damage                   TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                            Personal Injury/Wrongful
259              _   20-03383
      7/2/2020                  Jair Leal                   Death/Property Damage                   TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                Leonard Lebo o/b/o Pinemont Personal Injury/Wrongful
260              _   20-03383
      7/2/2020                  Properties,                 Death/Property Damage                   TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                            Personal Injury/Wrongful
261              _   20-03383
      7/2/2020                  Nelly Zelaya                Death/Property Damage                   TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                            Personal Injury/Wrongful
262              _   20-03383
      7/2/2020                  Anthony Uriostegui          Death/Property Damage                   TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                            Personal Injury/Wrongful
263              _   20-03383
      7/2/2020                  Tina Tran                   Death/Property Damage                   TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                            Personal Injury/Wrongful
264              _   20-03383
      7/2/2020                  Reyna Malerva Torres        Death/Property Damage                   TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                            Personal Injury/Wrongful
265              _   20-03383
      7/2/2020                  Hossein Sondjani            Death/Property Damage                   TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                            Personal Injury/Wrongful
266              _   20-03383
      7/2/2020                  Oanh Nguyen                 Death/Property Damage                   TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                            Personal Injury/Wrongful
267              _   20-03383
      7/2/2020                  Joy Sessions                Death/Property Damage                   TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                Joy Sessions o/b/o Jaylyn   Personal Injury/Wrongful
268              _   20-03383
      7/2/2020                  Sessions                    Death/Property Damage                   TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                            Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 44 of 61


                                                            Personal Injury/Wrongful
269              _   20-03383
      7/2/2020                  Mijah Sessions              Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                            Personal Injury/Wrongful
270              _   20-03383
      7/2/2020                  Jasiah Sessions             Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                            Personal Injury/Wrongful
271              _   20-03383
      7/2/2020                  Maria Battiste              Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                            Personal Injury/Wrongful
272              _   20-03383
      7/2/2020                  Dale C. Battiste            Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                            Personal Injury/Wrongful
273              _   20-03383
      7/2/2020                  Deborah Patten              Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                            Personal Injury/Wrongful
274              _   20-03383
      7/2/2020                  Delta Hernandez             Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                            Personal Injury/Wrongful
275              _   20-03383
      7/2/2020                  Esperanza Tabares           Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                            Personal Injury/Wrongful
276              _   20-03383
      7/2/2020                  Ethan Decicco               Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                            Personal Injury/Wrongful
277              _      _
      7/2/2020                  Ken C. Harvey               Death/Property Damage      $   172,476.61   $   -   $   172,476.61   $   -   $   -   $   -   $   -   $   -
278   7/6/2020   _      _       Norton Rose Fulbright LLP   Trade                      $    56,806.05   $   -   $    56,806.05   $   -   $   -   $   -   $   -   $   -
                                                            Personal Injury/Wrongful
279              _
      7/6/2020                  Bucks, Inc.                 Death/Property Damage      $    53,264.83   $   -   $    53,264.83   $   -   $   -   $   -   $   -   $   -
                                                            Personal Injury/Wrongful
280              _   20-03383
      7/7/2020                  Greg Malloch                Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                            Personal Injury/Wrongful
281              _   20-03383
      7/7/2020                  Isabel Campoverde           Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                            Personal Injury/Wrongful
282              _   20-03383
      7/7/2020                  Fredregille, James B        Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                            Personal Injury/Wrongful
283              _   20-03383
      7/7/2020                  James Walker                Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                            Personal Injury/Wrongful
284              _   20-03383
      7/7/2020                  Jorge Castillo              Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                            Personal Injury/Wrongful
285              _   20-03383
      7/7/2020                  Kasi Kirby                  Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                            Personal Injury/Wrongful
286              _   20-03383
      7/7/2020                  Juan Reyes                  Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                            Personal Injury/Wrongful
287              _   20-03383
      7/7/2020                  Kathy Collins               Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                            Personal Injury/Wrongful
288              _   20-03383
      7/7/2020                  Nathan Decicco              Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                            Personal Injury/Wrongful
289              _   20-03383
      7/7/2020                  Michael Smooke              Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                            Personal Injury/Wrongful
290              _   20-03383
      7/7/2020                  Michelle Jimenez            Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                            Personal Injury/Wrongful
291              _   20-03383
      7/7/2020                  Normajean Paula Hernandez   Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                Nestor Javier Gonzalez      Personal Injury/Wrongful
292              _   20-03383
      7/7/2020                  Velazquez                   Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                            Personal Injury/Wrongful
293              _   20-03383
      7/7/2020                  Marilyn Cue                 Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                            Personal Injury/Wrongful
294              _   20-03383
      7/7/2020                  Luis Carreon                Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                            Personal Injury/Wrongful
295              _   20-03383
      7/7/2020                  Christina Thurman           Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                Rodriguez Clementina        Personal Injury/Wrongful
296              _   20-03383
      7/7/2020                  Izaguirre                   Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                            Personal Injury/Wrongful
297              _   20-03383
      7/7/2020                  Melissa Walker              Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                            Personal Injury/Wrongful
298              _   20-03383
      7/7/2020                  Melissa Walker              Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                            Personal Injury/Wrongful
299              _      _
      7/6/2020                  Luz R. Torres               Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                            Personal Injury/Wrongful
300              _      _
      7/7/2020                  John Barr                   Death/Property Damage      $   120,000.00   $   -   $   120,000.00   $   -   $   -   $   -   $   -   $   -
                                Aegis Security Insurance
301              _   20-03238
      7/7/2020                  Company                     Subrogation Claim          $    43,546.29   $   -   $    43,546.29   $   -   $   -   $   -   $   -   $   -
                            Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 45 of 61


                                AmGUARD Insurance
302              _   20-03238
      7/7/2020                  Company                       Subrogation Claim          $    49,511.48   $   -   $    49,511.48   $   -   $   -   $   -   $   -   $   -
303   7/7/2020   _   20-03238   National Lloyds Insurance Co. Subrogation Claim          $    94,797.69   $   -   $    94,797.69   $   -   $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
304              _      _
      7/7/2020                  Donald E. McCarthy            Death/Property Damage      $     3,988.00   $   -   $     3,988.00   $   -   $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
305              _      _
      7/7/2020                  Brenda Y. Saravia             Death/Property Damage      $    50,000.00   $   -   $    50,000.00   $   -   $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
306              _   20-03335
      7/7/2020                  Felipe Revuelta               Death/Property Damage      $   107,660.99   $   -   $   107,660.99   $   -   $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
307              _   20-03338
      7/7/2020                  Zee Lee                       Death/Property Damage      $    67,213.02   $   -   $    67,213.02   $   -   $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
308              _   20-03383
      7/7/2020                  Maria Adela Perez             Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
309              _   20-03366
      7/7/2020                  Charlene Marthieo             Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
310              _   20-03366
      7/7/2020                  Mark Marthieo                 Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
311              _   20-03366
      7/7/2020                  Yasmin Marthieo               Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
312              _   20-03383
      7/7/2020                  James Walker                  Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                Susie Brunson obo Ariana      Personal Injury/Wrongful
313              _   20-03383
      7/7/2020                  Brunson                       Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                Susie Brunson obo Jack        Personal Injury/Wrongful
314              _   20-03383
      7/7/2020                  Brunson                       Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
315              _   20-03383
      7/7/2020                  Calixto Lopez                 Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
316              _   20-03383
      7/7/2020                  Chao Gao                      Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
317              _   20-03383
      7/7/2020                  Otilla Arjona                 Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
318              _   20-03383
      7/7/2020                  Pedro Arjona                  Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
319              _   20-03383
      7/7/2020                  Peter Arjona                  Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
320              _   20-03383
      7/7/2020                  Sofia Ferrel                  Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
321              _   20-03383
      7/7/2020                  Arthur Ferrel                 Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
322              _   20-03383
      7/7/2020                  Arthur Ahn Nguyen             Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
323              _   20-03383
      7/7/2020                  William Walingsford           Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
324              _   20-03383
      7/7/2020                  Tina Do                       Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
325              _   20-03383
      7/7/2020                  Tan Truong                    Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
326              _   20-03383
      7/7/2020                  Beronica Tabares              Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
327              _   20-03383
      7/7/2020                  Veronic Jimenez               Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
328              _   20-03383
      7/7/2020                  Agnex Panong                  Death/Property Damage               TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                SubroSmart o/b/o Certain
329              _      _
      7/8/2020                  Underwriter of Lloyds         Subrogation Claim          $     3,276.12   $   -   $     3,276.12   $   -   $   -   $   -   $   -   $   -
                                SubroSmart o/b/o Certain
330              _      _
      7/8/2020                  Underwriter of Lloyds         Subrogation Claim          $     3,403.51   $   -   $     3,403.51   $   -   $   -   $   -   $   -   $   -
331   7/8/2020   _      _       Robert and Judy White         Lease Rejection            $    10,459.00   $   -   $    10,459.00   $   -   $   -   $   -   $   -   $   -
332   7/8/2020   _      _       Robert and Judy White         Lease Rejection            $     3,712.00   $   -   $     3,712.00   $   -   $   -   $   -   $   -   $   -
333   7/8/2020   _      _       Jason White                   Lease Rejection            $     3,278.00   $   -   $     3,278.00   $   -   $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
334              _      _
      7/8/2020                  Nguyen Ngo                    Death/Property Damage      $      232.22    $   -   $      232.22    $   -   $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
335              _
      7/8/2020                  Huy N. Nguyen                 Death/Property Damage      $    60,000.00   $   -   $    60,000.00   $   -   $   -   $   -   $   -   $   -
                            Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 46 of 61


                                                              Personal Injury/Wrongful
336              _   20-03335
      7/8/2020                  Leticia and Valentin Revuelta Death/Property Damage        $    78,561.97   $       -      $     78,561.97    $   -   $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
337              _   20-03341
      7/8/2020                  Toan Ly                       Death/Property Damage        $    55,153.23   $       -      $     55,153.23    $   -   $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
338              _   20-03340
      7/8/2020                  Jose & Lidia Rodriguez        Death/Property Damage        $    58,681.67   $       -      $     58,681.67    $   -   $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
339              _   20-03339
      7/8/2020                  Tony Henry Yu                 Death/Property Damage        $    66,526.36   $       -      $     66,526.36    $   -   $   -   $   -   $   -   $   -
340   7/8/2020   _      _       John M. Watson                Equity Interest              $          -     $       -      $           -      $   -   $   -   $   -   $   -   $   -
341   7/8/2020   _      _       John M. Watson                Contribution and Indemnity             TBD    $       -                 TBD     $   -   $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
342              _   20-03334
      7/8/2020                  Binh Lu an Quyen Lu           Death/Property Damage        $    70,000.00   $       -      $     70,000.00    $   -   $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
343              _   20-03333
      7/8/2020                  Chuyen Tu                     Death/Property Damage        $    75,000.00   $       -      $     75,000.00    $   -   $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
344              _   20-03340
      7/8/2020                  Lidia Rodriguez               Death/Property Damage        $   300,000.00   $       -      $    300,000.00    $   -   $   -   $   -   $   -   $   -
345   7/8/2020   _      _       Flow Americas LLC             Breach of Contract                     TBD    $       -                 TBD     $   -   $   -   $   -   $   -   $   -
                                Western International Gas &
346              _   Various
      7/8/2020                  Cylinders, Inc.               Contribution and Indemnity             TBD    $       -                 TBD     $   -   $   -   $   -   $   -   $   -
347   7/8/2020   _       _      Betty Sue Watson              Lease Rejection              $    19,789.00   $       -      $     19,789.00    $   -   $   -   $   -   $   -   $   -
348   7/8/2020   _    Various   MATHESON TRI-GAS, INC Contribution and Indemnity           $    35,857.97   $       -      $     35,857.97    $   -   $   -   $   -   $   -   $   -
349   7/8/2020   _    Various   Watson Valve Services, Inc. Contribution and Indemnity               TBD    $       -                 TBD     $   -   $   -   $   -   $   -   $   -
                     20-03082   Yesenia Ayala, as Next Fried Personal Injury/Wrongful
350              _
      7/8/2020       20-03381   of I.C. and                   Death/Property Damage                 TBD     $       -                 TBD     $   -   $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
351              _   20-03383
      7/8/2020                  Ryan Hess                     Death/Property Damage                 TBD     $       -                 TBD     $   -   $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
352              _   20-03383
      7/8/2020                  Alfonso Rodriguez             Death/Property Damage                 TBD     $       -                 TBD     $   -   $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
353              _   20-03351
      7/8/2020                  Brandi Peck                   Death/Property Damage                 TBD     $       -                 TBD     $   -   $   -   $   -   $   -   $   -
                                Teledyne Technologies
354              _   Various
      7/8/2020                  Incorproated                  Contribution and Indemnity             TBD    $       -                  TBD    $   -   $   -   $   -   $   -   $   -
355   7/8/2020   _   Various    Teledyne Detcon Inc.          Contribution and Indemnity             TBD    $       -                  TBD    $   -   $   -   $   -   $   -   $   -
356   7/8/2020   _     _        KMHJ Ltd.                     Lease Rejection              $ 3,016,087.50   $       -      $   3,016,087.50   $   -   $   -   $   -   $   -   $   -
                                Allstate Fire & Casualty
357              _   20-03291
      7/8/2020                  Insurance Company             Subrogation Claim            $    29,152.16   $       -      $     29,152.16    $   -   $   -   $   -   $   -   $   -
358   7/8/2020   _   20-03291   Allstate Indemnity Company Subrogation Claim               $    13,477.62   $       -      $     13,477.62    $   -   $   -   $   -   $   -   $   -
359   7/8/2020   _   20-03291   Allstate Texas Lloyds         Subrogation Claim            $   773,992.98   $       -      $    773,992.98    $   -   $   -   $   -   $   -   $   -
                                Allsate Vehicle and Property
360              _   20-03291
      7/8/2020                  Insurance Company             Subrogation Claim            $ 4,547,311.96   $       -      $   4,547,311.96   $   -   $   -   $   -   $   -   $   -
361   7/8/2020   _   20-03291   State Farm Lloyds             Subrogation Claim            $ 3,882,923.98   $       -      $   3,882,923.98   $   -   $   -   $   -   $   -   $   -
                                State Farm Automobile
362              _   20-03291
      7/8/2020                  Insurance Co.                 Subrogation Claim            $    60,283.82   $       -      $     60,283.82    $   -   $   -   $   -   $   -   $   -
                                Progressive County Mutual
363              _   20-03291
      7/8/2020                  Insurance Company             Subrogation Claim            $    27,003.96   $       -      $     27,003.96    $   -   $   -   $   -   $   -   $   -
                                Lighthouse Property
364              _   20-03291
      7/8/2020                  Insurance Corporation         Subrogation Claim            $   263,126.35   $       -      $    263,126.35    $   -   $   -   $   -   $   -   $   -
365   7/8/2020   _   20-03291   Liberty Insurance Corporation Subrogation Claim            $   294,995.41   $       -      $    294,995.41    $   -   $   -   $   -   $   -   $   -
                                Liberty Lloyds of Texas
366              _   20-03291
      7/8/2020                  Insurance Company             Subrogation Claim            $    31,234.79   $       -      $     31,234.79    $   -   $   -   $   -   $   -   $   -
                                Safeco Insurance Company of
367              _   20-03291
      7/8/2020                  Indiana                       Subrogation Claim            $    66,123.35   $       -      $     66,123.35    $   -   $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
368              _      _
      7/8/2020                  Alicia Campuzano              Death/Property Damage        $     8,094.69   $       -      $       8,094.69   $   -   $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
369              _      _
      7/9/2020                  Erika Flores                  Death/Property Damage        $    33,025.00   $   3,025.00   $     30,000.00    $   -   $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
370              _      _
      7/8/2020                  Karen Tryong                  Death/Property Damage        $    50,000.00   $       -      $     50,000.00    $   -   $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
371              _      _
      7/9/2020                  CASCO Inc.                    Death/Property Damage        $   853,600.00   $       -      $    853,600.00    $   -   $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
372              _      _
      7/9/2020                  Maximiliano Castellanos       Death/Property Damage        $   250,000.00   $       -      $    250,000.00    $   -   $   -   $   -   $   -   $   -
                                                              Personal Injury/Wrongful
373              _      _
      7/9/2020                  JLD Plaza                     Death/Property Damage        $    20,138.42   $       -      $     20,138.42    $   -   $   -   $   -   $   -   $   -
                                      Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 47 of 61


                                                                         Personal Injury/Wrongful
    374                  _        _
             7/9/2020                     Josephine M. Field             Death/Property Damage        $     8,415.00   $   -   $     8,415.00   $   -   $   -   $   -   $   -   $   -
    375      7/9/2020          Various    3M Company                     Contribution and Indemnity             TBD    $   -             TBD    $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
    376                  _        _
             7/10/2020                    Sheryll Roberson               Death/Property Damage        $    12,684.05   $   -   $    12,684.05   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
    377                  _        _
             7/10/2020                    SanJuanita R. Vasquez          Death/Property Damage        $    19,007.58   $   -   $    19,007.58   $   -   $   -   $   -   $   -   $   -
    378       7/8/2020   _        _       National Alloy Solutions LLC Trade                          $    14,604.37   $   -   $    14,604.37   $   -   $   -   $   -   $   -   $   -
                                          Norma Ortiz and Richard        Personal Injury/Wrongful
    379                  _        _
             7/8/2020                     Dominguez                      Death/Property Damage        $     8,000.00   $   -   $     8,000.00   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
    380                  _        _
             7/14/2020                    Invest LP                      Death/Property Damage        $   101,565.91   $   -   $   101,565.91   $   -   $   -   $   -   $   -   $   -
                                          Houston Apartment              Personal Injury/Wrongful
    381                  _        _
             7/14/2020                    Foundation                     Death/Property Damage        $     2,735.00   $   -   $     2,735.00   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
    382                  _        _
             7/14/2020                    Alli Luo                       Death/Property Damage        $     5,000.00   $   -   $     5,000.00   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
    383                  _        _
             7/24/2020                    June Choe                      Death/Property Damage                 TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
    384                  _        _
             7/24/2020                    Sang Choe                      Death/Property Damage                 TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
    385                  _        _
             7/29/2020                    OSHA                           Death/Property Damage        $   143,612.00   $   -   $   143,612.00   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
    386                  _        _
             8/3/2020                     Ron Flowers                    Death/Property Damage        $     7,865.00   $   -   $     7,865.00   $   -   $   -   $   -   $   -   $   -
                                          SubroSmart o/b/o Certain
    387                  _        _
             8/11/2020                    Underwriter of Lloyds          Subrogation Claim            $    68,875.00   $   -   $    68,875.00   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
    388                  _        _
             8/10/2020                    Maria De Los Santos            Death/Property Damage        $    32,935.94   $   -   $    32,935.94   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
    389                  _        _
             8/10/2020                    Korean Christian Church        Death/Property Damage        $   125,000.00   $   -   $   125,000.00   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
    390                  _        _
             8/11/2020                    Korean Christian Church        Death/Property Damage        $   125,000.00   $   -   $   125,000.00   $   -   $   -   $   -   $   -   $   -
                                          Industrial Scientific
    391                  _     Various
             8/25/2020                    Corporation                    Contribution and Indemnity            TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
    392                  _        _
             8/31/2020                    Korean Christian Church        Death/Property Damage        $   125,000.00   $   -   $   125,000.00   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
    393                  _        _
             8/31/2020                    Franco A. Aguirre              Death/Property Damage        $    50,000.00   $   -   $    50,000.00   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
    394                  _        _
             8/31/2020                    John Van Arcken                Death/Property Damage        $   168,541.00   $   -   $   168,541.00   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
    395                  _        _
             8/31/2020                    Maria De Los Santos            Death/Property Damage        $    32,935.94   $   -   $    32,935.94   $   -   $   -   $   -   $   -   $   -
    396      8/31/2020   F        _       PTSOLUTIONS                    Trade                        $     5,578.46   $   -   $     5,578.46   $   -   $   -   $   -   $   -   $   -
                                          Texas Commission on            Personal Injury/Wrongful
    397                  _        _
             9/11/2020                    Environmental Quality          Death/Property Damage                 TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                          Christian Shaw and his Insurer
    398                  _        _
             9/21/2020                    Christian Underwriters         Subrogation Claim            $    25,510.00   $   -   $    25,510.00   $   -   $   -   $   -   $   -   $   -
                                          SubroSmart o/b/o Certain
    399                  _        _
             9/24/2020                    Underwriter of Lloyds          Subrogation Claim            $    59,237.22   $   -   $    59,237.22   $   -   $   -   $   -   $   -   $   -
                                          Christopher Mayorga and
    400                  _        _
             10/7/2020                    Certain Underwriter at LL      Subrogation Claim            $    16,481.00   $   -   $    16,481.00   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO               _
             1/24/2020       2020-03083   Rigoberto Miranda; Jr. et. al. Death/Property Damage                 TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO               _
             1/24/2020       2020-03100   Ramon Cortez et. al.           Death/Property Damage                 TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO               _
             1/27/2020       2020-03081   Margarita Flores et. al.       Death/Property Damage                 TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO               _
             1/27/2020       2020-03085   Duong Tung La et. al.          Death/Property Damage                 TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO               _
             1/27/2020       2020-03091   Sean Robert Rangel             Death/Property Damage                 TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO               _
             1/27/2020       2020-03109   Travis Horton et. al.          Death/Property Damage                 TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO               _
             1/28/2020       2020-03096   Phillip Burnam                 Death/Property Damage                 TBD     $   -            TBD     $   -   $   -   $   -   $   -   $   -
                                      Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 48 of 61


                                                                        Personal Injury/Wrongful
DKT 310 PO               _
             1/30/2020       2020-03099   Daniel Gutierrez Jr. et. al.  Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                        Personal Injury/Wrongful
DKT 310 PO               _
             1/31/2020       2020-03097   Carole Goff                   Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                        Personal Injury/Wrongful
DKT 310 PO               _
             1/31/2020       2020-03102   Angel Olvera                  Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                        Personal Injury/Wrongful
DKT 310 PO               _
             1/31/2020       2020-03108   Steven Reagle et. al.         Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                        Personal Injury/Wrongful
DKT 310 PO               _
             2/3/2020        2020-03107   Eric Young et. al.            Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                          Glibert Cruz/Massiel Nunez Personal Injury/Wrongful
DKT 310 PO               _
             2/4/2020        2020-03088   et. al.                       Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                        Personal Injury/Wrongful
DKT 310 PO               _
             2/4/2020        2020-03089   Maria Trejo et. al.           Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                        Personal Injury/Wrongful
DKT 310 PO               _
             2/4/2020        2020-03090   Gilbert Figueroa et. al.      Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                        Personal Injury/Wrongful
DKT 310 PO               _
             2/4/2020        2020-03093   Anna Juarez et. al.           Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                        Personal Injury/Wrongful
DKT 310 PO               _
             2/4/2020        2020-03095   Esteban Pelcastre             Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                        Personal Injury/Wrongful
DKT 310 PO               _
             2/4/2020        2020-03105   Antorion Avitia et. al.       Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                          Hector Mondragon Olvera et. Personal Injury/Wrongful
DKT 310 PO               _
             2/4/2020        2020-03106   al.                           Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                          Houston Corvette Service Inc. Personal Injury/Wrongful
DKT 310 PO               _
             2/5/2020        2020-03087   et. al.                       Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                        Personal Injury/Wrongful
DKT 310 PO               _
             2/5/2020        2020-03103   Ema Ferrufino                 Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                        Personal Injury/Wrongful
DKT 310 PO               _
             2/6/2020        2020-03110   Chris Le. et. al.             Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                        Personal Injury/Wrongful
DKT 310 PO               _
             2/7/2020        2020-03143   Richard Delaunay, et. al.     Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                        Personal Injury/Wrongful
DKT 310 PO               _
             2/10/2020       2020-03166   Sonia Martinez                Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                        Personal Injury/Wrongful
DKT 310 PO               _
             2/12/2020       2020-03104   Hong Long Le et. al.          Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                        Personal Injury/Wrongful
DKT 310 PO               _
             2/14/2020       2020-03098   Yousef Abdulla et. al.        Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                        Personal Injury/Wrongful
DKT 310 PO               _
             4/24/2020       2020-03145   Juan Santillana et. al.       Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                        Personal Injury/Wrongful
DKT 310 PO               _
             6/23/2020       2020-03226   Hortensa Lima et. al.         Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                          Nationwide Insurance
DKT 310 PO               _
             6/24/2020       2020-03235   Company et al.                Subrogation Claim          TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                          Clear Blue Insurance
DKT 310 PO               _
             6/24/2020       2020-03257   Company et. al.               Subrogation Claim          TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                        Personal Injury/Wrongful
DKT 310 PO               _
             6/25/2020       2020-03225   Guiomar Novaez III et. al.    Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                        Personal Injury/Wrongful
DKT 310 PO               _
             6/25/2020       2020-03227   Karen Kartlie                 Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                        Personal Injury/Wrongful
DKT 310 PO               _
             6/25/2020       2020-03228   Roy Tipton et. al.            Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                        Personal Injury/Wrongful
DKT 310 PO               _
             6/25/2020       2020-03233   Salvador Santana              Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                        Personal Injury/Wrongful
DKT 310 PO               _
             6/25/2020       2020-03234   Jose Solorzano et. al.        Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                        Personal Injury/Wrongful
DKT 310 PO               _
             6/30/2020       2020-03343   Thi Banh et. al.              Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                        Personal Injury/Wrongful
DKT 310 PO               _
             7/1/2020        2020-03259   Maria Castrejon et. al.       Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                        Personal Injury/Wrongful
DKT 310 PO               _
             7/1/2020        2020-03344   Yuliana Basurto,et. al.       Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                        Personal Injury/Wrongful
DKT 310 PO               _
             7/1/2020        2020-03346   Francison Olivo et. al.       Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                     Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 49 of 61


                                         Soany S Maradiago Oritz et.   Personal Injury/Wrongful
DKT 310 PO              _
             7/1/2020       2020-03347   al.                           Death/Property Damage        TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                       Personal Injury/Wrongful
DKT 310 PO              _
             7/1/2020       2020-03349   Elva Aguilar et. al.          Death/Property Damage        TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                       Personal Injury/Wrongful
DKT 310 PO              _
             7/1/2020       2020-03356   Magda Quinonez et. al.        Death/Property Damage        TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                         The Travelers Indemnity
DKT 310 PO              _
             7/2/2020       2020-03284   Company et. al.               Subrogation Claim            TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                       Personal Injury/Wrongful
DKT 310 PO              _
             7/2/2020       2020-03285   Sean Robert Rangel            Death/Property Damage        TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                         Acadia Insurance Company,
DKT 310 PO              _
             7/2/2020       2020-03289   et. al.                         Subrogation Claim          TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO              _
             7/2/2020       2020-03362   Jose Alfredo Flores et. al.     Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                         Melinda Adams, et al.           Personal Injury/Wrongful
DKT 310 PO              _
             7/2/2020       2020-03372   (JACKSON)                       Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO              _
             7/2/2020       2020-03373   Robb King, et. al.              Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO              _
             7/6/2020       2020-03261   Saul Aguilar et. al.            Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                         Maria Lourdes Hernandez et. Personal Injury/Wrongful
DKT 310 PO              _
             7/6/2020       2020-03282   al.                             Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO              _
             7/6/2020       2020-03283   Melissa Alvarez et. al.         Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO              _
             7/6/2020       2020-03286   Juan Santillana et. al.         Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO              _
             7/6/2020       2020-03287   Gloria Balderas et. al.         Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO              _
             7/6/2020       2020-03288   Baldemar Valdez et. al.         Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO              _
             7/6/2020       2020-03292   Juana Moreno et. al.            Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO              _
             7/6/2020       2020-03300   Juan Garcia Graciano et. al. Death/Property Damage         TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO              _
             7/6/2020       2020-03301   Alfonso Vega et. al.            Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO              _
             7/6/2020       2020-03302   Concepcion Estrada et. al.      Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO              _
             7/6/2020       2020-03305   Myca Nguyen et. al.             Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO              _
             7/6/2020       2020-03350   Mayra Saucedo et. al.           Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO              _
             7/6/2020       2020-03369   A&H Auto Tech, , et al.         Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO              _
             7/6/2020       2020-03379   Gerardo Castorena Jr. , et. al. Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO              _
             7/6/2020       2020-03382   Massiel Nunez, et. al.          Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO              _
             7/6/2020       2020-03384   Gilbert Figueroa, et. al.       Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO              _
             7/6/2020       2020-03386   Duong Tung La, et. al.          Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                         Hector Mondragon Olvera, et. Personal Injury/Wrongful
DKT 310 PO              _
             7/6/2020       2020-03389   al.                             Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO              _
             7/7/2020       2020-03306   Carlos Marquez et. al.          Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO              _
             7/7/2020       2020-03308   Tommy Vo et. al.                Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO              _
             7/7/2020       2020-03313   D Reagan Daniel (III)           Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO              _
             7/7/2020       2020-03314   David Uribe et. al.             Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO              _
             7/7/2020       2020-03315   Famela LLC et. al.              Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                     Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 50 of 61


                                                                       Personal Injury/Wrongful
DKT 310 PO              _
             7/7/2020       2020-03317   Corliss Hopkins               Death/Property Damage        TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                       Personal Injury/Wrongful
DKT 310 PO              _
             7/7/2020       2020-03318   Opal Wiley                    Death/Property Damage        TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                       Personal Injury/Wrongful
DKT 310 PO              _
             7/7/2020       2020-03319   Kelley Young                  Death/Property Damage        TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                       Personal Injury/Wrongful
DKT 310 PO              _
             7/7/2020       2020-03320   AMM Services, LLC et. al.     Death/Property Damage        TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                       Personal Injury/Wrongful
DKT 310 PO              _
             7/7/2020       2020-03321   Luis Matzar et. al.           Death/Property Damage        TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                         Decorus Manufacturing Co.     Personal Injury/Wrongful
DKT 310 PO              _
             7/7/2020       2020-03322   et. al.                       Death/Property Damage        TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                       Personal Injury/Wrongful
DKT 310 PO              _
             7/7/2020       2020-03324   Alfredo Montes et. al.        Death/Property Damage        TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                         National General Insurance
DKT 310 PO              _
             7/7/2020       2020-03325   Company et. al.                 Subrogation Claim          TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                         Hartford Fire Insurance
                                         Company a/s/o CSAT
DKT 310 PO              _
                                         Investment Holdings, LLC, et.
             7/7/2020       2020-03328   al.                             Subrogation Claim          TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO              _
             7/7/2020       2020-03329   Humberto Arreola                Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO              _
             7/7/2020       2020-03330   Richard Delaunay et. al.        Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO              _
             7/7/2020       2020-03331   Amanda Sutton                   Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO              _
             7/7/2020       2020-03332   Alex Mabry                      Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO              _
             7/7/2020       2020-03342   Maria Matias et. al.            Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO              _
             7/7/2020       2020-03352   Ivan Alvarado et. al.           Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO              _
             7/7/2020       2020-03357   Michelle Ordonez, et. al.       Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO              _
             7/7/2020       2020-03359   Albert Nieves, et. al.          Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO              _
             7/7/2020       2020-03363   Miranda Marcelina Flores        Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO              _
             7/7/2020       2020-03367   Marlen Ambriz Indiv., et. al. Death/Property Damage        TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO              _
             7/7/2020       2020-03370   Eric Rodriguez, Sr., et. al.    Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO              _
             7/7/2020       2020-03371   Reymundo Vaesa, et. al.         Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO              _
             7/7/2020       2020-03380   Margarita Flores, et. al.       Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO              _
             7/7/2020       2020-03385   Phillip Burnam , et. al.        Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO              _
             7/7/2020       2020-03387   Maria Trejo et. al.             Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO              _
             7/7/2020       2020-03388   Carole Goff                     Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                         Columbia Lloyds Insurance
DKT 310 PO              _                Company, as Subrogee of
             7/8/2020       2020-03358   Jose Calles, et al.             Subrogation Claim          TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO              _
             7/8/2020       2020-03365   Stag Houston 2, L.P.            Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO              _
             7/8/2020       2020-03368   Hoa Tran, et. al.               Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO              _
             7/8/2020       2020-03374   Michael Carpino Indiv., et. al. Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO              _
             7/8/2020       2020-03375   Victor Delgado, et. al.         Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                                                         Personal Injury/Wrongful
DKT 310 PO              _
             7/8/2020       2020-03377   Lucia Carmona, et. al.          Death/Property Damage      TBD   $   -   TBD   $   -   $   -   $   -   $   -   $   -
                                      Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 51 of 61


                                                                  Personal Injury/Wrongful
DKT 310 PO               _
             8/21/2020       2020-03410   Hoan Pham               Death/Property Damage          TBD   $   -       TBD   $   -   $         -     $       -      $         -     $   -
                                                                  Personal Injury/Wrongful
DKT 310 PO               _
             8/21/2020       2020-03411   Christopher Tovar       Death/Property Damage          TBD   $   -       TBD   $   -   $         -     $       -      $         -     $   -
                                                                  Personal Injury/Wrongful
DKT 310 PO               _
             8/21/2020       2020-03412   Victor Garcia Salas     Death/Property Damage          TBD   $   -       TBD   $   -   $         -     $        -     $         -     $   -
                 _       E         _      Christopher Estrada     Accrued PTO                $    -    $   -   $    -    $   -   $    5,400.00   $   5,400.00   $    5,400.00   $   -
                 _       E         _      Francisco Regla         Accrued PTO                $    -    $   -   $    -    $   -   $    2,520.00   $   2,520.00   $    2,520.00   $   -
                 _       E         _      George Contreras        Accrued PTO                $    -    $   -   $    -    $   -   $    3,923.09   $   3,923.09   $    3,923.09   $   -
                 _       E         _      Inez Tristan            Accrued PTO                $    -    $   -   $    -    $   -   $    3,480.00   $   3,480.00   $    3,480.00   $   -
                 _       E         _      Jason White             Accrued PTO                $    -    $   -   $    -    $   -   $    6,923.08   $   6,923.08   $    6,923.08   $   -
                 _       E         _      John Lichenstein Jr     Accrued PTO                $    -    $   -   $    -    $   -   $    3,230.76   $   3,230.76   $    3,230.76   $   -
                 _       E         _      John Watson             Accrued PTO                $    -    $   -   $    -    $   -   $    8,076.92   $   8,076.92   $    8,076.92   $   -
                 _       E         _      John Watson Jr          Accrued PTO                $    -    $   -   $    -    $   -   $    4,615.39   $   4,615.39   $    4,615.39   $   -
                 _       E         _      Manuel Pacheco          Accrued PTO                $    -    $   -   $    -    $   -   $    3,600.00   $   3,600.00   $    3,600.00   $   -
                 _       E         _      Matthew Snow            Accrued PTO                $    -    $   -   $    -    $   -   $    1,961.54   $   1,961.54   $    1,961.54   $   -
                 _       E         _      Octavio Aceves          Accrued PTO                $    -    $   -   $    -    $   -   $    4,200.00   $   4,200.00   $    4,200.00   $   -
                 _       E         _      Richard Bell            Accrued PTO                $    -    $   -   $    -    $   -   $    3,461.54   $   3,461.54   $    3,461.54   $   -
                 _       E         _      Robert White            Accrued PTO                $    -    $   -   $    -    $   -   $    6,923.08   $   6,923.08   $    6,923.08   $   -
                                                                  Personal Injury/Wrongful
                _        F        _
                                          Enterprise              Death/Property Damage      $   -     $   -   $   -     $   -   $   10,139.12   $       -      $   10,139.12   $   -
                _        F        _       A.J. ROD COMPANY LTD    Trade                      $   -     $   -   $   -     $   -   $      579.50   $       -      $      579.50   $   -
                _        F        _       ACCUWELD INC.           Trade                      $   -     $   -   $   -     $   -   $   27,650.00   $       -      $   27,650.00   $   -
                _        F        _       ACE ELECTRONICS, INC    Trade                      $   -     $   -   $   -     $   -   $      170.21   $       -      $      170.21   $   -
                _        F        _       AMSTOCK SUPPLY          Trade                      $   -     $   -   $   -     $   -   $    1,093.00   $       -      $    1,093.00   $   -
                _        F        _       ASAP MACHINE, INC       Trade                      $   -     $   -   $   -     $   -   $   11,040.00   $       -      $   11,040.00   $   -
                _        F        _       ASTRO ALLOYS, INC.      Trade                      $   -     $   -   $   -     $   -   $   22,951.65   $       -      $   22,951.65   $   -
                _        F        _       Benchmark               Trade                      $   -     $   -   $   -     $   -           TBD     $       -              TBD     $   -
                                          BEST STAINLESS &
                _        F        _
                                          ALLOYS                  Trade                      $   -     $   -   $   -     $   -   $   10,497.00   $       -      $   10,497.00   $   -
                _        F        _       BOURN & KOCH INC.       Trade                      $   -     $   -   $   -     $   -   $    7,488.27   $       -      $    7,488.27   $   -
                                          B-W GRINDING SERVICE
                _        F        _
                                          INC.                    Trade                      $   -     $   -   $   -     $   -   $   18,250.00   $       -      $   18,250.00   $   -
                _        F        _       LLC                     Trade                      $   -     $   -   $   -     $   -   $      316.00   $       -      $      316.00   $   -
                                          CERAMETALS CARBIDE,
                _        F        _
                                          LLC                     Trade                      $   -     $   -   $   -     $   -   $     867.00    $       -      $     867.00    $   -
                                          CHAMPIONS MACHINE
                _        F        _
                                          TOOL SALES              Trade                      $   -     $   -   $   -     $   -   $    1,330.34   $       -      $    1,330.34   $   -
                                          COASTAL INDUSTRIAL &
                _        F        _
                                          SPECIALTY               Trade                      $   -     $   -   $   -     $   -   $      967.98   $       -      $      967.98   $   -
                _        F        _       CORROSION MATERIALS     Trade                      $   -     $   -   $   -     $   -   $   36,026.40   $       -      $   36,026.40   $   -
                _        F        _       CUTTING TOOLS, INC      Trade                      $   -     $   -   $   -     $   -   $      971.82   $       -      $      971.82   $   -
                _        F        _       DARR EQUIPMENT CO       Trade                      $   -     $   -   $   -     $   -   $      176.51   $       -      $      176.51   $   -
                _        F        _       DEWAL INDUSTRIES        Trade                      $   -     $   -   $   -     $   -   $    1,611.31   $       -      $    1,611.31   $   -
                                          DIXIE ELECTRO PLATING
                _        F        _
                                          CO. INC.                Trade                      $   -     $   -   $   -     $   -   $    2,065.00   $       -      $    2,065.00   $   -
                                          ELLIOTT ELECTRIC
                _        F        _
                                          SUPPLY                  Trade                      $   -     $   -   $   -     $   -   $      555.06   $       -      $      555.06   $   -
                _        F        _       ENERGY METALS           Trade                      $   -     $   -   $   -     $   -   $    6,270.36   $       -      $    6,270.36   $   -
                _        F        _       FOX METALS              Trade                      $   -     $   -   $   -     $   -   $    7,110.00   $       -      $    7,110.00   $   -
                _        F        _       FRY STEEL COMPANY       Trade                      $   -     $   -   $   -     $   -   $    1,796.42   $       -      $    1,796.42   $   -
                _        F        _       GAMMON GEAR, LLC        Trade                      $   -     $   -   $   -     $   -   $    1,965.00   $       -      $    1,965.00   $   -
                                          GLOBAL EQUIPMENT
                _        F        _
                                          COMPANY                 Trade                      $   -     $   -   $   -     $   -   $      757.38   $       -      $      757.38   $   -
                _        F        _       GRAY CHEM, INC.         Trade                      $   -     $   -   $   -     $   -   $    4,624.15   $       -      $    4,624.15   $   -
                                          GREENS BLUE FLAME
                _        F        _
                                          GAS CO.                 Trade                      $   -     $   -   $   -     $   -   $    1,207.43   $       -      $    1,207.43   $   -
                                          GROVES INDUSTRIAL
                _        F        _
                                          SUPPLY                  Trade                      $   -     $   -   $   -     $   -   $   21,532.51   $       -      $   21,532.51   $   -
                _        F        _       GULL INDUSTRIES         Trade                      $   -     $   -   $   -     $   -   $      707.50   $       -      $      707.50   $   -
                                          H & M PLATING
                _        F        _
                                          COMPANY, INC            Trade                      $   -     $   -   $   -     $   -   $     470.00    $       -      $     470.00    $   -
                                          HOUSTON PLATING
                _        F        _
                                          COMPANY, LLP            Trade                      $   -     $   -   $   -     $   -   $   17,859.25   $       -      $   17,859.25   $   -
            Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 52 of 61


             HOUSTON WATER JET,
_   F   _
             LLC                       Trade         $           -     $       -     $            -    $          -     $      180.00    $         -     $      180.00    $   -
_   F   _    HUNTER, INC.              Trade         $           -     $       -     $            -    $          -     $      403.74    $         -     $      403.74    $   -
             INDUSTRIAL BEARING &
_   F   _
             SVCS                      Trade         $           -     $       -     $            -    $          -     $      909.75    $         -     $      909.75    $   -
             INDUSTRIAL DIAMOND
_   F   _
             PRODUCTS CO               Trade         $           -     $       -     $            -    $          -     $     4,157.55   $         -     $     4,157.55   $   -
             INTSEL STEEL
_   F   _
             DISTRIBUTORS              Trade         $           -     $       -     $            -    $          -     $       437.95   $         -     $       437.95   $   -
_   F   _    LARK HEAT TREAT, INC.     Trade         $           -     $       -     $            -    $          -     $    16,632.43   $         -     $    16,632.43   $   -
_   F   _    LIBERTY FORGE, INC.       Trade         $           -     $       -     $            -    $          -     $    19,620.00   $         -     $    19,620.00   $   -
_   F   _    MATHESON TRI-GAS, INC     Trade         $           -     $       -     $            -    $          -     $    18,965.02   $         -     $    18,965.02   $   -
             METAL CUTTING
_   F   _
             SPECIALISTS, LLC          Trade         $           -     $       -     $            -    $          -     $     1,864.00   $         -     $     1,864.00   $   -
_   F   _    MOSS SEAL COMPANY         Trade         $           -     $       -     $            -    $          -     $       263.90   $         -     $       263.90   $   -
_   F   _    SUPPLY                    Trade         $           -     $       -     $            -    $          -     $        75.00   $         -     $        75.00   $   -
             MYERS TECHNOLOGY
_   F   _
             CO. LLC                   Trade         $           -     $       -     $            -    $          -     $    43,000.00   $         -     $    43,000.00   $   -
             NATIONAL ALLOY
_   F   _
             SOLUTIONS LLC             Trade         $           -     $       -     $            -    $          -     $     6,645.97   $         -     $     6,645.97   $   -
_   F   _    NICOL SCALES              Trade         $           -     $       -     $            -    $          -     $       405.95   $         -     $       405.95   $   -
_   F   _    OLYMPUS AMERICA INC       Trade         $           -     $       -     $            -    $          -     $       205.00   $         -     $       205.00   $   -
_   F   _    P&B TESTING INC           Trade         $           -     $       -     $            -    $          -     $     1,965.00   $         -     $     1,965.00   $   -
             PARISH INTERNATIONAL,
_   F   _
             INC.                      Trade         $           -     $       -     $            -    $          -     $    25,809.00   $         -     $    25,809.00   $   -
             PRECISION SURFACES
_   F   _
             INTL.                     Trade         $           -     $       -     $            -    $          -     $     2,269.70   $         -     $     2,269.70   $   -
_   F   _    PT Huayue Nickel Cobalt   Trade         $           -     $       -     $            -    $          -     $    26,896.50   $         -     $    26,896.50   $   -
_   F   _    QUENCH USA, INC.          Trade         $           -     $       -     $            -    $          -     $        33.41   $         -     $        33.41   $   -
_   F   _    RAMS ALLOYS,LLC           Trade         $           -     $       -     $            -    $          -     $       760.00   $         -     $       760.00   $   -
_   F   _    RELIABLE EDM, INC.        Trade         $           -     $       -     $            -    $          -     $     5,250.00   $         -     $     5,250.00   $   -
_   F   _    ROMI MACHINE TOOLS        Trade         $           -     $       -     $            -    $          -     $       196.00   $         -     $       196.00   $   -
             RS MACHINE COMPANY
_   F   _
             LLC                       Trade         $           -     $       -     $            -    $          -     $    36,550.00   $         -     $    36,550.00   $   -
_   F   _    S + S INDUSTRIES          Trade         $           -     $       -     $            -    $          -     $     1,340.00   $         -     $     1,340.00   $   -
_   F   _    SCOTT STAINLESS, INC.     Trade         $           -     $       -     $            -    $          -     $    19,348.00   $         -     $    19,348.00   $   -
             SIFCO APPLIED SURFACE
_   F   _
             CONCEPTS                  Trade         $           -     $       -     $            -    $          -     $     9,550.00   $         -     $     9,550.00   $   -
_   F   _    SIGMA TUBE & BAR          Trade         $           -     $       -     $            -    $          -     $     4,440.00   $         -     $     4,440.00   $   -
_   F   _    SOUTHLAND BATTERY         Trade         $           -     $       -     $            -    $          -     $       139.00   $         -     $       139.00   $   -
             SPECIAL PIPING
_   F   _
             MATERIALS, INC            Trade         $           -     $       -     $            -    $          -     $     2,550.00   $         -     $     2,550.00   $   -
             SPECIALTY HEAT TREAT,
_   F   _
             INC                       Trade         $           -     $       -     $            -    $          -     $      250.00    $         -     $      250.00    $   -
             SUPERIOR SHOT
_   F   _
             PEENING, INC              Trade         $           -     $       -     $            -    $          -     $      450.00    $         -     $      450.00    $   -
             SURFACE PREPARATION,
_   F   _
             LLC.                      Trade         $           -     $       -     $            -    $          -     $     7,373.11   $         -     $     7,373.11   $   -
             TEXCELLENT
_   F   _
             INDUSTRIES, INC.          Trade         $           -     $       -     $            -    $          -     $     3,144.00   $         -     $     3,144.00   $   -
_   F   _    THE NUT PLACE, INC.       Trade         $           -     $       -     $            -    $          -     $       354.29   $         -     $       354.29   $   -
_   F   _    THERMO-TEMP               Trade         $           -     $       -     $            -    $          -     $       170.00   $         -     $       170.00   $   -
_   F   _    THREE L, INC.             Trade         $           -     $       -     $            -    $          -     $     2,308.95   $         -     $     2,308.95   $   -
             THYSSENKRUPP
_   F   _
             MATERIALS, NA             Trade         $           -     $       -     $            -    $          -     $    45,679.00   $         -     $    45,679.00   $   -
_   F   _    TOP TOOLING INC.          Trade         $           -     $       -     $            -    $          -     $     4,067.00   $         -     $     4,067.00   $   -
_   F   _    UNITED TOOL & SUPPLY      Trade         $           -     $       -     $            -    $          -     $       286.00   $         -     $       286.00   $   -
_   F   _    VERTECS                   Trade         $           -     $       -     $            -    $          -     $    15,592.50   $         -     $    15,592.50   $   -
_   F   _    VICTORY METALS, LLC       Trade         $           -     $       -     $            -    $          -     $    21,497.00   $         -     $    21,497.00   $   -
             VINATECH INDUSTRIES,
_   F   _
             INC.                      Trade         $           -     $       -     $             -    $         -     $    11,145.00   $         -     $    11,145.00   $   -
_   F   _    Afco                      (Unsecured)   $           -     $       -     $             -    $         -     $   170,239.77   $         -     $   170,239.77   $   -
                                                     $ 26,452,583.59   $ 62,351.55   $   23,075,420.47 $ 3,241,459.08   $   810,781.06   $   58,315.40   $   827,482.18   $   -
Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 53 of 61




                       EXHIBIT C

        SUMMARY OF STATE COURT CASES
              SORTED BY DATE
                                         Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 54 of 61


 BANKR.                                   ADV. PROC.
 COURT                                    PENDING IN                                                                                                                                 STATE                                        STATE
REMOVAL       BANKR. COURT    REMOVING   WHICH BANKR.                                                                                                                               COURT    STATE COURT                          COURT
  DATE        ADV. PROC. NO     PARTY        CASE                   PLAINTIFF(S)                      DEFENDANT(S)               PLAINTIFF ATTORNEY/FIRM    COMMITTEE INVOLVEMENT FILED DATE   CASE NO.  COURT NO.                JUDGE
                                                                                                Watson Valve Services Inc.;
                                                                                                Watson Grinding and                                         Rob Kwok - Committee Co-Chair
  4/20/2020     2020-3083       Debtor      Grinding    Rigoberto Miranda; Jr. et. al.          Manufacturing Co.                KWOK                       Committee Member (Travis Horton)   1/24/2020   2020-04959   281   Weems
                                                                                                Watson Grinding and
  4/21/2020     2020-3100       Debtor      Grinding    Ramon Cortez et. al.                    Manufacturing Co., et. al.       MOSTYN                                                        1/24/2020   2020-05191   295   Roth
                                                                                                Watson Grinding and                                         Chance McMillan - Committee
  4/20/2020     2020-3085       Debtor      Grinding    Duong Tung La et. al.                   Manufacturing Co., et. al.       MCMILLAN/HADI              Member (Nunez)                     1/27/2020   2020-05281   133   McFarland
                                                                                                Watson Valve Services Inc. et.
  4/20/2020     2020-3091       Debtor      Grinding    Sean Robert Rangel                      al.                              FERNELIOUS SIMON                                              1/27/2020   2020-05585   269   Sepolio
                                                                                                Watson Valve Services Inc. et.                              Rob Kwok - Committee Co-Chair
  4/23/2020     2020-3109       Debtor      Grinding    Travis Horton et. al.                   al.                              KWOK                       Committee Member (Travis Horton)   1/27/2020   2020-05505   55    Payne
                                                                                                Watson Grinding and                                         Mo Aziz - Committee Co-Chair
  4/20/2020     2020-3081       Debtor       Valve      Margarita Flores et. al.                Manufacturing Co., et. al.       ABRAHAM WATKINS            Committee Member (M. Flores)       1/27/2020   2020-05250   295   Roth
                                                                                                Watson Valve Services Inc. et.
  4/20/2020     2020-3082       Debtor       Valve      Yesenia Ayala et. al.                   al.                              ALFRED LAW FIRM                                               1/27/2020   2020-05311   157   Garrison
                                                                                                Watston Grinding and                                        Ryan Zehl - Committee Member
  4/21/2020     2020-3096       Debtor      Grinding    Phillip Burnam                          Manufacturing Co.                ZEHL                       (Philip Burnam)                    1/28/2020   2020-05726   165   Hall
                                                                                                Watson Grinding and              ANTHONY PETERSON LLP /
  4/21/2020     2020-3099       Debtor      Grinding    Daniel Gutierrez Jr. et. al.            Manufacturing Co., et. al.       BONILLA CHAPA                                                 1/30/2020   2020-06829   164   Smoots-Thomas
                                                                                                Watson Grinding and
  4/21/2020     2020-3097       Debtor      Grinding    Carole Goff                             Manufacturing Co., et. al.       BAIN & BARKLEY                                                1/31/2020   2020-07220   11    Hawkins
                                                                                                Watson Grinding and              ANTHONY PETERSON LLP /
  4/22/2020     2020-3102       Debtor      Grinding    Angel Olvera                            Manufacturing Co., et. al.       BONILLA CHAPA                                                 1/31/2020   2020-07292   295   Roth
                                                                                                Watson Valve Services Inc. et.                              Rob Kwok - Committee Co-Chair
  4/22/2020     2020-3108       Debtor      Grinding    Steven Reagle et. al.                   al.                              KWOK                       Committee Member (Travis Horton)   1/31/2020   2020-06877   295   Roth
                                                                                                Watson Grinding and                                         Committee Member (Jannette
  4/22/2020     2020-3107       Debtor      Grinding    Eric Young et. al.                      Manufacturing Co., et. al.       ARNOLD ITKIN               Thomas)                            2/3/2020    2020-07378   125   Carter
                                                                                                Watson Grinding and                                         Chance McMillan - Committee
  4/20/2020     2020-3088       Debtor      Grinding    Glibert Cruz/Massiel Nunez et. al.      Manufacturing Co., et. al.       MCMILLAN                   Member (Nunez)                     2/4/2020    2020-08019   129   Gomez
                                                                                                Watson Grinding and                                         Chance McMillan - Committee
  4/20/2020     2020-3089       Debtor      Grinding    Maria Trejo et. al.                     Manufacturing Co., et. al.       MCMILLAN                   Member (Nunez)                     2/4/2020    2020-08054   80    Weiman
                                                                                                Watson Grinding and                                         Chance McMillan - Committee
  4/20/2020     2020-3090       Debtor      Grinding    Gilbert Figueroa et. al.                Manufacturing Co., et. al.       MCMILLAN                   Member (Nunez)                     2/4/2020    2020-08062   61    Phillips
                                                                                                Watson Grinding and              LAW OFFICES OF MANUEL
  4/21/2020     2020-3093       Debtor      Grinding    Anna Juarez et. al.                     Manufacturing Co., et. al.       SOLIS                                                         2/4/2020    2020-08058   334   Kirkland
                                                                                                Watson Grinding and              LAW OFFICES OF MANUEL
  4/21/2020     2020-3095       Debtor      Grinding    Esteban Pelcastre                       Manufacturing Co., et. al.       SOLIS                                                         2/4/2020    2020-08078   127   Sandill
                                                                                                Watson Grinding and              LAW OFFICES OF MANUEL
  4/22/2020     2020-3105       Debtor      Grinding    Antorion Avitia et. al.                 Manufacturing Co., et. al.       SOLIS                                                         2/4/2020    2020-08069   269   Sepolio
                                                                                                Watson Grinding and                                         Chance McMillan - Committee
  4/22/2020     2020-3106       Debtor      Grinding    Hector Mondragon Olvera et. al.         Manufacturing Co., et. al.       MCMILLAN                   Member (Nunez)                     2/4/2020    2020-08060   133   McFarland
                                                                                                Watson Valve Services Inc. et.                              Lee Thweatt - Committee Member
  4/20/2020     2020-3087       Debtor      Grinding    Houston Corvette Service Inc. et. al.   al.                              THWEATT/KAMINS             (Houston Corvette/Andrus)          2/5/2020    2020-08220   152   Schaffer
                                                                                                Watson Grinding and              LAW OFFICES OF MANUEL
  4/22/2020     2020-3103       Debtor      Grinding    Ema Ferrufino                           Manufacturing Co., et. al.       SOLIS                                                         2/5/2020    2020-08241   190   Miller
                                                                                                Watson Grinding and                                         Rob Kwok - Committee Co-Chair
  4/24/2020     2020-3110       Debtor      Grinding    Chris Le. et. al.                       Manufacturing Co., et. al.     KWOK                         Committee Member (Travis Horton)   2/6/2020    2020-08475   234   Reeder
                                                                                                                               LAW OFFICES OF KEVIN
  5/27/2020     2020-3168       Debtor      Grinding    S&I Realty LLC                          KMHJ Ltd., et. al.             MICHAEL MADDEN PLLC                                             2/6/2020    2020-08595   151   Englehart
                                                                                                Watson Valve Services Inc. et.                              Mo Aziz - Committee Co-Chair
  5/21/2020     2020-3143       Debtor      Grinding    Richard Delaunay, et. al.               al.                            ABRAHAM WATKINS              Committee Member (M. Flores)       2/7/2020    2020-08869   281   Weems
                                                                                                                                                            Lee Thweatt - Committee Member
  5/26/2020     2020-3166       Debtor      Grinding    Sonia Martinez                      KMHJ Ltd., et. al.                   THWEATT/KAMINS             (Houston Corvette/Andrus)          2/10/2020   2020-09409   333   Moore
                                                                                            Watson Valve Services Inc. et.
  4/22/2020     2020-3104       Debtor      Grinding    Hong Long Le et. al.                al.                                  MCALLISTER                                                    2/12/2020   2020-10021   270   Davis
                                                                                            Watson Valve Services Inc. et.
  4/21/2020     2020-3098       Debtor      Grinding    Yousef Abdulla et. al.              al.                                  LASSITER                                                      2/14/2020   2020-10652   190   Miller
                                                                                            KMHJ Management Company,
   8/7/2020     2020-3383      Trustee      Grinding    William Wallingsford, et. al.       LLC, et. al.                         BUZBEE                                                        3/25/2020   2020-19265   80    Weiman
                                                                                            Western International Gas &                                     Chance McMillan - Committee
  5/21/2020     2020-3145       Debtor      Grinding    Juan Santillana et. al.             Cylinders, Inc., et. al.             MCMILLAN                   Member (Nunez)                     4/24/2020   2020-25744   61    Phillips
                                                                                            Watson Grinding and
  6/26/2020     2020-3226      Trustee      Grinding    Hortensa Lima et. al.               Manufacturing Co., et. al.           CLARK LOVE & HUTSON PLLC                                      6/23/2020   2020-37607   270   Davis
                                                                                            Watson Grinding and                  LAW OFFICE OF JAMES A.
  6/29/2020     2020-3235      Trustee      Grinding    Nationwide Insurance Company et al. Manufacturing Co., et. al.           LAWRENCE                                                      6/24/2020   2020-37778   165   Hall
                                  Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 55 of 61


                                                                                   Watson Grinding and
 7/6/2020   2020-3257   Trustee    Grinding   Clear Blue Insurance Company et. al. Manufacturing Co., et. al.       COZEN O'CONNER                                                6/24/2020   2020-37921   234   Reeder
                                                                                   Watson Grinding and
6/26/2020   2020-3225   Trustee    Grinding   Guiomar Novaez III et. al.           Manufacturing Co., et. al.       CLARK LOVE & HUTSON PLLC                                      6/25/2020   2020-38058   189   Dollinger
                                                                                   Watson Grinding and
6/26/2020   2020-3227   Trustee    Grinding   Karen Kartlie                        Manufacturing Co., et. al.       CLARK LOVE & HUTSON PLLC                                      6/25/2020   2020-38037   234   Reeder
                                                                                   Watson Grinding and
6/26/2020   2020-3228   Trustee    Grinding   Roy Tipton et. al.                   Manufacturing Co., et. al.       CLARK LOVE & HUTSON PLLC                                      6/25/2020   2020-38103   127   Sandill
                                                                                   Watson Grinding and
6/29/2020   2020-3233   Trustee    Grinding   Salvador Santana                     Manufacturing Co., et. al.       CLARK LOVE & HUTSON PLLC                                      6/25/2020   2020-38123   269   Sepolio
                                                                                   Watson Grinding and
6/29/2020   2020-3234   Trustee    Grinding   Jose Solorzano et. al.               Manufacturing Co., et. al.       CLARK LOVE & HUTSON PLLC                                      6/25/2020   2020-38108   270   Davis
                                              National Lloyds Insurance Company Watson Grinding and                 DOYEN SEBESTA & POELMA
6/30/2020   2020-3238   Trustee    Grinding   et. al.                              Manufacturing Co., et. al.       LLP                                                           6/29/2020   2020-38656   55    Payne
                                                                                   Watson Grinding and                                         Committee Member (Jannette
7/30/2020   2020-3343   Trustee    Grinding   Thi Banh et. al.                     Manufacturing Co., et. al.       ARNOLD ITKIN               Thomas)                            6/30/2020   2020-39065   113   Collier
                                                                                   Watson Grinding and                                         Mo Aziz - Committee Co-Chair
 7/7/2020   2020-3259   Trustee    Grinding   Maria Castrejon et. al.              Manufacturing Co., et. al.       ABRAHAM WATKINS            Committee Member (M. Flores)       7/1/2020    2020-39335   270   Davis
                                                                                   Watson Grinding and                                         Mo Aziz - Committee Co-Chair
 8/3/2020   2020-3344   Trustee    Grinding   Yuliana Basurto,et. al.              Manufacturing Co., et. al.       ABRAHAM WATKINS            Committee Member (M. Flores)       7/1/2020    2020-39387   152   Schaffer
                                                                                   Watson Grinding and                                         Mo Aziz - Committee Co-Chair
 8/3/2020   2020-3346   Trustee    Grinding   Francison Olivo et. al.              Manufacturing Co., et. al.       ABRAHAM WATKINS            Committee Member (M. Flores)       7/1/2020    2020-39332   125   Carter
                                                                                   Watson Grinding and
 8/3/2020   2020-3347   Trustee    Grinding   Soany S Maradiago Oritz et. al.      Manufacturing Co., et. al.       ANTHONY PETERSON LLP                                          7/1/2020    2020-39320   334   Kirkland
                                                                                   Watson Grinding and                                         Mo Aziz - Committee Co-Chair
 8/3/2020   2020-3349   Trustee    Grinding   Elva Aguilar et. al.                 Manufacturing Co., et. al.       ABRAHAM WATKINS            Committee Member (M. Flores)       7/1/2020    2020-39353   133   McFarland
                                                                                   Watson Grinding and                                         Mo Aziz - Committee Co-Chair
 8/5/2020   2020-3356   Trustee    Grinding   Magda Quinonez et. al.               Manufacturing Co., et. al.       ABRAHAM WATKINS            Committee Member (M. Flores)       7/1/2020    2020-39333   333   Moore
                                              The Travelers Indemnity Company et. Watson Valve Services Inc. et.    MUNCK WILSON MANDALA,
7/10/2020   2020-3284   Trustee    Grinding   al.                                  al.                              LLP                                                           7/2/2020    2020-39673   80    Weiman
                                                                                   Watson Grinding and
7/10/2020   2020-3285   Trustee    Grinding   Sean Robert Rangel                   Manufacturing Co., et. al.       FERNELIOUS SIMON                                              7/2/2020    2020-39663   129   Gomez
                                                                                   Watson Valve Services Inc. et.   LAW OFFICES OF ROBERT A.
7/12/2020   2020-3289   Trustee    Grinding   Acadia Insurance Company, et. al.    al.                              STUTMAN P.C.                                                  7/2/2020    2020-39452   127   Sandill
                                                                                   Watson Valve Services Inc. et.                              Mo Aziz - Committee Co-Chair
 8/5/2020   2020-3362   Trustee    Grinding   Jose Alfredo Flores et. al.          al.                              ABRAHAM WATKINS            Committee Member (M. Flores)       7/2/2020    2020-39415   157   Garrison
                                                                                   Watson Grinding and
 8/6/2020   2020-3372   Trustee    Grinding   Melinda Adams, et al. (JACKSON) Manufacturing Co., et. al.            ROBINS CLOUD LLP                                              7/2/2020    2020-39434   269   Sepolio
                                                                                   Watson Valve Services Inc. et.                              Rob Kwok - Committee Co-Chair
 8/7/2020   2020-3373   Trustee    Grinding   Robb King, et. al.                   al.                              KWOK                       Committee Member (Travis Horton)   7/2/2020    2020-39460   333   Moore
                                                                                   Watson Valve Services Inc. et.                              Chance McMillan - Committee
 7/9/2020   2020-3261   Trustee    Grinding   Saul Aguilar et. al.                 al.                              MCMILLAN                   Member (Nunez)                     7/6/2020    2020-40010   125   Carter
                                                                                   Watson Valve Services Inc. et.                              Chance McMillan - Committee
7/10/2020   2020-3282   Trustee    Grinding   Maria Lourdes Hernandez et. al.      al.                              MCMILLAN                   Member (Nunez)                     7/6/2020    2020-39956   334   Kirkland
                                                                                   Watson Valve Services Inc. et.                              Chance McMillan - Committee
7/10/2020   2020-3283   Trustee    Grinding   Melissa Alvarez et. al.              al.                              MCMILLAN                   Member (Nunez)                     7/6/2020    2020-39968   189   Dollinger
                                                                                   Watson Valve Services Inc. et.                              Chance McMillan - Committee
7/11/2020   2020-3286   Trustee    Grinding   Juan Santillana et. al.              al.                              MCMILLAN                   Member (Nunez)                     7/6/2020    2020-39950   125   Carter
                                                                                   Watson Valve Services Inc. et.                              Chance McMillan - Committee
7/11/2020   2020-3287   Trustee    Grinding   Gloria Balderas et. al.              al.                              MCMILLAN                   Member (Nunez)                     7/6/2020    2020-39931   80    Weiman
                                                                                   Watson Valve Services Inc. et.                              Chance McMillan - Committee
7/12/2020   2020-3288   Trustee    Grinding   Baldemar Valdez et. al.              al.                              MCMILLAN                   Member (Nunez)                     7/6/2020    2020-40054   129   Gomez
                                              Allstate Fire & Casualty Insurance   Watson Valve Services Inc. et.
7/12/2020   2020-3291   Trustee    Grinding   Company, et al.                      al.                              GROTEFELD HOFFMANN LLP                                        7/6/2020    2020-39991   129   Gomez
                                                                                   Watson Grinding and
7/12/2020   2020-3292   Trustee    Grinding   Juana Moreno et. al.                 Manufacturing Co., et. al.       BECK REDDEN LLP                                               7/6/2020    2020-39717   295   Roth
                                                                                   Watson Valve Services Inc. et.                              Chance McMillan - Committee
7/14/2020   2020-3300   Trustee    Grinding   Juan Garcia Graciano et. al.         al.                              MCMILLAN                   Member (Nunez)                     7/6/2020    2020-39925   190   Miller
                                                                                    Watson Grinding and             LAW OFFICES OF MANUEL
7/16/2020   2020-3301   Trustee    Grinding   Alfonso Vega et. al.                 Manufacturing Co., et. al.       SOLIS                                                         7/6/2020    2020-39923   55    Payne
                                                                                   Watson Grinding and
7/16/2020   2020-3302   Trustee    Grinding   Concepcion Estrada et. al.           Manufacturing Co., et. al.       BECK REDDEN LLP                                               7/6/2020    2020-39709   127   Sandill
                                                                                   Watson Grinding and
7/17/2020   2020-3305   Trustee    Grinding   Myca Nguyen et. al.                  Manufacturing Co., et. al.       HAUN MENA PLLC                                                7/6/2020    2020-39698   333   Moore
                                                                                   Watson Valve Services Inc. et.                              Chance McMillan - Committee
 8/3/2020   2020-3350   Trustee    Grinding   Mayra Saucedo et. al.                al.                              MCMILLAN                   Member (Nunez)                     7/6/2020    2020-39955   215   Palmer
                                                                                   Watson Grinding and
 8/6/2020   2020-3369   Trustee    Grinding   A&H Auto Tech, , et al.              Manufacturing Co., et. al.       DICK LAW FIRM PLLC                                            7/6/2020    2020-40095   152   Schaffer
                                  Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 56 of 61


                                                                                                                                              Chance McMillan - Committee
 8/9/2020   2020-3384   Trustee    Grinding   Gilbert Figueroa, et. al.           ARC Specialties Inc., et. al.   MCMILLAN                    Member (Nunez)                     7/6/2020   2020-39924   61    Phillips
                                                                                                                                              Chance McMillan - Committee
8/10/2020   2020-3386   Trustee    Grinding   Duong Tung La, et. al.              ARC Specialties Inc., et. al.   MCMILLAN                    Member (Nunez)                     7/6/2020   2020-39864   157   Garrison
                                                                                                                                              Chance McMillan - Committee
8/10/2020   2020-3389   Trustee    Grinding   Hector Mondragon Olvera, et. al.    ARC Specialties Inc., et. al.  MCMILLAN                     Member (Nunez)                     7/6/2020   2020-39996   11    Hawkins
                                                                                  Watson Valve Services Inc. et. SHRADER & ASSOCIATES LLP     Eugene Egdorf - Committee Member
 8/7/2020   2020-3379   Trustee     Valve     Gerardo Castorena Jr. , et. al.     al.                            (EGDORF)                     (Gerardo Castorena)                7/6/2020   2020-39838   281   Weems
                                                                                                                                              Chance McMillan - Committee
 8/7/2020   2020-3382   Trustee     Valve     Massiel Nunez, et. al.             ARC Specialties Inc., et. al.    MCMILLAN                    Member (Nunez)                     7/6/2020   2020-40011   151   Englehart
                                                                                 Watson Valve Services Inc. et.                               Lee Thweatt - Committee Member
7/17/2020   2020-3306   Trustee    Grinding   Carlos Marquez et. al.             al.                              THWEATT/KAMINS              (Houston Corvette/Andrus)          7/7/2020   2020-40347   164   Smoots-Thomas
                                                                                 Watson Valve Services Inc. et.                               Lee Thweatt - Committee Member
7/17/2020   2020-3308   Trustee    Grinding   Tommy Vo et. al.                   al.                              THWEATT/KAMINS              (Houston Corvette/Andrus)          7/7/2020   2020-40344   80    Weiman
                                                                                 Watson Valve Services Inc. et.                               Lee Thweatt - Committee Member
7/23/2020   2020-3313   Trustee    Grinding   D Reagan Daniel (III)              al.                              THWEATT/KAMINS              (Houston Corvette/Andrus)          7/7/2020   2020-40339   152   Schaffer
                                                                                 Watson Valve Services Inc. et.                               Lee Thweatt - Committee Member
7/23/2020   2020-3314   Trustee    Grinding   David Uribe et. al.                al.                              THWEATT/KAMINS              (Houston Corvette/Andrus)          7/7/2020   2020-40340   125   Carter
                                                                                 Watson Valve Services Inc. et.                               Lee Thweatt - Committee Member
7/23/2020   2020-3315   Trustee    Grinding   Famela LLC et. al.                 al.                              THWEATT/KAMINS              (Houston Corvette/Andrus)          7/7/2020   2020-40337   152   Schaffer
                                                                                 Watson Valve Services Inc. et.
7/23/2020   2020-3317   Trustee    Grinding   Corliss Hopkins                    al.                              CRISTOBAL M. GALINDO P.C.                                      7/7/2020   2020-40309   11    Hawkins
                                                                                 Watson Grinding and
7/24/2020   2020-3318   Trustee    Grinding   Opal Wiley                         Manufacturing Co., et. al.       FITTS LAW FIRM PLLC                                            7/7/2020   2020-40301   189   Dollinger
                                                                                 Watson Grinding and
7/24/2020   2020-3319   Trustee    Grinding   Kelley Young                       Manufacturing Co., et. al.       CLARK LOVE & HUTSON PLLC                                       7/7/2020   2020-40299   281   Weems
                                                                                 Watson Valve Services Inc. et.                               Lee Thweatt - Committee Member
7/24/2020   2020-3320   Trustee    Grinding   AMM Services, LLC et. al.          al.                              THWEATT/KAMINS              (Houston Corvette/Andrus)          7/7/2020   2020-40298   295   Roth
                                                                                 Watson Valve Services Inc. et.
7/24/2020   2020-3321   Trustee    Grinding   Luis Matzar et. al.                al.                              PIERCE SKRABANEK PLLC                                          7/7/2020   2020-40297   151   Englehart
                                                                                 Watson Valve Services Inc. et.                               Lee Thweatt - Committee Member
7/24/2020   2020-3322   Trustee    Grinding   Decorus Manufacturing Co. et. al.  al.                              THWEATT/KAMINS              (Houston Corvette/Andrus)          7/7/2020   2020-40270   234   Reeder
                                                                                 Watson Valve Services Inc. et.   MESTEMAKER STRAUB &
7/25/2020   2020-3324   Trustee    Grinding   Alfredo Montes et. al.             al.                              ZUMWALT                                                        7/7/2020   2020-40269   157   Garrison
                                              National General Insurance Company Watson Valve Services Inc. et.
7/25/2020   2020-3325   Trustee    Grinding   et. al.                            al.                              BERGER KAHN                                                    7/7/2020   2020-40244   215   Palmer
                                                                                 Watson Valve Services Inc. et.   MATTHIESEN WICKERT &
7/25/2020   2020-3326   Trustee    Grinding   Essentia Insurance Company,et. al. al.                              LEHRER S.C.                                                    7/7/2020   2020-40243   133   McFarland
                                              Hartford Fire Insurance Company
                                              a/s/o CSAT Investment Holdings,    Watson Valve Services Inc. et.   DOYEN SEBESTA & POELMA
7/28/2020   2020-3328   Trustee    Grinding   LLC, et. al.                       al.                              LLP                                                            7/7/2020   2020-40232   190   Miller
                                                                                 Watson Valve Services Inc. et.                               Chance McMillan - Committee
7/28/2020   2020-3329   Trustee    Grinding   Humberto Arreola                   al.                              MCMILLAN                    Member (Nunez)                     7/7/2020   2020-40208   190   Miller
                                                                                 Watson Valve Services Inc. et.                               Mo Aziz - Committee Co-Chair
7/28/2020   2020-3330   Trustee    Grinding   Richard Delaunay et. al.           al.                              ABRAHAM WATKINS             Committee Member (M. Flores)       7/7/2020   2020-40230   281   Weems
                                                                                 Watson Valve Services Inc. et.                               Chance McMillan - Committee
7/28/2020   2020-3331   Trustee    Grinding   Amanda Sutton                      al.                              MCMILLAN                    Member (Nunez)                     7/7/2020   2020-39965   281   Weems
                                                                                 Watson Valve Services Inc. et.                               Chance McMillan - Committee
7/28/2020   2020-3332   Trustee    Grinding   Alex Mabry                         al.                              MCMILLAN                    Member (Nunez)                     7/7/2020   2020-39914   295   Roth
                                                                                 Watson Valve Services Inc. et.                               Chance McMillan - Committee
7/29/2020   2020-3342   Trustee    Grinding   Maria Matias et. al.               al.                              MCMILLAN                    Member (Nunez)                     7/7/2020   2020-39919   11    Hawkins
                                                                                 Watson Grinding and
 8/3/2020   2020-3352   Trustee    Grinding   Ivan Alvarado et. al.              Manufacturing Co., et. al.       TRIPLETT LAW FIRM                                              7/7/2020   2020-40194   125   Carter
                                                                                 Watson Valve Services Inc. et.                               Chance McMillan - Committee
 8/5/2020   2020-3357   Trustee    Grinding   Michelle Ordonez, et. al.          al.                              MCMILLAN                    Member (Nunez)                     7/7/2020   2020-39982   129   Gomez
                                                                                 Watson Valve Services Inc. et.                               Lee Thweatt - Committee Member
 8/5/2020   2020-3359   Trustee    Grinding   Albert Nieves, et. al.             al.                              THWEATT/KAMINS              (Houston Corvette/Andrus)          7/7/2020   2020-40349   281   Weems
                                                                                 Watson Valve Services Inc. et.                               Lee Thweatt - Committee Member
 8/5/2020   2020-3363   Trustee    Grinding   Miranda Marcelina Flores           al.                              THWEATT/KAMINS              (Houston Corvette/Andrus)          7/7/2020   2020-40333   133   McFarland
                                                                                 Watson Valve Services Inc. et.                               Chance McMillan - Committee
 8/6/2020   2020-3367   Trustee    Grinding   Marlen Ambriz Indiv., et. al.      al.                              MCMILLAN                    Member (Nunez)                     7/7/2020   2020-39916   127   Sandill
                                                                                 Watson Valve Services Inc. et.                               Chance McMillan - Committee
 8/6/2020   2020-3370   Trustee    Grinding   Eric Rodriguez, Sr., et. al.       al.                              MCMILLAN                    Member (Nunez)                     7/7/2020   2020-40059   80    Weiman
                                                                                 Watson Valve Services Inc. et.
 8/6/2020   2020-3371   Trustee    Grinding   Reymundo Vaesa, et. al.            al.                              CROWELL & KUCERA, PLLC                                         7/7/2020   2020-40006   165   Hall
                                                                                 Watson Valve Services Inc. et.
 8/7/2020   2020-3376   Trustee    Grinding   Johnyce Adams, et. al.             al.                              BRENT COON & ASSOCIATES                                        7/7/2020   2020-40081   125   Carter
                                                                                 Watson Valve Services Inc. et.                               Mo Aziz - Committee Co-Chair
 8/9/2020   2020-3385   Trustee    Grinding   Phillip Burnam , et. al.           al.                              ABRAHAM WATKINS             Committee Member (M. Flores)       7/7/2020   2020-40245   152   Schaffer
                                    Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 57 of 61


                                                                                                                                               Chance McMillan - Committee
 8/10/2020    2020-3387   Trustee    Grinding   Maria Trejo et. al.               ARC Specialties Inc., et. al.     MCMILLAN                   Member (Nunez)                     7/7/2020    2020-39963   55    Payne
                                                                                                                                               Mo Aziz - Committee Co-Chair
 8/10/2020    2020-3388   Trustee    Grinding   Carole Goff                       KMHJ Ltd., et. al.                ABRAHAM WATKINS            Committee Member (M. Flores)       7/7/2020    2020-40254   270   Davis

                                                                                                                                               Mo Aziz - Committee Co-Chair
  8/7/2020    2020-3380   Trustee     Valve     Margarita Flores, et. al.         ARC Specialties Inc., et. al.     ABRAHAM WATKINS            Committee Member (M. Flores)       7/7/2020    2020-40216   11    Hawkins
                                                                                  Watson Valve Services Inc. et.
 7/28/2020    2020-3333   Trustee    Grinding   Chuyen Tu                         al.                               POTTS LAW FIRM                                                7/8/2020    2020-40694   164   Smoots-Thomas
                                                                                  Watson Valve Services Inc. et.
 7/28/2020    2020-3334   Trustee    Grinding   Binh Lu                           al.                               POTTS LAW FIRM                                                7/8/2020    2020-40669   215   Palmer
                                                                                  Watson Valve Services Inc. et.
 7/29/2020    2020-3335   Trustee    Grinding   Valentine Revuelta et. al.        al.                               POTTS LAW FIRM                                                7/8/2020    2020-40692   164   Smoots-Thomas
                                                                                  Watson Valve Services Inc. et.
 7/29/2020    2020-3336   Trustee    Grinding   Felipe Revuelta                   al.                               POTTS LAW FIRM                                                7/8/2020    2020-40660   152   Schaffer
                                                Cypress Texas Insurance Company   Watson Valve Services Inc. et.
 7/29/2020    2020-3337   Trustee    Grinding   (a/s/o Leonardo Fortuno)          al.                               GROELLE & SALMON P.A.                                         7/8/2020    2020-40426   333   Moore
                                                                                  Watson Valve Services Inc. et.
 7/29/2020    2020-3338   Trustee    Grinding   Zee Zhong Lee                     al.                               POTTS LAW FIRM                                                7/8/2020    2020-40647   125   Carter
                                                                                  Watson Valve Services Inc. et.
 7/29/2020    2020-3339   Trustee    Grinding   Tony Yu                           al.                               POTTS LAW FIRM                                                7/8/2020    2020-40634   127   Sandill
                                                                                  Watson Valve Services Inc. et.
 7/29/2020    2020-3340   Trustee    Grinding   Jose Rodriguez et. al.            al.                               POTTS LAW FIRM                                                7/8/2020    2020-40632   129   Gomez
                                                                                  Watson Valve Services Inc. et.
 7/29/2020    2020-3341   Trustee    Grinding   Toan D Ly                         al.                               POTTS LAW FIRM                                                7/8/2020    2020-40627    55   Payne
  8/3/2020    2020-3351   Trustee    Grinding   Brandi Peck                       KMHJ Ltd., et. al.                BUZBEE                                                        7/8/2020    2020-40602   190   Miller
                                                Company, as Subrogee of Jose      Watson Valve Services Inc. et.    DONATO BROWN POOL &
  8/5/2020    2020-3358   Trustee    Grinding   Calles, et al.                    al.                               MOEHLMANN                                                     7/8/2020    2020-40516   133   McFarland
                                                                                  Watson Valve Services Inc. et.
  8/5/2020    2020-3360   Trustee    Grinding   Amica Mutual Insurance Company    al.                               DEAN G. PAPPAS LAW FIRM                                       7/8/2020    2020-40547   234   Reeder
                                                                                  Watson Valve Services Inc. et.    KANE RUSSELL COLEMAN AND
  8/6/2020    2020-3365   Trustee    Grinding   Stag Houston 2, L.P.              al.                               LOGAN PC                                                      7/8/2020    2020-40530   152   Schaffer
                                                                                  KMHJ Management Company,
  8/6/2020    2020-3366   Trustee    Grinding   Charlene Marthieo, et. al.        LLC, et al.                       BUZBEE                                                        7/8/2020    2020-40596   127   Sandill
                                                                                  Watson Grinding and
  8/6/2020    2020-3368   Trustee    Grinding   Hoa Tran, et. al.                 Manufacturing Co., et. al.        MOSTYN                                                        7/8/2020    2020-40556   11    Hawkins
                                                                                  Watson Valve Services Inc. et.                               Lee Thweatt - Committee Member
  8/7/2020    2020-3374   Trustee    Grinding   Michael Carpino Indiv., et. al.   al.                               THWEATT/KAMINS             (Houston Corvette/Andrus)          7/8/2020    2020-40570   113   Collier
                                                                                  Watson Valve Services Inc. et.                               Rob Kwok - Committee Co-Chair
  8/7/2020    2020-3375   Trustee    Grinding   Victor Delgado, et. al.           al.                               KWOK                       Committee Member (Travis Horton)   7/8/2020    2020-40526   270   Davis
                                                                                  Watson Valve Services Inc. et.                               Mo Aziz - Committee Co-Chair
  8/7/2020    2020-3377   Trustee    Grinding   Lucia Carmona, et. al.            al.                               ABRAHAM WATKINS            Committee Member (M. Flores)       7/8/2020    2020-40612   165   Hall
  8/7/2020    2020-3381   Trustee     Valve     Yesenia Ayala, et. al.            Matheson Tri-Gas, Inc., et. al.   ALFRED LAW FIRM                                               7/8/2020    2020-40565   333   Moore
                                                                                                                                               Chance McMillan - Committee
  9/9/2020    2020-3410   Trustee    Grinding   Hoan Pham                         ARC Specialties Inc., et. al.     MCMILLAN                   Member (Nunez)                     8/21/2020   2020-50258   129   Gomez
                                                                                                                                               Chance McMillan - Committee
  9/9/2020    2020-3411   Trustee    Grinding   Christopher Tovar                 ARC Specialties Inc., et. al.     MCMILLAN                   Member (Nunez)                     8/21/2020   2020-50254   157   Garrison
                                                                                                                                               Chance McMillan - Committee
  9/9/2020    2020-3412   Trustee    Grinding   Victor Garcia Salas               ARC Specialties Inc., et. al.     MCMILLAN                   Member (Nunez)                     8/21/2020   2020-50259   133   McFarland
                                                                                                                                               Chance McMillan - Committee
10/12/2020 2020-9999      Trustee    Grinding   Cascata Partners, LLC             ARC Specialties Inc., et. al.     MCMILLAN                   Member (Nunez)                     9/21/2020   2020-58768   270   Davis
Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 58 of 61




                          EXHIBIT D

             SUMMARY OF CASES IN WHICH
              DEBTOR WAS NOT NAMED BY
            PLAINTIFF BUT ADDED BY THIRD
                   PARTY PETITION
                                          Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 59 of 61


 BANKR.                                                                                                                                                                                                                 DUPLICATE OF
 COURT                                                                                                                                                                                            STATE                 CASE NAMING
REMOVAL       BANKR. COURT    MOTION TO      DKT   MTN FILE                                                                                                                                       COURT  STATE COURT     DEBTOR AS
  DATE        ADV. PROC. NO REMAND/ABSTAIN   NO.    DATE                  PLAINTIFF(S)                    DEFENDANT(S)                 PLAINTIFF ATTORNEY/FIRM COMMITTEE INVOLVEMENT FILED DATE            CASE NO.      DEFENDANT
                              MOTION TO                                                                                                                        Mo Aziz - Committee Co-Chair
  5/21/2020   2020-3143        REMAND        12     8/31/2020 Richard Delaunay, et. al.          Watson Valve Services Inc. et. al.   ABRAHAM WATKINS          Committee Member (M. Flores)   2/7/2020  2020-08869          YES
                              MOTION TO                                                                                                                        Lee Thweatt - Committee Member
  5/26/2020   2020-3166        REMAND        11     8/31/2020 Sonia Martinez                     KMHJ Ltd., et. al.                   THWEATT/KAMINS           (Houston Corvette/Andrus)      2/10/2020 2020-09409           NO
                              MOTION TO                                                          KMHJ Management Company, LLC,
   8/7/2020   2020-3383        REMAND        688    8/31/2020 William Wallingsford, et. al.      et. al.                       BUZBEE                                                          3/25/2020   2020-19265       YES
                              MOTION TO                                                                                                                         Chance McMillan - Committee
   8/7/2020   2020-3382        REMAND        18     8/31/2020 Massiel Nunez, et. al.             ARC Specialties Inc., et. al.        MCMILLAN                  Member (Nunez)                 7/6/2020    2020-40011       YES
                              MOTION TO                                                                                                                         Chance McMillan - Committee
   8/9/2020   2020-3384        REMAND        21     8/31/2020 Gilbert Figueroa, et. al.          ARC Specialties Inc., et. al.        MCMILLAN                  Member (Nunez)                 7/6/2020    2020-39924       YES
                              MOTION TO                                                                                                                         Chance McMillan - Committee
  8/10/2020   2020-3386        REMAND        20     8/31/2020 Duong Tung La, et. al.             ARC Specialties Inc., et. al.        MCMILLAN                  Member (Nunez)                 7/6/2020    2020-39864       YES
                              MOTION TO                                                                                                                         Chance McMillan - Committee
  8/10/2020   2020-3389        REMAND        17     8/31/2020 Hector Mondragon Olvera, et. al.   ARC Specialties Inc., et. al.        MCMILLAN                  Member (Nunez)                 7/6/2020    2020-39996       YES
                              MOTION TO                                                                                                                         Mo Aziz - Committee Co-Chair
   8/7/2020   2020-3380        REMAND        17     8/31/2020 Margarita Flores, et. al.          ARC Specialties Inc., et. al.        ABRAHAM WATKINS           Committee Member (M. Flores)   7/7/2020    2020-40216       YES
                              MOTION TO                                                                                                                         Chance McMillan - Committee
  8/10/2020   2020-3387        REMAND        21     8/31/2020 Maria Trejo et. al.                ARC Specialties Inc., et. al.        MCMILLAN                  Member (Nunez)                 7/7/2020    2020-39963       YES
                              MOTION TO                                                                                                                         Mo Aziz - Committee Co-Chair
  8/10/2020 2020-3388          REMAND        15     8/31/2020 Carole Goff                        KMHJ Ltd., et. al.                   ABRAHAM WATKINS           Committee Member (M. Flores)   7/7/2020    2020-40254       YES
                              MOTION TO
   8/7/2020 2020-3381          REMAND        12     8/31/2020 Yesenia Ayala, et. al.             Matheson Tri-Gas, Inc., et. al.      ALFRED LAW FIRM                                          7/8/2020    2020-40565       YES
                              MOTION TO                                                                                                                         Chance McMillan - Committee
   9/9/2020 2020-3410          REMAND         3     9/15/2020 Hoan Pham                          ARC Specialties Inc., et. al.        MCMILLAN                  Member (Nunez)                 8/21/2020   2020-50258     NO / LATE
                              MOTION TO                                                                                                                         Chance McMillan - Committee
   9/9/2020 2020-3411          REMAND         3     9/15/2020 Christopher Tovar                  ARC Specialties Inc., et. al.        MCMILLAN                  Member (Nunez)                 8/21/2020   2020-50254     NO / LATE
                              MOTION TO                                                                                                                         Chance McMillan - Committee
   9/9/2020 2020-3412          REMAND         3     9/15/2020 Victor Garcia Salas                ARC Specialties Inc., et. al.        MCMILLAN                  Member (Nunez)                 8/21/2020   2020-50259     NO / LATE
Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 60 of 61




                       EXHIBIT E

  SUMMARY OF CASES IN WHICH NO MOTION
     TO ABSTAIN/REMAND WAS FILED
                                  Case 20-30967 Document 825 Filed in TXSB on 10/12/20 Page 61 of 61


 BANKR.
 COURT                                                                                                                                  STATE
REMOVAL       BANKR. COURT    MOTION TO                                                DEBTOR IS A                           COMMITTEE COURT    STATE COURT
  DATE        ADV. PROC. NO REMAND/ABSTAIN    POC FILED          PLAINTIFF(S)          DEFENDANT     PLAINTIFF ATTORNEY/FIRM  MEMBER FILED DATE   CASE NO.



  4/21/2020     2020-3098   NO MOTION FILED      NO       Yousef Abdulla et. al.          YES        LASSITER                    NO    2/14/2020   2020-10652
  4/22/2020     2020-3104   NO MOTION FILED      NO       Hong Long Le et. al.            YES        MCALLISTER                  NO    2/12/2020   2020-10021
                                                                                                     LAW OFFICES OF KEVIN
  5/27/2020     2020-3168   NO MOTION FILED     YES       S&I Realty LLC                  YES        MICHAEL MADDEN PLLC         NO     2/6/2020   2020-08595
  6/26/2020     2020-3225   NO MOTION FILED     NO        Guiomar Novaez III et. al.      YES        CLARK LOVE & HUTSON PLLC    NO    6/25/2020   2020-38058
  6/26/2020     2020-3226   NO MOTION FILED     NO        Hortensa Lima et. al.           YES        CLARK LOVE & HUTSON PLLC    NO    6/23/2020   2020-37607
  6/26/2020     2020-3227   NO MOTION FILED     NO        Karen Kartlie                   YES        CLARK LOVE & HUTSON PLLC    NO    6/25/2020   2020-38037
  6/26/2020     2020-3228   NO MOTION FILED     NO        Roy Tipton et. al.              YES        CLARK LOVE & HUTSON PLLC    NO    6/25/2020   2020-38103
  6/29/2020     2020-3233   NO MOTION FILED     NO        Salvador Santana                YES        CLARK LOVE & HUTSON PLLC    NO    6/25/2020   2020-38123
  6/29/2020     2020-3234   NO MOTION FILED     NO        Jose Solorzano et. al.          YES        CLARK LOVE & HUTSON PLLC    NO    6/25/2020   2020-38108
  7/17/2020     2020-3305   NO MOTION FILED     NO        Myca Nguyen et. al.             YES        HAUN MENA PLLC              NO     7/6/2020   2020-39698
  7/23/2020     2020-3317   NO MOTION FILED     NO        Corliss Hopkins                 YES        CRISTOBAL M. GALINDO P.C.   NO     7/7/2020   2020-40309
  7/24/2020     2020-3318   NO MOTION FILED     NO        Opal Wiley                      YES        FITTS LAW FIRM PLLC         NO     7/7/2020   2020-40301
  7/24/2020     2020-3319   NO MOTION FILED     NO        Kelley Young                    YES        CLARK LOVE & HUTSON PLLC    NO     7/7/2020   2020-40299
                                                                                                     MESTEMAKER STRAUB &
  7/25/2020     2020-3324   NO MOTION FILED     NO        Alfredo Montes et. al.          YES        ZUMWALT                     NO    7/7/2020    2020-40269
  7/28/2020     2020-3333   NO MOTION FILED     YES       Chuyen Tu                       YES        POTTS LAW FIRM              NO    7/8/2020    2020-40694
  7/28/2020     2020-3334   NO MOTION FILED     YES       Binh Lu                         YES        POTTS LAW FIRM              NO    7/8/2020    2020-40669
  7/29/2020     2020-3335   NO MOTION FILED     YES       Valentine Revuelta et. al.      YES        POTTS LAW FIRM              NO    7/8/2020    2020-40692
  7/29/2020     2020-3336   NO MOTION FILED     YES       Felipe Revuelta                 YES        POTTS LAW FIRM              NO    7/8/2020    2020-40660
  7/29/2020     2020-3338   NO MOTION FILED     YES       Zee Zhong Lee                   YES        POTTS LAW FIRM              NO    7/8/2020    2020-40647
  7/29/2020     2020-3339   NO MOTION FILED     YES       Tony Yu                         YES        POTTS LAW FIRM              NO    7/8/2020    2020-40634
  7/29/2020     2020-3340   NO MOTION FILED     YES       Jose Rodriguez et. al.          YES        POTTS LAW FIRM              NO    7/8/2020    2020-40632
  7/29/2020     2020-3341   NO MOTION FILED     YES       Toan D Ly                       YES        POTTS LAW FIRM              NO    7/8/2020    2020-40627
   8/7/2020     2020-3376   NO MOTION FILED     YES       Johnyce Adams, et. al.          YES        BRENT COON & ASSOCIATES     NO    7/7/2020    2020-40081
